Exhibit 10.1

SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT executed by and
among WAYSIDE TECHNOLOGY GROUP, INC., and LIFEBOAT DISTRIBUTION, INC., and
TECHXTEND, INC., and PROGRAMMER’S PARADISE, INC., and ISP INTERNATIONAL SOFTWARE
PARTNERS, INC., on a joint and several basis as Co-Borrowers and CITIBANK, N.A.,
as the Lender Dated: November IC , 2017 [SECOND AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT] US_ACTIVE-136457642 8-NJVALVAN

GRAPHIC [g273521kg01i001.gif]

 


TABLE OF CONTENTS Page PREAMBLE AND RECITALS ARTICLE I D E FIN IT IONS; RULES OF
INTERPRETATION AND CONSTRUCTION; AND ACCOUNTING  Section 1.01 Section 1.02
Section 1.03 Section 1.04 Section 2.01 Section 2.02 Section 2.03 Section 2.04
Section 2.05 Section 2.06 Section 2.07 Section 2.08 Section 2.09 Section 2.10
Section 2.11 Section 3.01 Section 3.02 Section 4.01 Section 4.02 Definitions
Rules of Interpretation and Construction Accounting Principles Interpretation
and Construction of Exceptions/Carveouts to Article Negative Covenants
ARTICLE II VII 4 2 18 19 20 20 22 24 24 24 25 26 27 27 28 28 28 30 30 39 AMOUNT
AND TERMS FOR THE LOAN FACILITY Loan Facility Interest on the Loan Facility Fees
Prepayments Payments; Collection of Accounts Special Provisions Governing LIBOR
Rate Loans Increased Capital; Increased Costs Generally Authorized Officers of
the Co-Borrowers Taxes Security for the Loan Facility Cash Management Services
ARTICLE III CONDITIONS PRECEDENT Conditions Precedent to the Effectiveness of
this Loan Agreement Conditions Precedent to All Loans ARTICLE IV REPRESENTATIONS
AND WARRANTIES Representations and Warranties on the Closing Date Subsequent
Funding Representations and Warranties [SECOND AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg01i002.gif]

 


ARTICLE V REPORTING COVENANTS Section 5.01 Statement of Accounting 39
Section 5.02 Reporting and Information Requirements 39 Section 5.03
Environmental Notices 43 Section 5.04 Notice of Name Changes and Location
Changes 43 Section 5.05 Tax Shelter Provisions 43 ARTICLE VI AFFIRMATIVE
COVENANTS Section 6.01 Corporate Existence, etc 43 Section 6.02 Corporate
Powers, etc. 44 Section 6.03 Compliance with Laws, etc. 44 Section 6.04 Payment
of Taxes and Claims; Other Debts 44 Section 6.05 Maintenance of Properties;
Insurance 44 Section 6.06 Inspection of Property; Books and Records; Disclosure
45 Section 6.07 Litigation, Claims, etc 45 Section 6.08 Labor Disputes 45
Section 6.09 Maintenance of Licenses, Permits, etc. 45 Section 6.10 Use of
Proceeds 46 Section 6.11 Continuation of or Change in Business 46 Section 6.12
Bank of Account 46 Section 6.13 Addition of Future Co-Borrowers 46 Section 6.14
Post-Closing Undertakings 46 ARTICLE VII NEGATIVE COVENANTS Section 7.01 Debt 46
Section 7.02 Sale of Assets; Additional Liens 47 Section 7.03 Loans, Advances
and Investments 48 Section 7.04 Restriction on Fundamental Changes 48
Section 7.05 ERISA 49 Section 7.06 Amendment of Corporate Documents 49
Section 7.07 Margin Regulations 49 Section 7.08 Cancellation of Debt 49
Section 7.09 Environmental Liabilities 49 [SECOND AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg01i003.gif]

 


Section 7.10 Guaranties 49 Section 7.11 Operating and Capitalized Leases 50
Section 7.12 Anti-Terrorism Laws 50 Section 7.13 Tax Shelter Regulations 50
Section 7.14 Transactions with Shareholders, Subsidiaries and Affiliates 50
Section 7.15 Fiscal Years 50 Section 7.16 KeyBank Assignment Agreement, etc. 50
ARTICLE VIII FINANCIAL COVENANTS Section 8.01 Minimum Debt Service Coverage
Ratio 51 Section 8.02 Maximum Leverage Ratio 51 Section 8.03 Minimum Collateral
Coverage Ratio 51 ARTICLE IX EVENTS OF DEFAULT; RIGHTS AND REMEDIES Section 9.01
Events of Default 51 Section 9.02 Rights and Remedies 53 Section 9.03
Application of Proceeds 53 Section 9.04 No Notices 54 Section 9.05 Agreement to
Pay Attorneys’ Fees and Expenses 54 Section 9.06 No Additional Waiver Implied by
One Waiver 54 Section 9.07 Failure to Exercise Rights 54 Section 9.08 WAIVER OF
JURY TRIAL 54 Section 9.09 Remedies Cumulative 55 ARTICLE X MISCELLANEOUS
Section 10.01 Expenses 55 Section 10.02 Indemnity 55 Section 10.03 Amendments
and Waivers 56 Section 10.04 Independence of Covenants 56 Section 10.05 Notices
56 Section 10.06 Survival of Warranties and Agreements 57 Section 10.07
Marshaling; Recourse to Security; Payments Set Aside 57 Section 10.08
Severability 57 Section 10.09 Governing Law 57 [SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg01i004.gif]

 


Section 10.10 Successors and Assigns 57 Section 10.11 CONSENT TO JURISDICTION
AND SERVICE OF PROCESS 57 Section 10.12 Counterparts; Effectiveness;
Inconsistencies 58 Section 10.13 Construction 58 Section 10.14 Entire
Agreement/Integration Clause 58 Section 10.15 Lender’s Right to Pledge and/or
Assign Loan Documents to Federal Reserve Banks 58 Section 10.16 Right to Sell a
Portion of the Loans to a Third Party; Right to Sell a Portion of the Loans to a
Prospective Participant 58 Section 10.17 Replacement of Lost Promissory Note or
Collateral Documents 59 Section 10.18 Right of Setoff (Conditional) 59
Section 10.19 Status of Parties 60 Section 10.20 JOINT AND SEVERAL OBLIGATIONS;
MAXIMUM LIABILITY 60 Section 10.21 Credit Support Document 63 SCHEDULES Schedule
1.01(A) Eurodollar Affiliates Schedule 1.01(P) Permitted Encumbrances Schedule
4.01(i) Organization; Corporate Powers Schedule 4.01(vii) Pending Actions,
Suits, Proceedings, Governmental Investigations or Arbitrations Schedule
4.01(ix) Payment of Taxes Schedule 4.01(xv) Patents, Trademarks, Permits, Etc.
Schedule 4.01(xvii) ERISA Schedule 4.01(xxi) Existing Insurance Policies,
Programs and Claims Schedule 4.01(xxxi) Locations of Collateral Schedule 6.05
Insurance Policies and Programs Schedule 7.01(iii) Permitted Existing Debt
Schedule 7.03 Existing Loans and Investments EXHIBIT Exhibit “A” KeyBank
Assignment Agreement Exhibit “B” Form of Notice of Borrowing [SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg01i005.gif]

 


SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT THIS SECOND AMENDED
AND RESTATED REVOLVING CREDIT LOAN AGREEMENT (hereinafter, as it may be from
time to time amended, modified, extended. renewed, substituted, and/or
supplemented, referred to as this “Loan Agreement”), is made as of November 1 ,
2017, by and among WAYSIDE TECHNOLOGY GROUP, INC., a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
having its principal office located at 4 Industrial Way, 3rd Floor, Eatontown,
New Jersey 07724 (hereinafter referred to as “Wayside”), AND LIFEBOAT
DISTRIBUTION, INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having its principal office
located at 4 Industrial Way, 3rd Floor, Eatontown, New Jersey 07724 (hereinafter
referred to as “Lifeboat”), AND TECHXTEND, INC., a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
having its principal office located at 4 Industrial Way, 3rd Floor, Eatontown,
New Jersey 07724 (hereinafter referred to as “Techxtend”), AND PROGRAMMER’S
PARADISE, INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having its principal office
located at 4 Industrial Way, 3rd Floor, Eatontown, New Jersey 07724 (hereinafter
referred to as “Programmer’s Paradise”), AND ISP INTERNATIONAL SOFTWARE
PARTNERS, INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having its principal office
located at 4 Industrial Way, 3rd Floor, Eatontown, New Jersey 07724 (hereinafter
referred to as “1SP” and hereinafter Wayside, Lifeboat, Techxtend, Programmer’s
Paradise, and ISP shall be collectively referred to as the “Co-Borrowers” and
each individually as a “Co-Borrower”), AND CITIBANK, N.A., a national banking
association duly organized and validly existing under the laws of the United
States of America, having an address located at 99 Wood Avenue South, 2nd
floor, Iselin, New Jersey 08830 (hereinafter referred to as the “Lender”).
WITNESSETH: WHEREAS, pursuant to the terms, conditions, and provisions of that
certain Business Loan Agreement dated as of January 4, 2013 (hereinafter
referred to as the “Original Loan Agreement”), executed by and among Wayside,
Lifeboat, Techxtend, Programmer’s Paradise, and the Lender, the Lender made
available to Wayside, Lifeboat, Techxtend, and Programmer’s Paradise a secured
electronic line of credit loan facility in the maximum principal amount of up to
$10,000,000.00 for the purposes of providing working capital and for general
corporate purposes; and 1 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN
AGREEMENT]

GRAPHIC [g273521kg01i006.gif]

 


WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Joinder and Amendment Agreement dated as of March 29, 2013 (hereinafter referred
to as the “Joinder and Amendment Agreement dated executed by and among, inter
alia, the Co-Borrowers and the Lender, the parties thereto agreed to amend and
modify, inter alia, the Original Loan Agreement for the purposes more
particularly set forth therein (hereinafter the Original Loan Agreement, as
amended by the Joinder and Amendment Agreement, shall be referred to as the
“Existing Loan Agreement”); and WHEREAS, the Co-Borrowers and the Lender have
agreed to enter into this Loan Agreement for the purpose of amending and
restating all of the terms, conditions, and provisions of the Existing Loan
Agreement. NOW, THEREFORE, IN CONSIDERATION OF THESE PREMISES AND THE MUTUAL
REPRESENTATIONS, COVENANTS AND AGREEMENTS OF THE CO- BORROWERS AND THE LENDER,
EACH PARTY BINDING ITSELF AND ITS SUCCESSORS AND/OR ASSIGNS, HEREBY PROMISES,
COVENANTS AND AGREES TO AMEND, MODIFY AND RESTATE THE EXISTING LOAN AGREEMENT
WITH ALL OF THE TERMS, CONDITIONS, AND PROVISIONS SET FORTH HEREINBELOW AND ALL
OF THE TERMS, CONDITIONS, AND PROVISIONS OF THE EXISTING LOAN AGREEMENT ARE
HEREBY DEEMED AMENDED, MODIFIED, SUPERSEDED, SUBSTITUTED, AND REPLACED BY THE
FOLLOWING: ARTICLE I DEFINITIONS; RULES OF INTERPRETATION AND CONSTRUCTION; AND
ACCOUNTING Section 1.01 Definitions. The following terms, as used in this Loan
Agreement, shall have the following meanings, unless the context expressly
indicates and requires otherwise: “Accounts” or “Account Receivable” or
“Accounts Receivable” shall mean any “account”, as such term is defined in
Section 9-102 of the Uniform Commercial Code of each State where applicable (or
any successor section of the Uniform Commercial Code), whether now owned or
hereafter acquired by the Co-Borrowers and, in any event, includes, without
limitation, all accounts and other forms of obligations now or hereafter arising
out of or acquired in the course of or in connection with any business of the
Co-Borrowers, together with any and all liens, guaranties, securities, rights,
remedies and privileges pertaining to any of the foregoing, whether now existing
or hereafter created or arising, and all rights with respect to returned and
repossessed items of Inventory. “Affiliate” shall mean, with respect to a
specified Person, another Person which or who directly or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with the Person specified; provided, however, natural persons and minority
partners or owners of any said Person shall not be deemed to be an Affiliate for
purposes of this definition. For the purposes of the preceding sentence,
“controls” (including, with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or by contract or otherwise,
and in any case shall include direct or indirect ownership (beneficially or of
record) of, or direct or indirect power to vote, ten percent (10%) or more of
the outstanding shares of any class of capital stock of such Person (or in the
case of a Person that is not a corporation, ten percent (10%) or more of any
class of equity interest). 2 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN
AGREEMENT]

GRAPHIC [g273521kg01i007.gif]

 


“Anti-Terrorism I saws” shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced). “Authorized Officer” shall mean, with respect to any Co-Borrower,
those corporate officers of such Co-Borrower whose signatures and incumbency
shall have been certified to the Lender pursuant to an Officer’s Certificate
delivered on the Closing Date or any other form of resolution or certification
delivered to and approved by the Lender after the Closing Date. “Bankruptcy
Code” shall mean Title 11 of the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as amended and/or modified from time to time, or any
successor statute. “Benefit Plan” shall mean a defined benefit plan as defined
in Section 3(35) of ERISA (other than a Multiemployer Plan) in respect of which
any of the Co-Borrowers or an ERISA Affiliate is, or within the immediately
preceding six (6) years was, an “employer” as defined in Section 3(5) of ERISA.
“Blocked Person” shall have the meaning assigned and ascribed to such term as
set forth in Section 4.01(xxxv) of this Loan Agreement. “Borrowing” shall mean a
borrowing or borrowings consisting of Loans of the same type made on the same
day by the Lender. “Borrowing Date” shall mean with respect to any Loan, any
Business Day specified in any Notice of Borrowing delivered to the Lender by the
Co-Borrowers in accordance with the terms, conditions, and provisions of
Section 2.01( i i) of this Loan Agreement, as the date upon which the
Co-Borrowers request the Lender to make available a Loan hereunder and upon
which such Loan is made. “Business Day” shall mean (a) any day other than a
Saturday or Sunday or a legal holiday on which commercial banks are authorized
or required to be closed for business in New York, New York, and/or (b) if the
applicable Business Day relates to the Loan Facility at any time while the Loan
Facility is bearing interest based upon the LIBOR Rate, such day must also be a
day on which dealings are carried on in the London interbank market and banks
are open for business in London. “Capital Expenditures” shall mean, for any test
period, the aggregate of all expenditures (whether paid in cash or accrued as
liabilities during such test period) of the Co-Borrowers which would be properly
classified as capital expenditures in accordance with Generally Accepted
Accounting Principles (including, without limitation, expenditures for
maintenance and repairs which are capitalized, and Capitalized Leases to the
extent an asset is recorded or should be recorded in connection therewith in
accordance with Generally Accepted Accounting Principles). “Capitalized Lease”
and “Capitalized Leases” shall mean at any time any lease which is, or is
required under Generally Accepted Accounting Principles to be, capitalized on
the balance sheet of the lessee at such time. “Capitalized Lease Obligations”
shall mean all monetary obligations of any Person to pay rent or other amounts
under any lease (or similar arrangement conveying the right to use) of real or
personal property, or a combination thereof, which obligations are required to
be classified and accounted for as Capitalized Leases, in accordance with
Generally Accepted Accounting Principles. 3 [SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg01i008.gif]

 


“Cash and Cash Equivalents” shall mean all unencumbered and unrestricted
(i) cash and cash equivalents and (ii) any of the following: (a) marketable
direct obligations issued or unconditionally guaranteed by the United States
Government or issued by an agency thereof and backed by the full faith and
credit of the United States, in each case maturing within one (1) year after the
date of acquisition thereof; (b) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof maturing within one (1) year after
the date of acquisition thereof and, at the time of acquisition, having one of
the two highest ratings obtainable from any two (2) of Standard & Poor’s
Corporation, Moody’s Investors Service, Inc., Duff and Phelps or Fitch Investors
(or, if at any time no two of the foregoing shall be rating such obligations,
then from such other nationally recognized rating services as may be acceptable
to the Lender) and not listed for possible down-grade in Credit Watch published
by Standard & Poor’s Corporation; (c) commercial paper of a corporation having a
net worth of not less than $500,000,000.00, other than commercial paper issued
by either Co-Borrower, maturing no more than two hundred seventy (270) days
after the date of creation thereof and, at the time of acquisition, having a
rating of at least A-1 or P-1 from either Standard & Poor’s Corporation or
Moody’s Investors Service, Inc.; (d) domestic certificates of deposit or
domestic time deposits or repurchase agreements maturing within one (1) year
after the date of acquisition thereof issued by any commercial bank organized
under the laws of the United States of America or any state thereof or the
District of Columbia having combined capital and surplus of not less than
$1,000,000,000.00, which commercial bank has a rating of at least A-1 or P-1
from either Standard & Poor’s Corporation or Moody’s Investors Service, Inc.;
(e) any funds deposited or invested by either Co- Borrower in accounts
maintained with the Lender; and (f) money market funds having assets under
management in excess of $2,000,000,000.00. “Cash Management Agreement” shall
mean a collective reference to (i) that certain Master Cash Management Service
Agreement dated June 2, 2017, executed by and among Wayside, Lifeboat,
Techxtend, and Programmer’s Paradise and the Lender, as it may have been from
time to time amended, modified, extended, renewed, substituted and/or
supplemented, (ii) that certain Supplement to Master Cash Management Service
Agreement CitiBusiness Commercial Loan Sweep dated June 2, 2017, executed by and
among Wayside, Lifeboat, Techxtend, and Programmer’s Paradise and the Lender, as
it may have been from time to time amended, modified, extended, renewed,
substituted and/or supplemented, and (iii) the CitiBusiness Online Agreement, as
any of the foregoing may be from time to time amended, modified, extended,
renewed, substituted, and/or supplemented. “Change in Law” shall mean the
occurrence, after the Closing Date, of any of the following: (i) the adoption or
taking effect of any law, rule, regulation or treaty, (ii) any change in any
law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (iii) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding any term, condition, or provision of this definition to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. “Claim” or “Claims” shall mean any claim or demand, by any
Person, of any kind or nature, for any alleged Liabilities and Costs, based on a
dispute and whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute, permit, ordinance or regulation, common
law or otherwise. 4 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN
AGREEMENT]

GRAPHIC [g273521kg01i009.gif]

 


“Closing Date” shall mean the date upon which this Loan Agreement is executed by
the Lender and the Co-Borrowers, and the conditions set forth in Section 3.01 of
this Loan Agreement have been completed and fulfilled to the satisfaction of the
Lender. “Co-Borrowers” and “Co-Borrower” shall have the meaning ascribed and
assigned to such term as set forth in the preamble of this Loan Agreement.
“Code” shall mean a collective reference to the Internal Revenue Code of 1986,
as amended, any successor statute of similar import, and any and all regulations
promulgated thereunder, in each case as in effect from time to time. References
to sections of the Code shall be construed also to refer to any successor
sections and to such sections as they may be amended from time to time. “Col
lateral” shall mean all property, assets, contracts, interests, and/or rights on
or in which a Lien is or has been granted to the Lender pursuant to this Loan
Agreement, the Security Agreement, and/or any other Collateral Documents
provided for herein or therein or delivered or to be delivered hereunder or
thereunder, as any such Collateral Documents may be amended, extended, renewed,
substituted, supplemented, restated, or otherwise modified from time to time in
accordance with the provisions hereof or thereof. “Collateral Coverage Ratio”
shall mean, as of any date of determination thereof, the ratio of (i) Accounts
Receivable from account debtors located in the United States of America which
have not remained unpaid for more than ninety (90) days from and after their
invoice date —to- (ii) the outstanding principal balance of the Loan Facility.
“Collateral Documents” shall mean the collective reference to the Security
Agreement, the Pledge Agreement, and any other security agreements, collateral
assignments, instruments, documents, certificates, or agreements executed and
delivered by, or on behalf of, the Co-Borrowers to the Lender, at any time
pursuant to or in connection with the Loan Facility to create, continue, or
evidence Liens to secure the Obligations. “Connection Income Taxes” shall mean
Other Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. “Contractual
Obligation” shall mean with respect to any Person, any provision of any
Securities issued by said Person or any indenture, mortgage, deed of trust,
contract, undertaking, document, instrument or other agreement or instrument to
which said Person is a party or by which it or any of its properties is bound,
or to which it or any of its properties is subject (including, without
limitation, any restrictive covenant affecting said Person or any of its
properties). “Customary Permitted Lions” shall mean (i) Liens (other than
Environmental Liens and any Lien imposed under ERISA) for taxes, assessments or
charges of any Governmental Authority or claims not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with Generally Accepted Accounting Principles; (ii) statutory Liens
of landlords and Liens of carriers, warehousemen, mechanics, materialmen and
other like Liens (other than any Lien imposed under ERISA) imposed by Law,
including, without limitation, Liens in favor of any Governmental Authority
securing progress payments made under government contracts created in the
ordinary course of business and for amounts not yet due 5 [SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg01i010.gif]

 


or which are being contested in good faith by appropriate proceedings which are
sufficient to prevent imminent foreclosure of such Liens, are promptly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provision are being maintained in accordance with Generally
Accepted Accounting Principles; (iii) Liens (other than any Lien imposed under
ERISA) incurred or deposits made in the ordinary course of business (including,
without limitation, surety bonds and appeal bonds) in connection with workers’
compensation, unemployment insurance and other types of social security benefits
or to secure the performance of tenders, bids, leases, contracts, statutory
obligations and other similar obligations or arising as a result of progress
payments or deposits under government contracts (including foreign government
contracts); (iv) Liens arising out of and with respect to customer deposits made
in the ordinary course of the Co-Borrowers’ business; (v) Liens arising as a
result of the filing of any financing statement under any applicable state
uniform commercial code or comparable Law of any jurisdiction covering consigned
or leased goods which do not constitute assets of the Co-Borrowers and which is
not intended as security; and (vi) extensions, renewals or replacements of any
Lien referred to in clauses ( i) through (v) above; provided that (a) in the
case of clauses (i) through (v_) above, the principal amount of the obligation
secured thereby is not increased and (b) any such extension, renewal or
replacement is limited to the property originally encumbered thereby; provided,
however, to the extent that the amount of obligations of the Co-Borrowers
arising from claims being contested in good faith secured by such Liens in
clauses (i) and (ii) above exceeds $25,000.00 in the aggregate, the Co-Borrowers
shall have set aside full cash reserves in the amount of such obligations.
“Debt” shall mean with respect to any Person the aggregate sum of the following
items as such items appear on a balance sheet of such Person in accordance with
Generally Accepted Accounting Principles: (i) the unpaid principal balance of
all indebtedness or liability for money borrowed or owed by such Person from
time to time (including any renewals, extensions and refinancings thereof),
whether or not the indebtedness was heretofore or hereafter created, issued,
incurred, assumed or guarantied; (ii) the unpaid principal balance of all
indebtedness or liability for the deferred purchase price of property or
services incurred (including all trade obligations incurred in the ordinary
course of business); (iii) all obligations as lessee under leases which have
been or should be recorded as Capitalized Lease Obligations; (iv) all current
obligations in respect of any unfunded vested benefits under any Plan covered by
Title IV of ERISA; (v) all obligations, contingent or otherwise relative to the
face amount of all letters of credit issued for such Person’s account, whether
or not drawn; (vi) all obligations arising under bankers acceptances or letters
of credit created or issued for the account of such Person; (vii) all
guarantees, endorsements and other contingent obligations to purchase, to
provide funds for payments, to supply funds to invest in such Person or
otherwise to assure a creditor against loss; (viii) all obligations secured by
any mortgage, lien, pledge, or security interest or other charge or encumbrance
on property, whether or not the obligations have been assumed; and (ix) all
other liabilities shown on such Person’s balance sheet as “liabilities” in
accordance with Generally Accepted Accounting Principles. “Debt Service Cove
Ratio” shall mean, with respect to the Co-Borrowers, as of any date of
determination thereof, the ratio of (i) the difference between (a) EBITDA for
the period of four (4) consecutive fiscal quarters immediately preceding said
date of determination taken together as one accounting period, minus (b) all
Capital Expenditures incurred by the Co-Borrowers during said test period which
Capital Expenditures were not funded out of incremental equity or long term
Debt, minus 6 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg01i011.gif]

 


(c) all cash charges against income of the Co-Borrowers for foreign, Federal,
state and local taxes during such test period; minus (d) all cash distributions
made by the Co-Borrowers to or for the benefit of their shareholders during said
test period (which, for the purposes of clarity, shall not be deemed to include
payments made upon repurchase of issued and outstanding capital stock of Wayside
from the stockholders of Wayside), which cash distributions shall be net of any
capital contributions made by such shareholders to the Co-Borrowers -to-
(ii) the sum of (a) the current portion of all long term Debt of the
Co-Borrowers (excluding; any amounts outstanding on the Loan Facility as of any
date of determination) plus (b) the current portion of Capitalized Lease
Obligations as of any date of determination plus (c) cash interest expense on
all Debt of the Co-Borrowers for said test period, all as calculated in
accordance with Generally Accepted Accounting Principles. “Debtor Relief Laws”
shall have the meaning assigned and ascribed to such term as set forth in
Section l 0,20( iv) hereof. “Default Rate” shall mean a rate of interest equal
to four percent (4.0%) above the Prime Rate then in effect, such rate of
interest to adjust automatically as and when the Prime Rate changes. “DOL” shall
mean the United States Department of Labor and any successor department or
agency. “Dollar”, “Dollars” and the symbol “$” shall mean lawful money of the
United States of America. “ER !TIM” shall mean, as of any date of determination
thereof, for the period of four (4) consecutive fiscal quarters immediately
preceding said date of determination taken together as one accounting period, an
amount equal to the sum of (i) the Net Income for the Co-Borrowers for such test
period, plus (ii) all gross interest expense on all Debt of the Co-Borrowers for
such test period, plus (iii) all charges against income of the Co-Borrowers for
foreign, Federal, state, and local income taxes for such test period, plus
(iv) all depreciation expense for the Co-Borrowers for such test period, plus
(v) all amortization expense for the Co-Borrowers for such test period, plus
(vi) non-cash stock based compensation paid to or for the benefit of the
shareholders of the Co-Borrowers during said test period; provided, however,
that any calculation of EBITDA shall exclude therefrom certain items, all as
approved by the Lender in its sole and absolute discretion, which items may
include, without limitation, any (a) extraordinary items, (b) gains and losses
from the sale of assets in connection with any sale/leaseback transaction or
arrangement, and (c) the results of discontinued operations, all as determined
in accordance with Generally Accepted Accounting Principles, and all to the
extent not previously eliminated in the calculation of Net Income. “Environment”
shall mean all air, surface water, water, vapor, groundwater, drinking water
supply or land, including land surface or subsurface, and includes all fish,
wildlife, biota and all other natural resources. “Environmental Approval” shall
mean any Governmental Action pursuant to or required under any Environmental
Law. “Environmental Concern Materials” shall mean (i) any flammable substance,
explosive, radioactive material, hazardous material, hazardous waste, toxic
substance, solid waste, pollution, contaminate or any related material, raw
material, substance, product or by-product of any substance specified in or
regulated or otherwise affected by any Environmental Law (including but not
limited to any “hazardous substance” as defined in any Environmental Law),
(ii) any toxic chemical or other substance from or related to industrial,
commercial or institutional activities, (iii) asbestos, gasoline, 7 [SECOND
AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg01i012.gif]

 


diesel fuel, motor oil, waste and used oil, heating oil and other petroleum
products or compounds, polychlorinated biphenyls, radon gas and
urea-formaldehyde, and (iv) all other substances or waste of any nature
regulated pursuant to any Environmental Law. “Environmental Law” and
“Environmental Laws” shall mean any Law, whether now existing or subsequently
enacted or amended, relating to (i) pollution or protection of the Environment,
(ii) exposure of Persons, including but not limited to employees, to
Environmental Concern Materials, (iii) protection of the public health or
welfare from the effects of products, by-products, wastes, emissions, discharges
or releases of Environmental Concern Materials, or (iv) regulation of the
manufacture, generation, use or introduction into commerce of Environmental
Concern Materials including their manufacture, formulation, packaging, labeling,
distribution, treatment, transportation, handling, storage or disposal. Without
limitation, “Environmental Law” shall include (a) any Environmental Approval and
the terms and conditions thereof, (b) any and all federal, state or local
environmental Laws including, but not limited to, the following statutes: the
Clean Air Act (42 U.S.C. §7401 et seq.); the Comprehensive Environmental
Response Compensation and Liability Act of 1980 (42 U.S.C. §9601 et seq.); the
Federal Water Pollution Control Act (33 U.S.C. §1251 et seq.); the Hazardous
Material Transportation Act (49 U.S.C. §1801 et seq.); the Federal Insecticide,
Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.); the Resource Conservation
and Recovery Act of 1976 (42 U.S.C. §6901 et seq.) (including the Hazardous and
Solid Waste Amendments of 1984), the Toxic Substance Control Act (15 U.S.C. §
2601 et seq.); the Federal Occupational Safety & Health Act of 1970 (29 U.S.C.
§651 et seq.) (including §3101 of the Omnibus Reconciliation Act of 1990), and
the regulations promulgated thereunder and all as amended from time to time, and
(c) any common law doctrine (including, without limitation, injunctive relief
and tort, such as negligence, nuisance, trespass and strict liability) that may
impose obligations or liabilities for personal injury or property damage due to,
or threatened as a result of, the presence of or exposure to Environmental
Concern Materials. “Environmental Lien” shall mean a Lien in favor of any
Governmental Authority for (i) any liability under any Environmental Laws or
(ii) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of any Environmental Concern
Materials into the Environment. “Equipment” shall mean and include all of the
Co-Borrowers’ now owned and hereafter acquired (i) machinery,
(ii) manufacturing, distribution, selling, data processing and office equipment
and (iii) furniture, furnishings, appliances, fixtures and trade fixtures,
tools, toolings, molds, dies, vehicles, vessels, aircraft and all other goods of
every type and description (other than Inventory). “ERISA” shall mean the
Employee Retirement Income Security Act of 1974, as amended from time to time,
and any successor statute of similar import, together with the regulations
promulgated thereunder by the United States Treasury Department, the DOL and/or
the PBGC. “ERISA Affiliate” shall mean each trade or business (whether or not
incorporated) which together with each of the Co-Borrowers, is treated as a
“single employer” under Sections 414(b), (c), (m) or (o) of the Code or would be
deemed to be a “single employer” within the meaning of Section 4001 of ERISA.
“Eurodollar Affiliate” shall mean with respect to the Lender, the Affiliate of
the Lender, if any, set forth on Schedule 1.01(E) attached to this Loan
Agreement. “Event of Default” or “Events of Default” shall mean any of the
events of default set forth and defined and described in Section 9.01 of this
Loan Agreement. 8 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg01i013.gif]

 


“Excluded Taxes” ,shall mean any of the following Taxes imposed on or with
respect to the Lender or required to be withheld or deducted from a payment to
the Lender: (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(a) imposed as a result of the Lender being organized under the Laws of, or
having its principal office or its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes; (ii) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of the Lender with respect to its
interest in the Loans pursuant to a Law in effect on the date on which (a) the
Lender acquires such interest in the Loans or (b) the Lender changes its lending
office; and (iii) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Loan Agreement” shall have the meaning set forth and described in the
second 2nd recital to this Loan Agreement. “Fair Labor Standards Act” shall mean
the Fair Labor Standards Act (29 U.S.C. § 215 et seq.), as it may be from time
to time amended, modified and/or substituted. “FATCA” shall mean Sections 1471
through 1474 of the Code, as of the date of this Loan Agreement (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code. “FDIC” shall mean the Federal Deposit Insurance
Corporation or any successor thereto. “Federal Reserve Board” shall mean the
Board of Governors of the Federal Reserve System or any governmental authority
succeeding to its functions. “Financial Provisions” shall have the meaning
assigned and ascribed to such term as set forth in Section I .03(iv) of this
Loan Agreement. “Fiscal Quarter” shall mean the following three month periods of
each Fiscal Year: January 1 — March 31 April 1 — June 30 July 1 September 30
October 1 December 31 “Fiscal Year” shall mean that period commencing on
January 1 and ending on December 31 of each year or such other period as the
Co-Borrowers may designate and the Lender may approve in writing, which approval
shall not be unreasonably withheld. “Funded indebtedness” shall mean, as of any
date of determination, all Debt of the Co- Borrowers, determined on a
consolidated basis in accordance with Generally Accepted Accounting Principles,
which by its terms matures more than one (1) year after the date of
determination, and any such Debt maturing within one (1) year from such date of
determination which is renewable or extendable at the option of the obligor to a
date more than one (1) year from such date including, without limitation, the
Loan Facility. “Generally Accepted Accounting Principles” shall mean generally
accepted accounting principles, consistently applied, in the United States of
America, as in effect from time to time, as developed, modified and set forth in
the opinions and pronouncements of the Accounting Principles Board, the American
Institute of Certified Public Accountants and the Financial Accounting Standards
9 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg01i014.gif]

 


Board, which are applicable to the circumstances as of the date of
determination, subject to the terms of Section 1.03 of this Loan Agreement.
“Governmental Action” or “Governmental Approvals” shall mean any approval,
order, consent, authorization, certificate, license, permit or validation of, or
exemption or other action by, or filing, recording or registration with or
notice to, any Governmental Authority. “Governmental Authority” shall mean the
government of the United States of America, any other nation or any political
subdivision thereof, or any agency, authority, bureau, central bank, commission,
department or instrumentality of either, or any court, tribunal, grand jury or
arbitrator, in each case whether foreign or domestic. “Hedging Agreement” shall
mean any interest rate protection agreement, foreign currency exchange
agreement, commodity price protection agreement or other interest or currency
exchange rate or commodity price hedging agreement. The term “Hedging
Agreement,” as used herein, shall extend to and include, without limitation, any
Swap Transaction. “Indemnified Party” and “Indemnified Parties” shall mean the
Lender, any Eurodollar Affiliate, any Affiliate or Subsidiary of the Lender, and
the directors, officers, trustees, employees, agents, attorneys and controlling
shareholders of the Lender, any Eurodollar Affiliate, and/or any Affiliate or
Subsidiary of the Lender. “Indemnified Taxes” shall mean (i) Taxes, other than
Excluded Taxes, imposed on or with respect to any payment made by or on account
of any Obligation of the Co-Borrowers under any Loan Document and (ii) to the
extent not otherwise described in this clause 0) above, Other Taxes.
“independent Certified Public Accountant” shall mean any independent certified
public accounting firm selected by the Co-Borrowers which accounting firm is
satisfactory to the Lender. “Inventory” shall mean all “inventory”, as such term
is defined in the Uniform Commercial Code for each State in the United States in
which any of the Co-Borrowers may now or hereafter have such inventory located,
whether now owned and hereafter acquired by any of the Co-Borrowers, and shall
also mean and include all inventory, wherever located (whether in possession of
any of the Co-Borrowers or of a bailee or other Person), now owned or hereafter
acquired by any of the Co-Borrowers or in which any of the Co-Borrowers has or
hereafter may acquire any rights, title or interests including, without
limitation, all goods, materials, supplies, merchandise and other personal
property furnished under any contract of service or intended for sale or lease,
including, without limitation, all raw materials, work in process, finished
goods and materials, parts and supplies of any kind, nature or description which
are used or consumed in such Person’s business, all returned or repossessed
goods now, or at any time or times hereafter, in the possession or under the
control of such Person, and all documents of title or documents representing the
same (but excluding all goods not owned by such Person which have been sold on
consignment by such Person to the extent included in the foregoing) and
specifically including all proceeds and products of the foregoing. “IRS” shall
mean the Internal Revenue Service and any Person succeeding to the functions
thereof. “ISP” shall have the meaning ascribed and assigned to such term as set
forth in the preamble of this Loan Agreement. 10 [SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg01i015.gif]

 


“Joinder and Amendment Agreement.” shall have the meaning ascribed and assigned
to such term as set forth in the second (2”) recital to this Loan Agreement.
“KEY” shall mean a collective reference to (i) Key Equipment Finance, a division
of KeyBank National Association and (ii) Key Government Finance, Inc., a
Colorado corporation. “KeyBank Assignment Agreement” shall mean that certain
Master Assignment Agreement dated September 5, 2017, executed by and among
(i) Wayside, (ii) Key Equipment Finance, a Division of KeyBank National
Association, and (iii) Key Government Finance, Inc., a true, correct, and
complete copy of which is attached hereto as Exhibit “A”. “Law” or “Laws” shall
mean any law (including common law), constitution, statute, treaty, convention,
regulation, rule, ordinance, code, order, injunction, writ, decree or award of
any Governmental Authority. “Lender” shall have the meaning ascribed and
assigned to such term as set forth in the preamble of this Loan Agreement.
“Leverage Ratio” shall mean, as of any date of determination thereof, the ratio
of (i) Funded Indebtedness for the period of four (4) consecutive fiscal
quarters immediately preceding said date of determination taken together as one
accounting period —to- (ii) EBITDA for the period of four (4) consecutive fiscal
quarters immediately preceding said date of determination taken together as one
accounting period. “Liabilities and Costs” shall mean all liabilities,
obligations, responsibilities, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including, without limitation,
attorneys’, experts’ and consulting fees and costs of investigation and
feasibility studies), fines, penalties and monetary sanctions, interest, direct
or indirect, known or unknown, absolute or contingent, past, present or future,
arising out of or relating to any action, suit, proceeding or resolution or
settlement thereof. “LIBOR Rate” shall mean the rate of interest per annum
(based on a year of 360 days and actual days elapsed) determined by the Lender
for each Business Day at approximately 11:00 a.m. London time two (2) Business
Days prior to the date in question in accordance with its customary procedures
and utilizing such electronic or other quotation sources as it considers
appropriate to be the prevailing rate per annum at which deposits in Dollars in
an amount approximately equal to the then outstanding principal amount of the
applicable Loan Facility are offered to the Lender by first class banks in the
London interbank market, and ending on the numerically corresponding date one
(1) month later, as adjusted from time to time in the Lender’s sole discretion
for reserve requirements, deposit insurance assessment rates and other
regulatory costs, it being understood that such rate is a reference rate, which
serves as the basis upon which effective interest rates are calculated for loans
making reference thereto; provided however if such rate is less than zero, such
rate shall be deemed to be zero. “LIBOR Rate Loans” shall mean those Loans
outstanding while bearing interest at a fluctuating interest rate per annum
equal to (a) the LIBOR Rate, as adjusted each Business Day to reflect day-to-day
changes in the LIBOR Rate, plus (b) one hundred fifty basis points (1.50%).
“Lien” and “Liens” shall mean with respect to any asset, any mortgage, deed of
trust, pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or other) or preference, priority, security interest or other
security agreement of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any financing lease involving
substantially the same 11 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN
AGREEMENT]

GRAPHIC [g273521kg01i016.gif]

 


economic effect as any of the foregoing and the filing of any financing
statement under the Uniform Commercial Code or comparable Law of any
jurisdiction). “Lifeboat” shall have the meaning ascribed and assigned to such
term as set forth in the preamble of this Loan Agreement. “Loan” and “Loans”
shall have the meaning assigned and ascribed to such term as set forth in
Section 2.01(i)(a) hereof. “Loan Account” shall have the meaning ascribed to
such term in Section 2.05(v) hereof. “Loan Agreement” shall have the meaning
ascribed and assigned to such term as set forth in the preamble of this Loan
Agreement. “Loan Documents” shall mean any and all agreements, documents,
certificates and instruments executed by the Co-Borrowers and/or any other
Person and delivered by them to the Lender pursuant to and in connection with
the Loan Facility, including, without limitation, this Loan Agreement, the Note,
the Collateral Documents, and any Hedging Agreement, in each case as amended,
modified, extended, restated, refinanced and/or supplemented from time to time
in accordance with the provisions hereof or thereof. “Loan Facility” shall mean
that certain electronic line of credit loan facility in the maximum principal
amount of up to $20,000,000.00, hereinafter, as it may be from time to time
amended, modified, extended, renewed, substituted, and/or supplemented. “Loan
Period” shall mean the period commencing on the Closing Date and ending on the
day immediately preceding the Termination Date. “Loan Sweep Services” shall mean
the CitiBusiness Commercial Loan Sweep Services set forth and described in the
Cash Management Agreement. “Margin Stock” shall have the meaning ascribed and
assigned to such term in Regulation U. “Material Adverse Effect” shall mean a
material adverse effect upon (i) the Collateral, the business, assets, condition
(financial or otherwise), performance, prospects, properties or operations of
any of the Co-Borrowers taken as a whole, (ii) the ability of the Co-Borrowers
to perform their respective obligations and duties under the Loan Documents, or
(iii) the rights of or benefits available to the Lender under the Loan
Documents. The phrase “has a Material Adverse Effect” or “will result in a
Material Adverse Effect” or words substantially similar thereto shall in all
cases be intended to mean “has resulted, or will or could reasonably be
anticipated to result, in a Material Adverse Effect”, and the phrase “has no (or
does not have a) Material Adverse Effect” or “will not result in a Material
Adverse Effect” or words substantially similar thereto shall in all cases be
intended to mean “does not or will not or could not reasonably be anticipated to
result in a Material Adverse Effect. “Maturity Date” shall mean the earlier to
occur of (i) August 31, 2020 or (ii) the date of termination of the Loan
Facility pursuant to Section 9.02 of this Loan Agreement. “Maximum Amount of the
Loan Facility shall mean, as of any date of determination, the maximum principal
amount of the Loan Facility, as said maximum principal amount may be from time
to time reduced in accordance with the requirements of Section 2.0 1(vi) of this
Loan Agreement. As of the Closing Date, the Maximum Amount of the Loan Facility
is $20,000,000.00. 12 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN
AGREEMENT]

GRAPHIC [g273521kg01i017.gif]

 


“Multieniplover Plan” shall mean an employee benefit plan defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by any of the Co- Borrowers or an ERISA Affiliate.
“Net Income” shall mean, with respect to any Person, for any test period, all
amounts which would be included under net income on an income statement of such
Person for such test period, all in accordance with Generally Accepted
Accounting Principles. “Note” shall mean that certain Second Amended and
Restated Revolving Credit Loan Note dated of even date herewith, executed by the
Co-Borrowers, on a joint and several basis, as makers, in favor of the Lender,
as payee, as it may be from time to time amended, modified, extended, renewed,
substituted, and/or supplemented. “Notice of Borrowing” shall mean, with respect
to a proposed Borrowing pursuant to Section 2.01(ii) of this Loan Agreement, a
written loan authorization and certificate duly executed by an Authorized
Officer of the Co-Borrowers and delivered to the Lender in the form of
Exhibit “B” attached hereto and made a part thereof. “Obligations” shall mean
all present and future Debt and other liabilities of any of the Co- Borrowers
due and owing to the Lender, any Affiliate or Subsidiary of the Lender, or any
Person entitled to indemnification pursuant to Section 10.02 hereof, or any of
their respective successors, transferees or assigns, of every type and
description, whether or not evidenced by any note, guaranty or other instrument,
whether arising under or in connection with this Loan Agreement or any other
Loan Document or otherwise, whether or not for the payment of money, whether
direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired, including, without limitation, all interest, charges, expenses, fees,
attorneys’ fees and disbursements (further including, without limitation, post
judgment collection costs and expenses) and any other sum chargeable to any of
the Co-Borrowers under this Loan Agreement or any other Loan Document, any Debt
arising out of relating to any deposit accounts of any of the Co- Borrowers
maintained with the Lender or any Affiliate of the Lender, or any cash
management services or other products or services provided by the Lender, or any
Affiliate or Subsidiary of the Lender, including, without limitation, merchant
card and ACH transfer services, together with interest accruing thereon,
including any interest on pre-petition Debt accruing after bankruptcy, and all
existing and future obligations under any Hedging Agreement or foreign exchange
transaction or any other bank product. The term includes, without limitation,
all interest, charges, expenses, fees, attorneys’ fees and disbursements
(further including, without limitation, post-judgment collection costs and
expenses) and any other sum chargeable to either of the Co-Borrowers under this
Loan Agreement or any other Loan Document. “Officer’s Certificate” shall mean a
certificate with respect to any of the Co-Borrowers executed by any of the
Authorized Officers of such Co-Borrower, including, without limitation, the
president, any vice-president or the chief financial officer, in form and
substance reasonably acceptable to the Lender. “Online Agreement” shall mean a
collective reference to the CitiBusiness Online Agreement, as it may be from
time to time amended, modified, extended, renewed, substituted, and/or
supplemented. “Operating Lease” and “Operating Leases” shall mean, as applied to
any Person, any lease of any property (other than real property) by that Person
as lessee which is not a Capitalized Lease. “Original Loan Agreement” shall have
the meaning ascribed and assigned to such term as set forth in the first (1st)
recital to this Loan Agreement. 13 [SECOND AMENDED AND RESTATED REVOLVING CREDIT
LOAN AGREEMENT]

GRAPHIC [g273521kg01i018.gif]

 


“Other Connect ion Taxes” shall mean, with respect to the Lender, Taxes imposed
as a result of a present or former connection between the Lender and the
jurisdiction imposing such Tax (other than connections arising solely from the
Lender having executed, delivered, becoming a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loans or Loan Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment by the Lender of its
interests in the Loans. “PBGC” shall mean the Pension Benefit Guaranty
Corporation referred to and defined in ERISA and any Person succeeding to any or
all of its functions and duties under ERISA. “Pension Plan” shall mean any
“employee pension benefit plan” within the meaning of Section 3(2) of ERISA
(other than a Multiemployer Plan) covered by Title IV of ERISA by reason of
Section 4021 of ERISA, of which the Co-Borrowers or any ERISA Affiliate is or
has been within the preceding five (5) years a “contributing sponsor” within the
meaning of Section 4001(a)(13) of ERISA, or which is or has been within the
preceding five (5) years maintained for employees of the Co-Borrowers or any
ERISA Affiliate. “Permits” shall mean any permit, approval, authorization,
license, variance, or permission required from a Governmental Authority under
any applicable Requirement of Law. “Permitted Encumbrances” shall mean a
collective reference to (i) any Customary Permitted Liens, (ii) any Liens
created or contemplated by the Loan Documents, and (iii) any Liens existing on
the Closing Date as described on Schedule 1.01(P) attached hereto and made a
part hereto (which scheduled Liens are reasonably acceptable to the Lender).
“Person” or “Persons” shall mean any natural person, employee, general
partnership, limited partnership, limited liability partnership, limited
liability company, corporation (including a business trust), joint stock
company, trust, unincorporated association, joint venture, company, trust, bank
or other organization, whether or not a legal entity or any other
non-governmental entity, or any Governmental Authority. “Plan” shall mean any
employee benefit plan within the meaning of Section 3(3) of ERISA (other than a
Multiemployer Plan) of which any of the Co-Borrowers or any ERISA Affiliate are,
or within the preceding five (5) years were, an “employer” as that term is
defined in Section 3(5) of ERISA. “Plant Closing Law” shall mean the Worker
Adjustment and Retraining Notification Act of 1988 (29 U.S.C.A. §2101 et seq.),
or any similar federal, state or local Law in effect from time to time. “Pledge
Agreement” shall mean that certain Second Amended and Restated Pledge and
Security Agreement dated of even date herewith, executed by Wayside in favor of
the Lender pursuant to which Wayside has granted the Lender (i) a first priority
security interest in and to sixty-five percent (65%) of the Equity Interests in
and to Wayside Technology (Canada), Inc. and (ii) a first priority security
interest in and to sixty-five percent (65%) of the Equity Interests in and to
Wayside Technology Group Europe BV, as said Pledge and Security Agreement may be
from time to time amended, modified, extended, renewed, substituted, and/or
supplemented. 14 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg01i019.gif]

 


 

“Potential Event of Default” shall mean an event, condition or situation which
with the giving of any required notice and/or the passage of any required grace
or cure periods, or any combination of the foregoing, would constitute an Event
of Default. “Prime Rate” shall mean, for any day, a fluctuating per annum rate
of interest equal to the highest of (i) the variable per annum rate of interest
so designated from time to time by the Lender at its principal office as its
“prime commercial lending rate”, or (ii) the LIBOR Rate plus two hundred basis
points (2.00%). The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged by the Lender to any customer.
Changes in the rate of interest resulting from changes in the “prime rate” shall
take place immediately without notice or demand of any kind. “Prime Rate Loans”
shall mean those outstanding Loans which bear interest at the Prime Rate.
“Proceeds” shall have the meaning assigned to it under the New Jersey Uniform
Commercial Code and, in any event, shall include, but not be limited to, (i) any
and all proceeds of any insurance, indemnity, warranty or guaranty payable to
any of the Co-Borrowers, from time to time with respect to any of the
Collateral, (ii) any and all payments (in any form whatsoever) made or due and
payable to any of the Co-Borrowers, from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority or any other Person
(whether or not acting under color of governmental authority), and (iii) any and
all other amounts from time to time paid or payable under or in connection with
any of the Collateral. “Programmer’s Paradise” shall have the meaning ascribed
and assigned to such term as set forth in the preamble of this Loan Agreement.
“Property” or “Properties” shall mean any real or personal property, plant,
building, facility, structure, underground storage tank, equipment or unit, or
other asset owned, leased or operated by any of the Co-Borrowers. “Regulation D”
shall mean Regulation D of the Federal Reserve Board, or any successor statute
or regulation thereto, as in effect from time to time. “Regulation T” shall mean
Regulation T of the Federal Reserve Board, or any successor statute or
regulation thereto, as in effect from time to time. “Regulation U” shall mean
Regulation U of the Federal Reserve Board, or any successor statute or
regulation thereto, as in effect from time to time. “Regulation X” shall mean
Regulation X of the Federal Reserve Board, or any successor statute or
regulation thereto, as in effect from time to time. “Release” shall mean
release, spill, emission, leaking, pumping, injection, deposit, disposal,
discharge, dispersal, leaching or migration into the indoor or outdoor
Environment or into or out of any Property, including the movement of
Environmental Concern Materials through or in the air, soil, surface water,
groundwater or Property. “Remedial Action” shall mean actions required to
(i) clean up, remove, treat or in any other way address Environmental Concern
Materials in the indoor or outdoor environment, (ii) prevent the Release or
threat of Release or minimize the further Release of Environmental Concern
Materials so they do not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor 15 [SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg03i001.gif]

 


environment, or (iii) perform pre-remedial studies and investigations and
post-remedial monitoring and care. “Reportable Event” shall have the meaning
ascribed to, such term in Section 4043 of ERISA or regulations promulgated
thereunder. “Requirements of Law” shall mean, as to any Person, the charter and
by-laws or other organization or governing documents of such Person, and any
law, rule or regulation, Permit, or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject, including, without limitation, the Securities Act, the Securities
Exchange Act, Regulations U and X, and any certificate of occupancy, zoning
ordinance, building, environmental or land use requirement or Permit or
occupational safety or health law, rule or regulation. “Securities” shall mean
any stock, shares, voting trust certificates, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities”, or any
certificates of interest, shares, or participation in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, but shall not include any evidence of
the Obligations. “Securities Act” shall mean the Securities Act of 1933, as
amended to the date hereof and from time to time hereafter, and any successor
statute. “Securities Exchange Act” shall mean the Securities Exchange Act of
1934, as amended to the date hereof from time to time hereafter, and any
successor statute. “Security Agreement” shall mean that certain Second Amended
and Restated Security Agreement dated of even date herewith, executed by the
Co-Borrowers in favor of the Lender pursuant to which the Co-Borrowers have
granted the Lender a first priority security interest in and to the Collateral,
as said Security Agreement may be from time to time amended, modified, extended,
renewed, substituted, and/or supplemented. “Single Employer Plan” shall mean any
Plan which is not a Multiemployer Plan under Title IV of ERISA. “Solvent” shall
mean, when used with respect to any Person, that at the time of determination:
(i) the fair value of its assets (at fair valuation) is not less than the total
amount of its Debts, including, without limitation, contingent liabilities; (ii)
it is then able to pay its Debts as they mature; (iii) it owns property having a
value (at fair valuation) in excess of the total amount required to pay its
Debts; and (iv) it has capital sufficient to carry on its business. “Subsidiary”
or “Subsidiaries” shall mean with respect to any Person at any date of
determination (i) a corporation a majority of whose capital stock with voting
power, under ordinary circumstances, to elect a majority of directors is at the
time, directly or indirectly is owned by said Person, (ii) any other 16 [SECOND
AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg03i002.gif]

 


Person (other than a corporation) in which said Person, directly or indirectly,
at the date of determination thereof has at least majority ownership interest,
and/or (iii) any entity whose net earnings (losses) or portions thereof would be
properly included and consolidated with the net earnings of said Person;
provided, however, that the term Subsidiary shall not include any entity that is
not reflected on the balance sheet of said Person due to inactivity and lack of
material assets and liabilities. “Swap Transaction” shall mean any agreement,
contract or transaction between the Co-Borrowers and the Lender that constitutes
a “swap” within the meaning of section 1 a(47) of the Commodity Exchange Act,
including without limitation, any foreign exchange forward or swap transaction
and any transaction pursuant to which the Co-Borrowers hedge all or a portion of
the floating interest rate payable to the Lender under the Loan Facility.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, (including backup withholdings), assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto. “Techxtend” shall have the meaning
ascribed and assigned to such term as set forth in the preamble of this Loan
Agreement. “Termination Date” shall mean the earlier to occur of (i) the day
immediately preceding the Maturity Date or (ii) the date of termination of the
Loan Facility pursuant to Section 9.02 of this Loan Agreement. “Termination
Event” shall mean (i) any Reportable Event with respect to any Benefit Plan
described in Section 4043 of ERISA and the regulations issued thereunder for
which the notice requirements have not been waived by the PBGC, (ii) the
withdrawal of any of the Co-Borrowers or an ERISA Affiliate from a Benefit Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001 (a)(2) of ERISA, (iii) the occurrence of an obligation arising
under Section 4041 of ERISA of any of the Co-Borrowers or an ERISA Affiliate to
provide affected parties with a written notice of an intent to terminate a
Benefit Plan in a distress termination described in Section 4041 (c) of ERISA,
(iv) the institution by the PBGC of proceedings to terminate any Benefit Plan,
(v) any event or condition which constitutes grounds under Section 4042 of ERISA
for the appointment of a trustee to administer a Benefit Plan, or (vi) the
partial or complete withdrawal of any of the Co-Borrowers or any ERISA Affiliate
from a Multiemployer Plan. “UFCA” shall have the meaning assigned and ascribed
to such term as set forth in Section I 0.20(iv) hereof. “UFTA” shall have the
meaning assigned and ascribed to such term as set forth in Section 10.200 v
hereof “USA Patriot Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced. “Wayside” shall have the meaning ascribed and
assigned to such term as set forth in the preamble of this Loan Agreement.
“Wayside Canada” shall have the meaning assigned and ascribed to such term as
set forth in Section 4.0 I(iii)(a) of this Loan Agreement. 17 [SECOND AMENDED
AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg03i003.gif]

 


“Wayside Europe” shall have the meaning assigned and ascribed to such term as
set forth in Section 4,01(i ii)(a) of this Loan Agreement. Section 1.02 Rules of
Interpretation and Construction. In this Loan Agreement unless the context
otherwise clearly requires: (i) Articles and Sections mentioned by number only
are the respective Articles and Sections of this Loan Agreement as so numbered;
(ii) Words importing a particular gender mean and include every other gender,
and words importing the singular number mean and include the plural number and
vice versa; (iii) Words importing persons mean and include firms, associations,
partnerships (including limited partnerships), societies, trusts, corporations,
limited liability companies or other legal entities, including public or
governmental bodies and the Co-Borrowers’ Subsidiaries, as well as natural
persons; (iv) Any headings preceding the texts of the several Articles and
Sections of this Loan Agreement, and any table of contents or marginal notes
appended to copies hereof, shall be solely for convenience of reference and
shall not affect or control the meaning, construction or interpretation of this
Loan Agreement; (v) If any clause, provision or section of this Loan Agreement
shall be ruled invalid or unenforceable by any court of competent jurisdiction,
such holding shall not invalidate or render unenforceable any of the remaining
provisions thereof, unless not invalidating or rendering unenforceable the
remaining provisions shall be inequitable; (vi) The terms “herein”, “hereunder”,
“hereby”, “hereto”, “hereof’ and any similar terms as used in this Loan
Agreement refer to this Loan Agreement as a whole and not to any particular
provision of this Loan Agreement; the term “heretofore” means before the date of
execution of this Loan Agreement; and the term “hereafter” means on or after the
date of execution of this Loan Agreement; (vii) This Loan Agreement and all
matters relating hereto shall be governed by and construed and interpreted in
accordance with the laws of the State of New Jersey; (viii) If any clause,
provision or section of this Loan Agreement shall be determined to be apparently
contrary to or conflicting with any other clause, provision or section of this
Loan Agreement, then the clause, provision or section containing the more
specific provisions shall control and govern with respect to such apparent
conflict; (ix) References in this Loan Agreement to “determination” (and similar
terms) by the Lender include good faith and reasonable estimates by the Lender
(in the case of quantitative determinations) and good faith and reasonable
beliefs by the Lender (in the case of qualitative determinations); and (x) The
word “and” when used from time to time herein shall mean “or” or “and/or” if
such meaning is expansive of the rights or interests of the Lender in the given
context. 18 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg03i004.gif]

 


Section 1.03 Accounting Principles. (i) As used in this Loan Agreement,
Generally Accepted Accounting Principles shall be established on the date a
relevant computation or determination is to be made or the date of relevant
financial statements as the case may be. (ii) Except as otherwise provided in
this Loan Agreement, all computations and determinations as to accounting or
financial matters shall be made, and all financial statements to be delivered
pursuant to this Loan Agreement shall be prepared, in accordance with Generally
Accepted Accounting Principles (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by Generally Accepted Accounting Principles. (iii) If any
change in Generally Accepted Accounting Principles after the date of this Loan
Agreement is or shall be required to be applied to transactions then or
thereafter in existence, and a violation of one or more provisions of this Loan
Agreement shall have occurred or in the opinion of the Co-Borrowers would likely
occur which would not have occurred or be likely to occur if no change in
accounting principles had taken place, (a) the Co-Borrowers and the Lender agree
that such violation shall not be considered to constitute an Event of Default or
a Potential Event of Default for a period of thirty (30) days from the date a
Co-Borrower notifies the Lender of the applicability of this Section 1.03( iii);
(b) the Co-Borrowers and the Lender agree in such event to negotiate in good
faith an amendment to this Loan Agreement which shall approximate to the extent
possible the economic effect of the original financial covenants after taking
into account such change in Generally Accepted Accounting Principles; and (c) if
the Co-Borrowers and the Lender are unable to negotiate such an amendment within
the thirty (30) day period described in clause (a) above, the Co-Borrowers shall
have the option of (1) prepaying and terminating the Loan Facility (pursuant to
all applicable provisions hereof) or (2) submitting the draft of such an
amendment to a firm of independent certified public accountants acceptable to
the Co- Borrowers and the Lender (each acting reasonably), which shall complete
its draft of such amendment within thirty (30) days of submission and which
amendment shall be promptly executed by the Co- Borrowers and the Lender and
made effective; if the Co-Borrowers and the Lender cannot agree, the firm shall
be selected by binding arbitration in Iselin, New Jersey in accordance with the
rules then in effect of the American Arbitration Association and the amendment
drafted by such firm shall thereafter be executed by the Co-Borrowers and the
Lender and made effective. If the Co-Borrowers do not exercise either such
option within said period, then as used in this Loan Agreement, Generally
Accepted Accounting Principles shall mean generally accepted accounting
principles in effect at the relevant date. The Co-Borrowers and the Lender agree
that if the Co-Borrowers elect the option in clause (2) above, until such firm
has been selected and such amendment has been executed and made effective, no
such violation shall constitute an Event of Default or a Potential Event of
Default. (iv) If any change in Generally Accepted Accounting Principles after
the date of this Loan Agreement is required to be applied to transactions or
conditions then or thereafter in existence, and the Lender shall assert that the
effect of such change is or shall likely be to distort materially the effect of
any of the definitions of financial terms in Article I of this Loan Agreement or
any of the covenants of the Co-Borrowers in Article VIII of this Loan Agreement
(hereinafter collectively referred to as the “Financial Provisions”), so that
the intended economic effect of any of the Financial Provisions will not in fact
be accomplished, then (a) the Lender shall notify the Co-Borrowers of such
assertion, specifying the change in Generally Accepted Accounting Principles
which is objected to, and until otherwise determined as provided below, the
specified change in Generally Accepted Accounting Principles shall 19 [SECOND
AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg03i005.gif]

 


not be made by the Co-Borrowers in its financial statements for the purpose of
applying the Financial Provisions; and (b) the Lender and the Co-Borrowers shall
follow the procedures set forth in subsection ( iii)(b) above and the first
sentence of subsection ONO above. If the Co-Borrowers and the Lender are unable
to agree on an amendment as provided in said subsection ( i )(b) and if the Co-
Borrowers do not exercise either option set forth in the first sentence of said
subsection ( iii)(c) within the specified period, then as used in this Loan
Agreement, Generally Accepted Accounting Principles shall mean generally
accepted accounting principles in effect at the relevant date, except that the
specified change in Generally Accepted Accounting Principles which is objected
to by the Lender shall not be made in applying the Financial Provisions. The
Co-Borrowers and the Lender agree that if the Co- Borrowers elect the option in
clause (2) of the first sentence of said subsection (iii)(c), until such
independent accounting firm has been selected and such amendment has been
executed and made effective, the specified change in Generally Accepted
Accounting Principles shall not be made in applying the Financial Provisions.
(v) All expenses of compliance with this Section 1.03 shall be paid for by the
Co- Borrowers, except the Co-Borrowers and the Lender shall be responsible for
their own costs and expenses associated with proceedings under subsection
1.03011Cc) hereof other than the cost and expense payable to the American
Arbitration Association and any such accounting firm which shall be divided
equally between the Lender on the one hand and the Co-Borrowers on the other.
Section 1.04 Interpretation and Construction of Exceptions/Carveouts to
Article Vii Negative Covenants. In connection with the exceptions/carveouts to
the negative covenants set forth and described in Article VII of this Loan
Agreement, each such exception/carveout shall be available as described therein
independent of, and separate, distinct, and apart from, any other such
exceptions/carveouts, including, without limitation, any other
exceptions/carveouts expressly set forth and described within the same section
of said Article VII. Any and all such exceptions/carveouts which make reference
to an aggregate dollar amount (i.e., a “basket”) shall be deemed to refer to the
aggregate dollar amount which the Lender will permit the Co-Borrowers to incur
and to permit to remain outstanding subsequent to the Closing Date which
aggregate dollar amount shall be deemed to be inclusive oft and not in addition
to, the aggregate dollar amount of such items which may be currently outstanding
as of the Closing Date. ARTICLE II AMOUNT AND TERMS FOR THE LOAN FACILITY
Section 2.01 Loan Facility. (i) Availability (a) Subject to the terms,
conditions, and provisions set forth in this Loan Agreement (including, without
limitation, the terms, conditions, and provisions of Section 10.20 hereof) and
provided no Event of Default or Potential Event of Default shall have occurred
and be continuing, the Lender hereby agrees to make available to the
Co-Borrowers from time to time during the Loan Period, revolving credit loans
(hereinafter each individually referred to as a “Loan” and collectively referred
to as the “Loans”) in amounts which shall not exceed, in the aggregate for all
Loans at any time outstanding, the Maximum Amount of the Loan Facility. If the
outstanding amount of the Loans shall exceed the Maximum Amount of the Loan
Facility at any time, such excess amount shall be (1) immediately due and
payable by the Co-Borrowers to the Lender, (2) secured by the Collateral, and
(3) 20 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg03i006.gif]

 


subject to the terms, conditions, and provisions of this Loan Agreement and all
of the other Loan Documents. The Loans shall be evidenced by the Note. (b) Loans
may be voluntarily prepaid pursuant to Section 2.04 hereof and, subject to the
provisions of this Loan Agreement, any amounts so prepaid may be reborrowed, up
to the amount available under this Section 2.01( at the time of such Borrowing,
during the Loan Period. The Lender’s commitment to make Loans shall
automatically expire, and each Loan then outstanding shall be repaid in full by
the Co-Borrowers, all no later than the Termination Date. (ii) Requesting
Advances. Whenever the Co-Borrowers desire to borrow under this Section 2.01,
the Co-Borrowers shall deliver to the Lender a Notice of Borrowing no later than
1:00 P.M. (Iselin, New Jersey time) at least two (2) Business Days in advance of
the proposed Borrowing Date. The Notice of Borrowing shall specify (1) the
Borrowing Date (which shall be a Business Day) in respect of the Loan and
(2) the amount of the proposed Borrowing, which shall not be less than
$50,000.00 and in integral multiples of $50,000.00 in excess thereof. In lieu of
delivering the above-described Notice of Borrowing, the Co-Borrowers may give
the Lender telephonic notice of any proposed Borrowing by the time required
under this Section 2.01(ii); provided, however, that such notice shall be
confirmed in writing by delivery to the Lender promptly (but in no event later
than the Borrowing Date of the requested Loan) of a Notice of Borrowing. Any
Notice of Borrowing (or telephonic notice in lieu thereof) pursuant to this
Section 2.01( i i) shall be irrevocable. Notwithstanding any term, condition, or
provision of this Section 2.01(ii) to the contrary, at any time that the
Co-Borrowers are availing themselves of the Lender’s electronic line of credit
services in connection with the Loan Facility in accordance with the terms,
conditions, and provisions of the Online Agreement, the Co-Borrowers may request
a Borrowing by use of the Lender’s online banking system in accordance with the
terms, conditions, and provisions of the Online Agreement. (iii) Making of
Loans. The Lender shall make the proceeds of each such Loan available to the
Co-Borrowers at the Lender’s office located in Iselin, New Jersey no later than
5:00 P.M. (Iselin, New Jersey time) on each such Borrowing Date and shall
disburse such funds in Dollars and in immediately available funds to an account
of the Co-Borrowers maintained with the Lender. (iv) Use of Proceeds of Loans.
The proceeds of the Loans created shall be used to provide working capital to
the Co-Borrowers in the ordinary course of the Co-Borrowers’ business and for
general corporate purposes of the Co-Borrowers. (v) No Amortization of the Loan
Facility. During the term of the Loan Facility, provided no Event of Default or
Potential Event of Default shall have occurred and be continuing, there shall be
no required principal amortization payments due and owing to the Lender on the
Loan Facility. The full and final payment of all principal, unpaid accrued
interest, fees, costs and expenses, if any, owing to the Lender on the Loan
Facility shall be made by the Co-Borrowers to the Lender on the Maturity Date.
The Lender agrees that no “annual clean-up” of the Loan Facility shall be
required. (vi) Reduction of Loan Facility; Revolving Credit Termination
Date/Maturity Date. (a) The Co-Borrowers shall have the right, at any time and
from time to time, to terminate in whole or permanently reduce in part, the Loan
Facility in an amount up to (1) the Maximum Amount of the Loan Facility minus
(2) the aggregate principal amount of all Loans then outstanding. Any such
prepayment may be made by the Co-Borrowers without premium or fee. 21 [SECOND
AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg03i007.gif]

 


(b) The Loan Facility shall automatically expire on the Termination Date without
further action on the part of the Lender, and all outstanding Loans shall be
repaid in full on the Maturity Date, unless otherwise extended in writing by the
Lender. Section 2.02 interest on the Loan Facility. (i) Rates of interest. (a)
All Loans shall bear interest computed daily on the outstanding principal
balance thereof from the date when made until paid in full, at a fluctuating
interest rate per annum equal to the sum of (1) the LIBOR Rate, as adjusted each
Business Day to reflect day-to-day changes in the LIBOR Rate plus (2) one
hundred fifty basis points (1.50%). (b) Notwithstanding subsection (a) above and
Section 2.02(ii) below, all agreements between the Co-Borrowers and the Lender
are hereby expressly limited so that in no contingency or event whatsoever
(whether by reason of acceleration of the maturity dates of the Loan Facility
evidenced hereby or otherwise), shall the amount paid or agreed to be paid to
the Lender for the use or the forbearance of the indebtedness evidenced hereby
exceed the maximum rate permitted by Applicable Law. As used in this
Section 2.02(0( b), the term “Applicable Law” shall mean the Law in effect as of
the Closing Date; provided, however, that in the event there is a change in the
Law which results in a higher permissible rate of interest, then this provision
shall be governed by such new Law as of its effective date. In this regard, it
is expressly agreed that it is the intent of the Co-Borrowers and the Lender in
the execution, delivery and acceptance of this Loan Agreement, the Note, and the
other Loan Documents to contract in strict compliance with the Laws of the State
of New Jersey from time to time in effect. If, under or from any circumstances
whatsoever, fulfillment of any provision hereof or of any of the other Loan
Documents at the time of performance of such provision shall be due, shall
involve transcending the limit of such validity prescribed by applicable Law,
then the obligation to be fulfilled shall automatically be reduced to the limits
of such validity and if under or from circumstances whatsoever the Lender should
ever receive as interest in connection with the Loan Facility an amount which
would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the outstanding principal balance
of the Loan Facility, and not to the payment of interest. This provision shall
control every other provision of this Loan Agreement and the other Loan
Documents. (ii) interest Payments. Subject to the terms, conditions and
provisions of Section 2.02(i ii and Section 2.04 below, interest accrued and
unpaid on all Loans then outstanding shall be payable by the Co-Borrowers in
arrears (a) on the first Business Day of each month during the term of this Loan
Agreement, commencing on the first Business Day of the first month next
following the making of each such Loan, (b) upon prepayment thereof, whether in
full or in part, and (c) at maturity. (iii) Default Interest. Notwithstanding
the rates of interest specified in Section 2.02(i) hereof and the payment dates
specified in Section 2.02(ii) hereof, effective immediately upon the occurrence
of any Event of Default under Section 9.01 of this Loan Agreement (whether or
not the Lender has accelerated payment of the outstanding principal balance of
the Loan Facility) and for as long thereafter as any such Event of Default shall
be continuing, the outstanding principal balance of all Loans then outstanding
and, to the extent permitted by applicable Law, any interest payments on all
Loans not paid when due, shall bear interest at the Default Rate. The
Co-Borrowers hereby acknowledge that: (a) such Default Rate is a material
inducement to the Lender to make the Loan Facility available to the Co-
Borrowers, (b) the Lender would not have made the Loan Facility available to the
Co-Borrowers in the absence of the agreement of the Co-Borrowers to pay such
Default Rate, (c) such Default Rate represents compensation for increased risk
to the Lender that the Loan Facility will not be repaid and (d) such 22 [SECOND
AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg03i008.gif]

 


Default Rate is not a penalty and represents a reasonable estimate of (1) the
cost to the Lender in allocating its resources (both personnel and financial) to
the on-going review, monitoring, administration and collection of the Loan
Facility and (2) compensation to the Lender for losses that are difficult to
ascertain. (iv) Computation of interest. Interest on all outstanding Loans shall
be computed on the basis of the actual number of days elapsed in the period
during which interest accrues and a year of 360 days. In computing interest on
any Loan, the date of the making of the Loan shall be included and the date of
payment shall be excluded; provided, however, that if a Loan is repaid on the
same day on which it is made, one (1) day’s interest shall be paid on that Loan.
(v) Changes: Legal Restrictions. In the event that after the date hereof (a) the
adoption of any Law or the occurrence of any Change in Law or (b) the compliance
by the Lender with any request or directive (whether or not having the force of
Law and whether or not the failure to comply therewith would be unlawful) from
any central bank or other Governmental Authority or quasi- governmental
authority: (1) does or may impose, modify, or hold applicable, in the reasonable
determination of the Lender, any reserve, special deposit, compulsory loan, FDIC
insurance, capital allocation or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by,
commitments made, or other credit extended by, or any other acquisition of funds
by, the Lender or any applicable lending office of the Lender (except, with
respect to Loans bearing interest at the “Prime Rate”, to the extent that the
reserve and FDIC insurance requirements are reflected in the definition of
“Prime Rate”); or (2) does or is reasonably likely to impose on the Lender any
other condition materially more burdensome in nature, extent or consequence than
those in existence as of the Closing Date; or (3) imposes on the Lender or the
London interbank market any other condition, cost, or expense affecting this
Loan Agreement or LIBOR Rate Loans made by the Lender; or (4) subjects the
Lender to any taxes on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, and the result of any of the foregoing is to
increase the cost to the Lender of making, renewing or maintaining the Loans or
to reduce any amount receivable thereunder, then, in any such case, the Co-
Borrowers shall promptly pay to the Lender, upon demand, such amount or amounts
(based upon an allocation thereof by the Lender to the financing transactions
contemplated by this Loan Agreement and effected by this Section 2.02(v] and
provided that such additional amounts are also required to be paid by the
Lender’s other similarly situated customers) as may be necessary to compensate
the Lender for any such additional cost incurred or reduced amount received. The
Lender shall deliver to the Co-Borrowers a written statement of the costs or
reductions claimed and the basis therefor, and the allocation made by the Lender
of such costs and reductions shall be conclusive, absent manifest error, if made
in good faith. If the Lender subsequently recovers any amount previously paid by
the Co-Borrowers pursuant to this Section 2.02( v ), the Lender shall, promptly
after receipt of such refund and to the extent permitted by applicable Law, pay
to the Co-Borrowers the amount of any such recovery. 23 [SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg03i009.gif]

 


Section 2.03 Fees. (i) No Renewal/Loan Fee. The Co-Borrowers shall not pay a
renewal fee in connection with the amendment and restatement of the Loan
Facility. (ii) Unused Commitment Fee. The Co-Borrowers shall pay to the Lender
an unused commitment fee equal to (a) the product of (1) with respect to the
first (1st) year of the Loan Facility only, seven basis points (0.07%) per annum
and (2) with respect to the second (2nd) year of the Loan Facility and each year
of the Loan Facility thereafter, ten basis points (0.10%) per annum multiplied
by (b) the actual daily amount by which the Maximum Amount of the Loan Facility
exceeds the outstanding principal balance of all Loans. The unused commitment
fee shall accrue at all times during the Loan Period, including at any time
during which one or more of the conditions in Section 3.02 hereof is not met,
and shall be due and payable in quarterly installments in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the Loan
Period. (iii) Late Charge Fee. In the event that the entire amount of any
payment, including, without limitation, interest and/or principal, required to
be made by the Co-Borrowers under the Note, this Loan Agreement or any of the
other Loan Documents shall not be received by the Lender when due, the Lender
may charge, and if so charged, the Co-Borrowers shall pay, a late charge of
($0.05) for each dollar ($1.00) of each delinquent payment for the purpose of
defraying the expense incident to the handling of such delinquent payment. (iv)
Payment of Fees. The fees described in this Section 2.03 represent compensation
for services rendered and to be rendered separate and apart from the lending of
money or the provision of credit, and the obligation of the Co-Borrowers to pay
each fee described herein shall be in addition to, and not in lieu of, the
obligation of the Co-Borrowers to pay interest and other fees and expenses
otherwise described in this Loan Agreement. Fees shall be payable when due at
the office of the Lender in Iselin, New Jersey in immediately available funds.
All fees shall be non-refundable when paid. All fees described in this
Section 2.03 which are expressed as a per annum charge shall be calculated on
the basis of the actual number of days elapsed in a 360-day year. Section 2.04
Prepayments. The Co-Borrowers may from time to time voluntarily prepay the Loan
Facility, in whole or in part, without premium or fee, upon at least three
(3) Business Days’ prior express written notice to the Lender. Notwithstanding
the foregoing to the contrary, in the event that any prepayments are made in
connection with the termination of this Loan Agreement such prepayments
(a) shall be made only upon fifteen (15) Business Days’ prior written notice to
the Lender, (b) shall be applied in the inverse order of maturity, and (c) shall
be accompanied by the payment of all accrued and unpaid interest and other fees,
express or sums, if any, due on the Loan or Loans being prepaid and at any time
that the Co-Borrowers are availing themselves of the Loan Sweep Services with
respect to the Loan Facility, the Loan Facility may be voluntarily prepaid in
accordance with the Cash Management Agreement. Section 2.05 Payments; Collection
of Accounts. (i) Collection of Accounts. The Co-Borrowers are authorized to
collect the Accounts and any other Proceeds of Collateral, at the Co-Borrowers’
expense, but such authority shall automatically terminate upon the occurrence of
an Event of Default. The Lender may modify or terminate such authority at any
time upon the occurrence of an Event of Default and directly collect the
Accounts and other monetary obligations included in the Collateral. (ii) Manner
and Time of Payment. Each payment to be made by the Co-Borrowers hereunder in
respect of principal, interest and fees payable to the Lender, including,
without limitation, all 24 24 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN
AGREEMENT]

[g273521kg03i010.gif]

 


payments in connection with all Loans, shall be made without condition or
reservation or right, in Dollars and in immediately available funds, delivered
to the Lender not later than 1:00 P.M. (Iselin, New Jersey time) on the date
due, to such account of the Lender in Iselin, New Jersey, as the Lender may
designate, or such other place as the Lender may from time to time specify in
writing. All payments shall be made by Co-Borrowers to the Lender at the
Lender’s office address stated above or such other place as the Lender may from
time to time specify in writing in lawful currency of the United States of
America in immediately available funds, without counterclaim or setoff and free
and clear of, and without any deduction or withholding for, any taxes or other
payments. The Lender shall send a monthly invoice to the Co-Borrowers reflecting
the accrued interest due and owing and all fees due and owing hereunder. The
Co-Borrowers hereby agree that on the Business Day that any payment of
principal, interest and fees are due, the Lender shall automatically charge the
Co-Borrowers’ demand deposit account with the Lender, account number 759535537,
which account shall be maintained with the Lender at all times throughout the
term of the Loan Facility. The Co-Borrowers’ authorization of the Lender to
charge such account having sufficient funds on deposit shall constitute payment
of the amount so authorized notwithstanding the Lender’s failure to charge said
account. Any failure or delay by the Lender in submitting invoices for interest
and fee payments shall not discharge or relieve the Co-Borrowers of the
obligation to make such payments into the demand deposit account. (iii)
Apportionment of Payments. So long as there does not exist an Event of Default,
all payments shall be applied first to the payment of all fees, expenses and
other amounts due to the Lender (excluding principal and interest), then to
accrued interest, and the balance on account of outstanding principal; provided,
however, that after the occurrence and during the continuance of an Event of
Default, the Lender shall apply all payments remitted to the Lender in
accordance with the terms, conditions and provisions of Section 9.03 of this
Loan Agreement. (iv) Payments on Non-13usiness Days. Whenever any payment to be
made by the Co- Borrowers hereunder shall be stated to be due on a day which is
not a Business Day, payments shall be made on the next succeeding Business Day
and such extension of time shall be included in the computation of the payment
of interest hereunder and of any of the fees specified in Sect ion 2.03 hereof,
as the case may be. (v) Lender’s Accounting. The Lender shall maintain a loan
account (hereinafter referred to as the “Loan Account”) on its books in which
shall be recorded (a) the principal amount of all Loans owing to the Lender from
time to time; (b) all other appropriate debits and credits as provided in this
Loan Agreement, including, without limitation, all interest, fees, expenses,
charges and other Obligations; and (c) all payments of Obligations made by the
Co-Borrowers or for the Co-Borrowers’ account. All entries in the Loan Account
shall be made in accordance with the Lender’s customary accounting practices as
in effect from time to time. The Lender will render a statement of the Loan
Account upon the request of the Co-Borrowers. Each and every such statement
shall be deemed final, binding and conclusive upon the Co-Borrowers in all
respects as to all matters reflected therein (absent manifest error), unless the
Co-Borrowers, within ten (10) days after the date such statement is rendered,
delivers to the Lender written notice of any objection which the Co-Borrowers
may have to any such statement. In that event, only those items expressly
objected to in such notice shall be deemed to be disputed by the Co-Borrowers.
Notwithstanding the foregoing to the contrary, the Lender’s entries in the Loan
Account evidencing Loans and other financial accommodations made from time to
time shall be final, binding and conclusive upon the Co-Borrowers (absent
manifest error) as to the existence and amount of the Obligations recorded in
the Loan Account. The Lender, in its discretion, may charge any or all interest,
fees and expenses incurred by the Co-Borrowers hereunder to the Loan Account.
Section 2.06 Special Provisions Governing LIBOR Rate Loans. Notwithstanding
other provisions of this Loan Agreement to the contrary, if any, if on any date
on which the LIBOR Rate would 25 [SECOND AMENDED AND RESTATED REVOLVING CREDIT
LOAN AGREEMENT]

GRAPHIC [g273521kg03i011.gif]

 


otherwise be determined, the Lender shall have determined (which determination
shall be conclusive absent manifest error) that: (i) adequate and reasonable
means do not exist for ascertaining the LIBOR Rate, or (ii) a contingency has
occurred which materially and adversely affects the London interbank eurodollar
market relating to the LIBOR Rate; or (iii) the making, maintaining, or funding
of a Loan at the LIBOR Rate has been made impracticable or unlawful by
compliance by the Lender in good faith with any Law or any interpretation or
application thereof by any Governmental Authority or with any request or
directive of any such Governmental Authority (whether or not having the force of
Law); or (iv) the LIBOR Rate will not adequately and fairly reflect the cost to
the Lender of the establishment or maintenance of a Loan at the LIBOR Rate; or
(v) after making all reasonable efforts, deposits of the relevant amount in
Dollars for any portion of the Loan to which the LIBOR Rate applies are not
available to the Lender with respect to such portion of the Loan, or to banks
generally, in the London interbank eurodollar market, then the Lender shall
promptly so notify the Co-Borrowers thereof. Upon such date as shall be
specified in any such notice (which shall not be earlier than the date such
notice is given), the obligation of the Lender to maintain the Loans at the
LIBOR Rate shall be suspended at which time the entire outstanding principal
balance of the Loans shall automatically convert to Prime Rate Loans.
Section 2.07 Increased Capital: Increased Costs Generally. (i) If either (a) a
Change in Law occurs or (b) compliance by the Lender with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law and whether or not the failure to comply therewith would
be unlawful) affects or would affect the amount of capital required or expected
to be maintained by the Lender or any corporation controlling the Lender and the
Lender reasonably determines that the amount of such capital is increased by or
based upon the existence of the Lender’s commitment to make the Loan Facility
and other commitments of this type, then, upon demand by the Lender, the Co-
Borrowers shall immediately pay to the Lender, from time to time as specified by
the Lender, additional amounts sufficient to compensate the Lender in the light
of such circumstances (provided such additional amounts are also required to be
paid by the Lender’s other similarly situated customers), to the extent that the
Lender reasonably determines in good faith that such increase in capital to be
allocable to the existence of the Lender’s commitment to fund the Loan Facility.
A certificate as to such amounts submitted to the Co-Borrowers by the Lender
(which shall include a reasonable explanation of the basis therefor), shall, in
the absence of manifest error, be conclusive and binding for all purposes. (ii)
If any Change in Law shall: (a) impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, the Lender (except any reserve requirement reflected in the
LIBOR Rate); or (b) subject the Lender to any Taxes (other than (1) Indemnified
Taxes, (2) Taxes described in clauses ( ii) through (iii) of the definition of
Excluded Taxes and (3) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or 26 [SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg03i012.gif]

 


(c) impose on the Lender or the London interbank market, any other condition,
cost or expense (other than Taxes) affecting this Loan Agreement or the Loans
made by the Lender, and the result of any of the foregoing shall be to increase
the cost to the Lender of making, converting to, continuing or maintaining any
Loans or of maintaining its obligation to make any such Loans, or to increase
the cost to the Lender, or to reduce the amount of any sum received or
receivable by the Lender (whether of principal, interest or any other amount)
then, upon the written request of the Lender (which shall include a reasonable
explanation of the basis for such request), the Co-Borrowers shall promptly pay
to the Lender such additional amount or amounts that will compensate the Lender
for such additional costs incurred or reduction suffered. Section 2.08
Authorized Officers of the Co-Borrowers. Each of the Co-Borrowers shall notify
the Lender in writing of the names of the officers and employees authorized to
request Loans and shall provide the Lender with a specimen signature of each
such Authorized Officer. The Lender shall be entitled to rely conclusively on
such officer’s or employee’s authority to request such Loans until the Lender
receives written notice to the contrary. The Lender shall have no duty to verify
the identity of any Person representing himself as one of the officers or
employees authorized to make such request on behalf of any Co-Borrower provided
that the Person making the request is on such Co-Borrower’s authorized list. The
Lender shall not incur any liability to the Co-Borrowers in acting upon any
telephonic notice referred to above which the Lender believes in good faith to
have been given by a duly Authorized Officer or other Person authorized to
borrow on behalf of a Co-Borrower or for otherwise acting in good faith under
this Section 2.08. Section 2.09 Taxes. (i) Payments Net of Taxes, All payments
made by the Co-Borrowers under this Loan Agreement or any other Loan Document
shall be made free and clear of, and without reduction or withholding for or on
account of, any Indemnified Taxes. If any Indemnified Taxes are required to be
withheld or deducted from any amounts payable to the Lender under this Loan
Agreement or any other Loan Document, the Co-Borrowers shall pay the relevant
amount of such Taxes and the amounts so payable to the Lender shall be increased
to the extent necessary to yield to the Lender (after payment of all Indemnified
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Loan Agreement and the other Loan Documents.
Whenever any Indemnified Taxes are paid by the Co-Borrowers with respect to
payments made in connection with this Loan Agreement or any other Loan Document,
as promptly as possible thereafter, the Co-Borrowers shall send to the Lender
for its own account a certified copy of an original official receipt received by
the Co-Borrowers showing payment thereof. (ii) Indemnity. The Co-Borrowers
hereby indemnify the Lender for the full amount of all Indemnified Taxes
attributable to payments by or on behalf of the Co-Borrowers hereunder or under
any of the other Loan Documents, any Indemnified Taxes paid by the Lender
attributable to payments by or on behalf of the Co-Borrowers hereunder or under
any of the other Loan Documents and any present or future claims, liabilities or
losses with respect to or resulting from any omission to pay or delay in paying
any Indemnified Taxes attributable to payments by or on behalf of the
Co-Borrowers hereunder or under any of the other Loan Documents (including any
incremental Taxes, interest or penalties that may become payable by the Lender
as a result of any failure to pay such Indemnified Taxes), whether or not such
Indemnified Taxes were correctly or legally asserted. Such indemnification shall
be made within thirty (30) days from the date the Lender makes written demand
therefor. 27 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg03i013.gif]

 


Section 2.10 Security for the Loan Facility. As security for the due and
punctual payment and performance of the Obligations of the Co-Borrowers under
the Loan Documents, the Co-Borrowers shall execute, or cause to be executed, and
deliver to the Lender the Collateral Documents. Section 2.11 Cash Management
Services. The Lender and the Co-Borrowers hereby acknowledge that the
Co-Borrowers and the Lender have executed that certain Cash Management Agreement
pursuant to which, inter alia, the Co-Borrowers have availed themselves of the
Loan Sweep Services in connection with the Loan Facility. Notwithstanding any
term, condition, or provision of this Loan Agreement to the contrary, including,
without limitation, the terms, conditions, and provisions of Article II and
Article III hereof, the terms, conditions, and provisions of the Cash Management
Agreement shall govern to the extent that the terms and conditions of this Loan
Agreement are actually inconsistent with the Cash Management Agreement.
ARTICLE III CONDITIONS PRECEDENT Section 3.01 Conditions Precedent to the
Effectiveness ()I’ this Loan Agreement. This Loan Agreement shall become
effective on the Closing Date when the following conditions precedent have been
satisfied (unless waived by the Lender or unless the deadline for delivery has
been extended by the Lender): (i) Certain Documents. The Lender shall have
received on or before the Closing Date all of the following, all of which,
except as otherwise specifically described below, shall be in form and substance
satisfactory to the Lender: (a) this Loan Agreement, together with all Exhibits
and Schedules attached hereto; (b) the Note; (c) the Security Agreement; (d) the
Pledge Agreement (e) the opinions of counsel to the Co-Borrowers in form and
substance acceptable to the Lender; (f) a certificate of the Secretary or
Assistant Secretary of the respective Co- Borrowers, each dated the Closing Date
certifying (1) the names and true signatures of the incumbent officers and/or
authorized members of the respective Co-Borrowers authorized to sign this Loan
Agreement and all other Loan Documents executed by the Co-Borrowers in
connection with the Loan Facility, (2) the By-Laws of the Co-Borrowers as in
effect on the date of such certification, and (3) the resolutions of the
respective Co-Borrower’s Board of Directors approving and authorizing the
execution, delivery and performance of this Loan Agreement and all other Loan
Documents; (g) Good Standing Certificate(s) certified by the appropriate
Secretaries of State (or similar offices) relating to the Co-Borrowers for each
of the states in which the Co-Borrowers are qualified to conduct business (other
than Lifeboat with respect to the State of New Jersey); 28 [SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg03i014.gif]

 


(h) evidence of the insurance required by the terms of the Collateral Documents,
containing the endorsements, if any, required by such Collateral Documents and
this Loan Agreement; (i) a contemporaneous search of UCC, tax, judgment and
litigation dockets and records and other appropriate registers shall have
revealed no filings or recordings in effect with respect to the Collateral
purported to be covered by the Collateral Documents and the Co-Borrowers, except
such filings or recordings as are reasonably acceptable to the Lender, and the
Lender shall have received a copy of the search reports received as a result of
the search; such additional documentation as the Lender may reasonably require.
(ii) Fees and Expenses Paid. The Co-Borrowers shall have paid to the Lender, for
its own account, all fees and expenses due and payable under this Loan Agreement
on or before the Closing Date. (iii) Representations and Warranties. All of the
representations and warranties of the Co-Borrowers contained in Section 4.01
hereof and in any other Loan Document (other than for changes permitted or
contemplated by this Loan Agreement and as qualified by the schedules attached
hereto and made a part hereof and in the other Loan Documents) shall be true and
correct in all material respects on and as of the Closing Date as though made on
and as of that date (except any such representations and warranties stated to be
given on a specific date other than the Closing Date). (iv) No Default. No Event
of Default or Potential Event of Default hereunder or under the other Loan
Documents shall have occurred and be continuing on the Closing Date. (v) No
Injunction. No Requirements of Law shall prohibit, and no order, judgment or
decree of any Governmental Authority shall and, except as set forth on Schedule
4,01( (vii) hereto, no litigation shall be pending or, to the Co-Borrowers’
knowledge, threatened which, in the judgment of the Lender, could reasonably be
expected to enjoin, prohibit, restrain, impose, or result in the imposition of
any material adverse condition upon the consummation of the transactions
contemplated hereby. (vi) Collateral Information. The Lender shall have received
complete and accurate information from the Co-Borrowers with respect to the name
and the location of the principal place of business and chief executive office
of the Co-Borrowers and the physical location of all of the Collateral. (vii)
Consents. The Co-Borrowers shall have received all consents and authorizations
of, and effected all notices to and filings with, any Governmental Authority, in
each case, as may be necessary to allow them lawfully (a) to execute, deliver
and perform, in all material respects, their respective obligations under this
Loan Agreement and the other Loan Documents and (b) to create and perfect or
continue the perfection of the Liens on the Collateral to be owned by them in
the manner and for the purpose contemplated by the Collateral Documents. (viii)
No Material Adverse Change. No adverse change deemed material by the Lender, in
its sole and commercially reasonable opinion, shall have occurred since the date
of the most recent annual audited financial report of the Co-Borrowers delivered
to the Lender through the Closing Date, as to the condition (financial or
otherwise), operations, performance or properties of the Co- Borrowers. 29
[SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg03i015.gif]

 


Section 3.02 Conditions Precedent to All Loans. The obligation of the Lender to
make any Loan requested to be made by it on any Borrowing Date is subject to the
following conditions precedent as of such date: (i) Notice of Borrowing. The
Lender shall have received, in connection with a request for Loans, in
accordance with the provisions of Section 2.01( ii) hereof on or before any
Borrowing Date, an original Notice of Borrowing duly executed by an Authorized
Officer of the respective Co-Borrowers. (ii) Additional Matters. As of the
Borrowing Date: (a) Representations and Warranties. All of the representations
and warranties of the Co-Borrowers contained in Section 4.01 hereof and in any
other Loan Document (other than representations and warranties which expressly
speak only of a different date and other than for changes permitted or
contemplated by this Loan Agreement, and as qualified by the schedules attached
hereto and made a part hereof and in the other Loan Documents) shall be true and
correct in all material respects; (b) No Default. No Event of Default or
Potential Event of Default shall have occurred and be continuing or would result
from the making of the requested Loan; (c) No Injunction. No law or regulations
shall prohibit, and no order, judgment or decree of any Governmental Authority
shall, and, except as set forth on Schedule 4.01(vi i) hereto, no litigation
shall be pending or, to the Co-Borrowers’ knowledge, threatened which in the
reasonable judgment of the Lender would, enjoin, prohibit, restrain, impose or
result in the imposition of any material adverse condition upon the Lender from
making the Loan requested to be made on the Borrowing Date; (d) No Material
Adverse Change. No adverse change deemed material by the Lender, in its sole but
commercially reasonable opinion, shall have occurred after the Closing Date as
to the condition (financial or otherwise), operations, performance or properties
of the Co-Borrowers, each individually or all together taken as a whole; and
Each submission by the Co-Borrowers to the Lender of a Notice of Borrowing with
respect to any Loan, if required in accordance with the terms, conditions, and
provisions of Section 2.01(h) hereof, each request for a Loan submitted by the
Co-Borrowers by use of the Lender’s online banking system in accordance with the
terms, conditions, and provisions of the Cash Management Agreement, and/or the
acceptance by the Co-Borrowers of the proceeds of each such Loan shall
constitute a representation and warranty by the Co-Borrowers as of the Borrowing
Date in respect of such Loan that all the conditions contained in this
Section 3.02 have been satisfied. ARTICLE IV REPRESENTATIONS AND WARRANTIES
Section 4.01 Representations and Warranties on the Closing Date. In order to
induce the Lender to enter into this Loan Agreement, the Co-Borrowers hereby
represent and warrant to the Lender that the following statements are true,
correct and complete on and as of the Closing Date: 30 [SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg03i016.gif]

 


(i) Organization: Corporate Powers. Except as otherwise set forth on Schedule
4.01(i) attached hereto and made a part hereof, each of the Co-Borrowers (a) is
a corporation duly organized, validly existing and is in good standing under the
Laws of the State of Delaware, (b) is duly qualified to conduct business as a
foreign corporation and is in good standing under the Laws of each jurisdiction
in which it owns or leases real property or in which the nature of its business
requires it to be so qualified, other than in a jurisdiction in which the
failure to so qualify would not have a Material Adverse Effect and (c) has all
requisite power and authority to own, operate and encumber its property and
assets and to conduct its business as presently conducted and as proposed to be
conducted in connection with and following the consummation of the actions
contemplated by the Loan Documents. (ii) Authority. (a) Each of the Co-Borrowers
has the requisite corporate power and authority (1) to execute, deliver and
perform each of the Loan Documents executed by it or to be executed by it and
(2) to file the Loan Documents filed by it or to be filed by it with any
appropriate Governmental Authority. (b) The execution, delivery and performance
(or filing, as the case may be) of each of the Loan Documents to which any of
the Co-Borrowers is a party and the consummation of the transactions
contemplated thereby, have been duly authorized by the appropriate Board of
Directors of the applicable Co-Borrowers and no further corporate proceedings on
the part of the Co-Borrowers are necessary to consummate such transactions. (c)
Each of the Loan Documents to which any of the Co-Borrowers is a party have been
duly executed and delivered (or filed, as the case may be) by the applicable Co-
Borrowers and constitutes their legal, valid and binding obligation, enforceable
against them in accordance with its terms, except to the extent that the
enforceability thereof may be limited by bankruptcy, insolvency, or other
similar laws or equitable principles affecting the enforcement of creditor’s
rights generally. (iii) Subsidiaries and Ownership of Capital Stock. (a) As of
the Closing Date, Wayside has seven (7) Subsidiaries: Lifeboat; Techxtend;
Programmer’s Paradise; ISP; Wayside Technology Group (Canada), Inc. (hereinafter
referred to as “Wayside Canada”), Wayside Technology Group Europe BV
(hereinafter referred to as “Wayside Europe”), and Programmersparadise.com Inc.,
a Delaware corporation. Other than equity incentive awards issued to the
officers, directors, employees, and/or consultants of the Co-Borrowers, no
capital stock (or any securities, instruments, warrants, option or purchase
rights, conversion or exchange rights, calls, commitments or claims of any
character convertible into or exercisable for capital stock) of Wayside is
subject to issuance under any security, instrument, warrant, option or purchase
rights, conversion or exchange rights, call, commitment or claim of any right,
title or interest therein or thereto. The outstanding capital stock of Wayside
is duly authorized, validly issued, fully paid and nonassessable and is not
Margin Stock. (b) As of the Closing Date, Lifeboat has no Subsidiaries. No
capital stock (or any securities, instruments, warrants, option or purchase
rights, conversion or exchange rights, calls, commitments or claims of any
character convertible into or exercisable for capital stock) of Lifeboat is
subject to issuance under any security, instrument, warrant, option or purchase
rights, conversion or exchange rights, call, commitment or claim of any right,
title or interest therein or thereto. The outstanding capital stock of Lifeboat
is duly authorized, validly issued, fully paid and nonassessable and is not
Margin Stock. 31 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg03i017.gif]

 


 

(c) As of the Closing Date, Techxtend has no Subsidiaries. No capital stock (or
any securities, instruments, warrants, option or purchase rights, conversion or
exchange rights, calls, commitments or claims of any character convertible into
or exercisable for capital stock) of Techxtend is subject to issuance under any
security, instrument, warrant, option or purchase rights, conversion or exchange
rights, call, commitment or claim of any right, title or interest therein or
thereto. The outstanding capital stock of Techxtend is duly authorized, validly
issued, fully paid andce and is not Margin Stock. (d) As of the Closing Date,
Programmer’s Paradise has no Subsidiaries. No capital stock (or any securities,
instruments, warrants, option or purchase rights, conversion or exchange rights,
calls, commitments or claims of any character convertible into or exercisable
for capital stock) of Programmer’s Paradise is subject to issuance under any
security, instrument, warrant, option or purchase rights, conversion or exchange
rights, call, commitment or claim of any right, title or interest therein or
thereto. The outstanding capital stock of Programmer’s Paradise is duly
authorized, validly issued, fully paid and nonassessable and is not Margin
Stock. (e) As of the Closing Date, ISP has no Subsidiaries. No capital stock (or
any securities, instruments, warrants, option or purchase rights, conversion or
exchange rights, calls, commitments or claims of any character convertible into
or exercisable for capital stock) of ISP is subject to issuance under any
security, instrument, warrant, option or purchase rights, conversion or exchange
rights, call, commitment or claim of any right, title or interest therein or
thereto. The outstanding capital stock of ISP is duly authorized, validly
issued, fully paid and nonassessable and is not Margin Stock. (f) As of the
Closing Date, Wayside Canada has no Subsidiaries. No capital stock (or any
securities, instruments, warrants, option or purchase rights, conversion or
exchange rights, calls, commitments or claims of any character convertible into
or exercisable for capital stock) of Wayside Canada is subject to issuance under
any security, instrument, warrant, option or purchase rights, conversion or
exchange rights, call, commitment or claim of any right, title or interest
therein or thereto. The outstanding capital stock of Wayside Canada is duly
authorized, validly issued, fully paid and nonassessable and is not Margin
Stock. (g) As of the Closing Date, Wayside Europe has one (1) Subsidiary:
Lifeboat Distribution EMEA BV. No capital stock (or any securities, instruments,
warrants, option or purchase rights, conversion or exchange rights, calls,
commitments or claims of any character convertible into or exercisable for
capital stock) of Wayside Europe is subject to issuance under any security,
instrument, warrant, option or purchase rights, conversion or exchange rights,
call, commitment or claim of any right, title or interest therein or thereto.
The outstanding capital stock of Wayside Europe is duly authorized, validly
issued, fully paid and nonassessable and is not Margin Stock. (h) As of the
Closing Date, Lifeboat Distribution EMEA BV has no Subsidiaries. No capital
stock (or any securities, instruments, warrants, option or purchase rights,
conversion or exchange rights, calls, commitments or claims of any character
convertible into or exercisable for capital stock) of Lifeboat Distribution EMEA
BV is subject to issuance under any security, instrument, warrant, option or
purchase rights, conversion or exchange rights, call, commitment or claim of any
right, title or interest therein or thereto. The outstanding capital stock of
Lifeboat Distribution EMEA BV is duly authorized, validly issued, fully paid and
nonassessable and is not Margin Stock. (iv) No Conflict. The execution and
delivery by each Co-Borrower of each Loan Document to which it is a party and
the performance of each of the transactions contemplated thereby do not and will
not (a) constitute a tortious interference with any Contractual Obligation of
such Co- 32 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg05i001.gif]

 


Borrower, or (b) conflict with or violate such Co-Borrower’s Certificate of
Incorporation or By-Laws, or (c) conflict with, result in a breach of or
constitute (with or without notice or lapse of time or both) a default under any
Requirement of Law or, subject to clause (a) above, Contractual Obligation of
such Co- Borrower, or require termination of any Contractual Obligation, the
consequences of which conflict or default or termination would have or is
reasonably likely to result in a Material Adverse Effect, or (d) result in or
require the creation or imposition of any Lien whatsoever upon any of the
Properties or assets of such Co-Borrower (other than Liens permitted pursuant to
Section 7.02{ii ) hereof), or (e) require any approval of any shareholders. (v)
Governmental Consents. The execution, delivery and performance of each Loan
Document (and the transactions contemplated thereby) do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by any Governmental Authority, except filings, consents or notices which
have been, or will in due course, be made, obtained or given. (vi) Governmental
Regulation. The execution, delivery and performance of each Loan Document (and
the transactions contemplated thereby) do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by any Governmental Authority, except filings, consents or notices which
have been, or will in due course, be made, obtained or given. (vii) Litigation;
Adverse Effects. (a) There is no action, suit, proceeding, governmental
investigation or arbitration, at law or in equity, or before or by any
Governmental Authority, pending, or to the knowledge of the Co-Borrowers,
threatened against any of the Co- Borrowers or any Property of any of the
Co-Borrowers which is reasonably likely to (1) result in any Material Adverse
Effect, (2) materially and adversely affect the ability of the Co-Borrowers to
perform their respective obligations, including, without limitation, the
Obligations, under the Law, under any Contractual Obligation and/or under the
Loan Documents or (3) materially and adversely affect the ability of the
Co-Borrowers to perform their respective obligations, including, without
limitation, the Obligations, or the Lender’s ability to enforce such
obligations. (b) No Co-Borrower is (1) in violation of any applicable Law which
violation has or is reasonably likely to have a Material Adverse Effect, or
(2) subject to or in default with respect to any final judgment, writ,
injunction, decree, rule or regulation of any court or Governmental Authority
which has or is reasonably likely to have a Material Adverse Effect. Except as
set forth in Schedule 4.01(v ii) attached hereto, there is no action, suit,
proceeding or investigation pending or, to the knowledge of the Co-Borrowers,
threatened against or affecting any of the Co-Borrowers challenging the validity
or the enforceability of any of the Loan Documents. (viii) No Material Adverse
Change. Since December 31, 2016, no material adverse change in, the condition
(financial or otherwise), operations or performance of the Co-Borrowers or the
ability of the Co-Borrowers to perform their respective obligations, including,
without limitation, the Obligations, under the Loan Documents to which it is a
party and the transactions contemplated thereby has occurred. (ix) Payment of
Taxes. Except as otherwise set forth on Schedule 4.0 l (ix) attached hereto and
made a part hereof, all returns and reports of the Co-Borrowers required to be
filed within the previous three (3) years, have been timely filed (or
appropriate extensions of time for the filing of same have been timely
requested), and all taxes, assessments, fees and other governmental charges
thereupon and upon their respective Properties, assets, income and franchises
which are shown on such returns as being due and payable, have been paid when
due and payable, except such taxes, if any, that are reserved against in
accordance with Generally Accepted Accounting Principles, such taxes as are
being contested in good faith by appropriate proceedings or such taxes the
failure to make payment of which when due 33 [SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg05i002.gif]

 


and payable would not result, in the aggregate, in a Material Adverse Effect. No
Co-Borrower has knowledge of any proposed tax assessment against any Co-Borrower
that is reasonably likely to result in a Material Adverse Effect, which is not
being actively contested in good faith by the applicable Co- Borrowers and which
has not been disclosed in writing to the Lender. (x) Material Adverse
Agreements. No Co-Borrower is a party to or subject to any Contractual
Obligation or other restriction contained in its charter, By-Laws or similar
governing document which has or is reasonably likely to result in a Material
Adverse Effect. (xi) Performance. The Co-Borrowers are not in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Contractual Obligation applicable to them, and no
condition exists which, with the giving of notice or the lapse of time or both,
would constitute a default under such Contractual Obligation in, each case,
except where the consequences, direct or indirect, of such default or defaults,
if any, would not have or are not reasonably likely to result in a Material
Adverse Effect. (xii) Securities Activities. No Co-Borrower is engaged
principally in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. (xiii) Accurate and Complete Disclosure. The
representations and warranties of the Co-Borrowers or any other Person contained
in the Loan Documents, and all certificates and other documents delivered to the
Lender, in connection herewith and therewith, do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading. (xiv) Requirements of
Law. The Co-Borrowers have no actual knowledge of any noncompliance with respect
to all Requirements of Law (including, without limitation, the Plant Closing Law
and/or the Fair Labor Standards Act) applicable to the Co-Borrowers and their
business which noncompliance could reasonably be expected to result in a
Material Adverse Effect. (xv) Patents, Trademarks, Permits, Etc. The
Co-Borrowers own, are licensed or otherwise have the lawful right to use, or
have all permits and other governmental approvals, patents, trademarks, trade
names, copyrights, technology, know-how and processes used in or necessary for
the conduct of their business as currently conducted which are material to their
condition (financial or otherwise), operations and performance, taken as a
whole. To the knowledge of the Co-Borrowers, the use of such permits and other
governmental approvals, patents, trademarks, trade names, copyrights,
technology, know-how and processes by the Co-Borrowers does not infringe on the
rights of any Person, subject to such claims and infringements and do not, in
the aggregate, give rise to any liability on the part of the Co-Borrowers which
has or is reasonably likely to result in a Material Adverse Effect. Except as
otherwise set forth on Schedule 4.01 ( xv) attached hereto and made a part
hereof, the Co-Borrowers have no copyrights registered in the United State
Copyright Office and no patents, tradenames and/or trademarks registered in the
United States Patent and Trademark Office. (xvi) Environmental Matters. The
Co-Borrowers are not engaged in a business which involves the handling, storage,
generation, treatment, discharge and other disposal of, and reporting regarding,
Environmental Concern Materials, and are otherwise in compliance with all
applicable Environmental Laws. (xvii) ERISA. The Co-Borrowers and any ERISA
Affiliate do not maintain or contribute to any Plan other than those Plans
listed on Schedule 4.01 ( xvi i) attached hereto. Except as otherwise provided
on Schedule 4.0 I(xvii ), each Plan which is intended to be a qualified plan has
been 34 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg05i003.gif]

 


determined by the IRS to be qualified under Section 401(a), and each trust
related to any such Plan has been so determined to be exempt from Federal income
tax under Section 501(a) of the Code prior to its amendment by the Tax Reform
Act of 1986, and such Plan and trust are being operated in all material respects
in compliance with and will be timely amended in accordance with the Tax Reform
Act of 1986 and the Omnibus Budget Reconciliation Act of 1987 as interpreted by
the regulations promulgated thereunder. Except as otherwise provided on Schedule
4,01(xvii) attached hereto, the Co-Borrowers and any ERISA Affiliate do not
maintain or contribute to any employee welfare benefit plan within the meaning
of Section 3(1) of ERISA which provides lifetime benefits to retirees other than
as may be required by the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended and interpreted by regulations promulgated thereunder. The
Co-Borrowers and all of their respective ERISA Affiliates are in compliance in
all material respects with the responsibilities, obligations or duties imposed
on them by ERISA or regulations promulgated thereunder with respect to all
Plans. No material accumulated funding deficiency (as defined in
Section 302(a)(2) of ERISA and Section 412(a) of the Code) exists in respect to
any Benefit Plan. The Co-Borrowers, any ERISA Affiliate and any fiduciary of any
Plan (a) have not engaged in a nonexempt “prohibited transaction” described in
Section 406 of ERISA or Section 4975 of the Code or (b) have not taken any
action which would constitute or result in a Termination Event with respect to
any Plan such that actions under clause (a) or clause (b) above, or both, would
result in a material obligation to pay money. The Co-Borrowers and any ERISA
Affiliate have not incurred any material liability to the PBGC which remains
outstanding other than the liability to pay the PBGC insurance premiums for the
current year. Schedule B to the most recent annual report filed with the IRS
with respect to each Benefit Plan (which has been furnished to the Lender) is
complete and accurate in all material respects. Except as provided on Schedule
4.0 I ( xvi i) attached hereto, since the date of each such Schedule B, there
has been no material adverse change in the funding status or financial condition
of the Benefit Plan relating to such Schedule B. The Co-Borrowers and any ERISA
Affiliate have not failed to make a required installment under subsection (m) of
Section 412 of the Code or any other payment required under Section 412 of the
Code on or before the due date for such installment or other payment which would
in the aggregate have a Material Adverse Effect. The Co-Borrowers and any ERISA
Affiliate are not required to provide security to a Plan under
Section 401(a)(29) of the Code due to a Plan amendment that results in an
increase in current liability for the plan year. The Co-Borrowers and any ERISA
Affiliate are not contributing and have not ever contributed to or been
obligated to contribute to any Multiemployer Plan, and no employees or former
employees of the Co-Borrowers or any ERISA Affiliate have been covered by any
Multiemployer Plan in respect of their employment by the Co- Borrowers or any
ERISA Affiliate, and, accordingly, the representations and warranties in this
Section 4.0 1 ( xvi i) do not apply to Multiemployer Plans. (xviii) Solvency.
Each of the Co-Borrowers is Solvent after giving effect to the transactions
contemplated by this Loan Agreement and the other Loan Documents, the payment
and accrual of all costs payable on the Closing Date with respect to any of the
foregoing, and all obligations, if any, under any Plan or the equivalent for
unfunded past service liability and any other unfunded medical (including
post-retirement) and death benefits. (xix) Qualification of Note. To the best of
the Co-Borrowers’ knowledge, as of the Closing Date, the offering and issuance
of Note is exempt from registration under Section 5 of the Securities Act or
have been registered pursuant to one or more registration statements filed
pursuant to the Securities Act and, if so registered, are qualified under the
Trust Indenture Act of 1939, as amended. (xx) Assets and Properties.
Substantially all of the assets and properties owned by, leased to or used by
the respective Co-Borrowers in their business (a) are in good operating
condition and repair, (ordinary wear and tear excepted), (b) are free and clear
of any known defects (except such defects as do not substantially interfere with
the continued use thereof in the conduct of normal operations) and (c) are able
to serve the function for which they are currently being used, in each case
where the failure of 35 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN
AGREEMENT]

GRAPHIC [g273521kg05i004.gif]

 


such asset to meet such requirements would not have or is not reasonably likely
to result in a Material Adverse Effect. (xxi) Insurance. The Co-Borrowers
maintain with financially sound and reputable insurers not related to or
affiliated with any of the Co-Borrowers insurance with respect to its Properties
and businesses, insured against such liabilities, casualties and contingencies
and in such types and amounts as is customary in the case of corporations
engaged in the same or a similar business or having similar properties similarly
situated. Schedule 4.01(xxi) attached hereto sets forth a list of all insurance
currently maintained by or in respect of the respective Co-Borrowers setting
forth the identity of the insurance carrier, the type of coverage, the amount of
coverage and the deductible. There are no claims, actions, suits, proceedings
against, arising under or based upon any of such insurance policies except as
set forth in Schedule 4.01(xxl) attached hereto. (xxii) Title to Properly. Each
of the Co-Borrowers has good and marketable title in fee simple to all Property
owned or purported to be owned by it, including, without limitation, all
property reflected in the most recent audited balance sheet referred to in
Section 4.01(xxiv) hereof or submitted pursuant to Article V hereof (except as
sold or otherwise disposed of in the ordinary course of business after the date
of such balance sheet), in each case free and clear of all Liens, other than
Customary Permitted Liens. (xxiii) Audited Financial Statements. Each of the
Co-Borrowers, either individually or on a consolidated basis, have heretofore
furnished to the Lender its audited balance sheet dated as of December 31, 2016,
and the related statements of income, cash flows and changes in
stockholders’/members’ equity for the Fiscal Year then ended, as examined and
reported on by its Independent Certified Public Accountant. Such financial
statements (including the notes thereto) and schedule present fairly the
financial condition of the Co-Borrowers on a consolidated basis as of the end of
such Fiscal Year and the results of its operations and its cash flows for the
Fiscal Year then ended, all in conformity with Generally Accepted Accounting
Principles. (xxiv) Interim Financial Statements. Each of the Co-Borrowers,
either individually or on a consolidated basis, have heretofore furnished to the
Lender an interim financial statement dated as of June 30, 2017, and the related
statements of income, cash flows and changes in stockholders’/members’ equity
for the period commencing January 1, 2017 and ending on June 30, 2017, as
certified by the chief accounting officer of each such Co-Borrower. Such
financial statements present fairly the financial position of the respective
Co-Borrowers on a consolidated basis as of the end of such dates and fiscal
periods and the results of its operations and the changes in its financial
position and cash flows for such fiscal periods, in conformity with Generally
Accepted Accounting Principles (except that such statements may not contain all
footnotes required by Generally Accepted Accounting Principles), subject to
normal and recurring year-end audit adjustments. (xxv) Accounts Receivable. The
most recent list of Accounts Receivable of the respective Co-Borrowers delivered
to the Lender is complete and contains an accurate aging thereof. The Accounts
Receivable of the respective Co-Borrowers have arisen in the ordinary course of
their respective business and reflect bona fide obligations for the payment of
goods or services provided by the respective Co-Borrowers. All Accounts
Receivable are collectible in the ordinary course of the respective Co-
Borrowers’ business; are subject to no counter-claims or setoffs or any nature
whatsoever (other than those arising out of customer deposits); and require no
further act on the respective Co-Borrowers’ part to make such Accounts owing by
the Account debtors. None of the Accounts Receivable include consignments or
sales on any basis other than that of absolute sale in the ordinary and usual
course of business, except as otherwise set forth on said list. No agreement has
been made under which any 36 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN
AGREEMENT]

GRAPHIC [g273521kg05i005.gif]

 


deductions or discounts may be claimed as to any such account except regular
discounts in the usual course of business. (xxvi) Absence of Undisclosed
Liabilities. No Co-Borrower has any liability or obligation of any nature
whatever (whether absolute, accrued, contingent or otherwise, whether or not
due), forward or long-term commitments or unrealized or anticipated losses from
unfavorable commitments, except (a) as disclosed in the financial statements
referred to in Sections 4.01(xxiv) and (xxv) hereof, (b) matters that,
individually or in the aggregate could not result in a Material Adverse Effect
and (c) Contractual Obligations incurred in the ordinary course of each
Co-Borrower’s business. (xxvii) Margin Regulations. No part of the proceeds of
the Loan Facility will be used, in whole or in part, for the purpose of buying
or carrying any Margin Stock, as such term is used in Regulation U of the
Federal Reserve Board, as amended from time to time, or to extend credit to
others for the purpose of buying or carrying any Margin Stock. No Co-Borrower is
engaged in the business of extending credit to others for the purpose of buying
or carrying Margin Stock. Neither the making of any Loan nor any use of proceeds
of any such Loan will violate or conflict with the provisions of Regulation T, U
or X of the Federal Reserve Board, as amended from time to time. (xxviii) Labor
Matters. No Co-Borrower is party to any labor union or collective bargaining
agreements. Each of the Co-Borrowers is in compliance with all applicable Laws
respecting employment and employment practices, including, without limitation,
laws, regulations, and judicial and administrative decisions relating to wages,
hours, conditions of work, collective bargaining, health and safety, payment of
social security, payroll, withholding and other taxes, worker’s compensation,
insurance requirements, as well as requirements of ERISA and the Consolidated
Omnibus Budget Reconciliation Act. There is no (a) unfair labor practice
complaint pending or, to the knowledge of the Co-Borrowers, threatened against
any of the Co-Borrowers before the National Labor Relations Board or any court
nor any pending or, to the knowledge of the Co-Borrowers, threatened sexual
harassment, or wrongful discharge claim, (b) labor strike, dispute, slowdown, or
stoppage pending or, to the knowledge of the Co-Borrowers, threatened against
any of the Co-Borrowers, or (c) representation petition, respecting the
employees of any of the Co-Borrowers filed or threatened to be filed with the
National Labor Relations Board. (xxix) Brokerage Commissions. No Person is
entitled to receive from the Co- Borrowers any brokerage commission, finder’s
fee or similar fee or payment in connection with the consummation of the
transactions contemplated by this Loan Agreement. No brokerage or other fee,
commission or compensation is to be paid by the Lender by reason of any act,
alleged act or omission of the Co-Borrowers with respect to the transactions
contemplated hereby. (xxx) Books and Records. Each of the Co-Borrowers maintains
its books and records relative to its assets, properties and business
transactions at the Co-Borrowers’ principal corporate offices located at 4
Industrial Way, 3rd Floor, Eatontown, New Jersey 07724. (xxxi) Location of
Collateral. None of the Collateral pledged to the Lender as collateral security
pursuant to the Collateral Documents is located in, at or on any location or
property other than as set forth on Schedule 4.01(xxxi) (except Inventory
temporarily in transit). During the six (6) month period immediately preceding
the Closing Date, none of the Collateral was located in, at or on any location
or property other than those sites listed on Schedule 4.0 (xxxi) attached hereto
and in the Security Agreement (except Inventory temporarily in transit). (xxxii)
Business Names. 37 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg05i006.gif]

 


(a) The only names by which Wayside is currently known or under which Wayside is
currently conducting its business is “Wayside Technology Group, Inc.”. (b) The
only names by which Lifeboat is currently known or under which Lifeboat is
currently conducting its business is “Lifeboat Distribution, Inc.”. (c) The only
names by which Techxtend is currently known or under which Techxtend is
currently conducting its business is “Techxtend, Inc.”. (d) The only names by
which Programmer’s Paradise is currently known or under which Programmer’s
Paradise is currently conducting its business is “Programmer’s Paradise, Inc.”.
(e) The only names by which ISP is currently known or under which is currently
conducting its business is “ISP International Software Partners, Inc.”. (xxxiii)
Pledge of Collateral. Each of the Co-Borrowers has good and marketable title to
its Collateral and all such Collateral is free and clear of all Liens except for
(a) Permitted Encumbrances and (b) as specifically permitted or contemplated by
the terms and provisions of this Loan Agreement and the Collateral Documents
relating to such Collateral. (xxxiv) Anti-Terrorism Laws — General. None of the
Co-Borrowers or any Affiliate of the Co-Borrowers is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law. (xxxv)
Executive Order No. 13224. None of the Co-Borrowers or any Affiliate of the
Co-Borrowers, or their respective agents acting or benefiting in any capacity in
connection with the Loans or other transactions hereunder, is any of the
following (hereinafter each referred to as a “Blocked Person”): (a) a Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224; (b) a Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224; (c) a Person with
which any lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law; (d) a Person that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order
No. 13224; (e) a Person that is named as a “specially designated national” on
the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list, or (0 a Person who is
affiliated or associated with a Person listed above. 38 [SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg05i007.gif]

 


None of the Co-Borrowers or, to the knowledge of the Co-Borrowers, none of its
agents acting in any capacity in connection with Loan or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224. Section 4.02 Subsequent Funding Representations and Warranties. In
order to induce the Lender to enter into this Loan Agreement and to make Loans,
the Co-Borrowers hereby represent and warrant to the Lender that the statements
set forth in subsections (i) through (xxxv) of Section 4.01 hereof and
Article XI hereof (except (i) to the extent that such statements are made
expressly only as of the Closing Date or another specified date, or (ii) for
changes permitted or contemplated by this Loan Agreement), are true, correct and
complete in all material respects after the Closing Date, on and as of the
Borrowing Date in respect of each Borrowing. ARTICLE V REPORTING COVENANTS On
and after the Closing Date and so long as the Co-Borrowers shall have any
Obligation hereunder, unless the Lender shall give its prior express written
consent to the effect otherwise, then: Section 5.01 Statement of Accounting.
Each of the Co-Borrowers shall (i) make and keep books, records and accounts
which, in reasonable detail, accurately and fairly reflect its transactions and
dispositions of its assets and (ii) maintain a system of internal accounting
controls sufficient to provide reasonable assurances that (a) transactions are
executed in accordance with management’s general or specific authorization,
(b) transactions are recorded as necessary (1) to permit preparation of
financial statements in conformity with Generally Accepted Accounting Principles
and any other accounting principles applicable thereto and (2) to maintain
accountability for assets and (c) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Section 5.02 Reporting and Information
Requirements. . The Co-Borrowers shall deliver or cause to be delivered to the
Lender the following financial statements, data, reports and information, at the
Co-Borrowers’ own cost and expense: (i) Annual -Audited” Financial Statements of
the Co-Borrowers. As soon as available, but in any event within one-hundred
twenty (120) days after the close of each Fiscal Year of the Co-Borrowers,
“audited” consolidated statements of income, cash flows and stockholders’ equity
for each of the Co-Borrowers for such Fiscal Year and a balance sheet for each
of the Co-Borrowers as of the close of such Fiscal Year, together with the
accompanying footnotes (which footnotes shall include a statement by the
Independent Certified Public Accountant that prepared such audited consolidated
statements of income, cash flows and stockholders’ equity stating in substance
that such accountant reviewed this Loan Agreement and that such accountant did
not become aware of any Event of Default or Potential Event of Default
hereunder, or if such accountant did become so aware, such footnotes shall state
the nature and period of existence thereof), all in reasonable detail, setting
forth in comparative form the corresponding figures for the preceding Fiscal
Year. Such financial statements shall be accompanied by an opinion of the
Independent Certified Public Accountant, which opinion shall be signed by such
Independent Certified Public Accountant. The opinion of such accountants shall
be free of exceptions or qualifications not acceptable to the Lender, and in any
event shall be free of any exception or qualification which is of “going
concern” or like nature or which relates to a more limited scope of examination.
Such 39 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg05i008.gif]

 


opinion shall in any event contain a written statement of such accountants
substantially to the effect that (a) such accountants examined the financial
statements in accordance with generally accepted auditing standards and
accordingly made such tests of accounting records and such other auditing
procedures as such accountants considered necessary under the circumstances and
(b) in the opinion of such accountants such financial statements present fairly
the financial position of the respective Co-Borrowers as of the end of such
Fiscal Year, and the results of the respective Co-Borrowers’ operations and cash
flows for such Fiscal Year, in conformity with Generally Accepted Accounting
Principles applied on a basis consistent with that of the preceding Fiscal Year.
Notwithstanding the terms, conditions, and provisions of this Section 5.02(i) to
the contrary, the Co-Borrowers may satisfy the reporting requirements set forth
above by providing the Lender with a copy of its most recent 10-K as filed with
the Securities and Exchange Commission of the United States of America on an
annual basis. (ii) Quarterly “Management-Prepared” Financial Statements of the
Co-Borrowers. As soon as available, but in any event within forty-five (45) days
after the close of the first, second, and third Fiscal Quarters of each Fiscal
Year of the Co-Borrowers, “unaudited” management prepared consolidated
statements of income, cash flows and stockholders’ equity for the respective
Co-Borrowers for such Fiscal Quarter and for the period from the beginning of
such Fiscal Year to the end of such Fiscal Quarter, and an “unaudited”
management prepared consolidated balance sheet of the Co-Borrowers as of the
close of such Fiscal Quarter, setting forth in comparative form the
corresponding figures for the corresponding dates and periods during the
preceding Fiscal Year. The above-described financial statements shall be
certified by an Authorized Officer, as presenting fairly the financial position
of the respective Co-Borrowers as of the end of such dates and fiscal periods
and the results of its operations and the changes in its financial position and
cash flows for such fiscal periods, in conformity with Generally Accepted
Accounting Principles applied in a manner consistent with that of the most
recent audited financial statements furnished to the Lender (except that such
statements may not contain all footnotes required by Generally Accepted
Accounting Principles), subject to normal and recurring year-end audit
adjustments. Notwithstanding the terms, conditions, and provisions of this
Section 5.02(i to the contrary, the Co-Borrowers may satisfy the reporting
requirements set forth above by providing the Lender with a copy of its most
recent 10-Q as filed with the Securities and Exchange Commission of the United
States of America on a quarterly basis. (iii) Compliance Certificates. Together
with each delivery of any financial statement pursuant to this
Section 5.02(i) and Section 5.02(ii above, an Officer’s Certificate of the
Co-Borrowers substantially in form and substance reasonably acceptable to the
Lender, (a) stating that the officer signatory thereto in his capacity as an
Authorized Officer has reviewed the terms of this Loan Agreement and the
principal Loan Documents, and has made, or caused to be made under his
supervision, a review in reasonable detail of the transactions and condition of
the Co-Borrowers, taken as a whole, during the accounting period covered by such
financial statements, and that such review has not disclosed the existence
during or at the end of such accounting period, and that the signer does not
have knowledge of the existence as at the date of the Officer’s Certificate, of
any condition or event which constitutes an Event of Default or Potential Event
of Default, or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Co-Borrowers have
taken, are taking, and propose to take with respect thereto and
(b) demonstrating, in reasonable detail, compliance during and at the end of
such accounting periods with the financial covenants contained in Article VIII
of this Loan Agreement. (iv) Monthly Accounts Receivable and Notes Receivable
Ailing Reports. As soon as available, but in any event within twenty (20) days
after the close of the preceding month (or more frequently as the Lender may
reasonably request from time to time), a detailed monthly aging report, setting
forth, in such form as the Lender shall reasonably require, the amount or
amounts due and owing 40 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN
AGREEMENT]

GRAPHIC [g273521kg05i009.gif]

 


on, and aging of, the accounts receivable and the notes receivable of the
Co-Borrowers, which report shall be signed by an Authorized Officer of the
Co-Borrowers. (v) Accountant’s Certificate. Each set of annual financial
statements delivered pursuant to Section 5.02(ij above shall be accompanied by a
certificate or report dated the date of such financial statements by the
Independent Certified Public Accountant who certified such financial statements
stating in substance that they have reviewed this Loan Agreement and that in
making the examination necessary for their certification of such financial
statements they did not become aware of any Event of Default or Potential Event
of Default, or if they did become so aware, such certificate or report shall
state the nature and period of existence thereof (vi) Other Reports and
Information. Promptly upon their becoming available to the Co-Borrowers, a copy
of (a) all reports, financial statements and other information distributed
generally by the Co-Borrowers to their stockholders, members, bondholders, or
the financial community, (b) all accountants’ management letters pertaining to,
all other reports submitted by accountants in connection with any audit of, and
all other material reports from outside accountants with respect to, the Co-
Borrowers, and (c) all reports submitted to Governmental Authorities and/or with
respect to Plans under ERISA, except as prepared in the normal course of the
Co-Borrowers’ business and where no material adverse action with respect thereto
would result. (vii) Further Information. The Co-Borrowers shall promptly furnish
to the Lender any business, financial or other information concerning the
Co-Borrowers and/or the Collateral which the Lender may reasonably request from
time to time in a form acceptable to the Lender. (viii) Notice of Event of
Default. Promptly upon becoming aware of any Event of Default or Potential Event
of Default, the Co-Borrowers shall give the Lender written notice thereof,
together with a written statement of an Authorized Officer of the Co-Borrowers
in his or her capacity as an Authorized Officer setting forth the details
thereof and any action with respect thereto taken or contemplated to be taken by
the Co-Borrowers. (ix) Notice of Material Adverse Change. Promptly upon becoming
aware thereof, the Co-Borrowers shall give the Lender written notice concerning
any material adverse change in the business, assets, operations or financial
condition of the Co-Borrowers, individually or taken as a whole, including,
without limitation, any loss from casualty or theft in excess of $25,000.00 if
not insured, affecting any Property, setting forth the details thereof and any
action with respect thereto taken or contemplated to be taken by the
Co-Borrowers. (x) Notice of Material Proceedings. Promptly upon becoming aware
thereof, the Co- Borrowers shall give the Lender written notice of the
commencement, existence or threat of any action, suit, proceeding, governmental
investigation or arbitration against or affecting the Co-Borrowers including
without limitation, litigation, arbitration or administration proceedings which,
if adversely decided, would result in a Material Adverse Effect on the business,
assets, operations or financial condition of the Co-Borrowers taken as a whole,
or on the ability of the Co-Borrowers to perform their respective obligations
under this Loan Agreement or the other Loan Documents. (xi) Notice of
Pension-Related Events. The Co-Borrowers shall give the Lender the following:
(a) As soon as possible, and in any event within ten (10) days after the Co-
Borrowers or an ERISA Affiliate knows or has reason to know that a Termination
Event has occurred, a written statement of the Chief Financial Officer of the
Co-Borrowers describing such Termination Event 41 [SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg05i010.gif]

 


and the action, if any, which the Co-Borrowers or an ERISA Affiliate has taken,
is taking or proposes to take with respect thereto, and when known, any action
taken or threatened by the IRS, the DOL or PBGC with respect thereto; (b) As
soon as possible, and in any event within fifteen (15) days, after the
Co-Borrowers or an ERISA Affiliate knows or has reason to know that a non-exempt
prohibited transaction (as defined in Section 406 of ERISA and Section 4975 of
the Code) has occurred, a statement of the Chief Financial Officer of the
Co-Borrowers describing such transaction; (c) Within ten (10) days after the
filing thereof with the DOL, IRS or PBGC, copies of each annual report, filed
with respect to each Benefit Plan; (d) Within ten (10) days after the filing
thereof with the IRS, a copy of each funding waiver request filed with respect
to any Benefit Plan and all communications received by the Co- Borrowers or an
ERISA Affiliate with respect to such request; (e) Within thirty (30) days after
the occurrence of (1) the first to occur of (A) an amendment of any existing
Benefit Plan which will result in a material increase in the benefits under such
Benefit Plan or (B) a notification of any such increase, (2) the establishment
of any new Plan, or (3) the commencement of contributions to any Plan to which
the Co-Borrowers or an ERISA Affiliate was not previously contributing in a
material amount, written notice of such occurrence; (f) Promptly upon, and in
any event within fifteen (15) Business Days after, receipt by the Co-Borrowers
or an ERISA Affiliate of the PBGC’s intention to terminate a Benefit Plan or to
have a trustee appointed to administer a Benefit Plan, copies of each such
notice; (g) Promptly upon, and in any event within ten (10) Business Days after,
receipt by the Co-Borrowers or an ERISA Affiliate of an unfavorable
determination letter from the IRS regarding the qualification of a Plan under
Section 401 (a) of the Code, copies of each such letter; (h) Promptly upon, and
in any event within fifteen (15) Business Days after, receipt by the
Co-Borrowers or an ERISA Affiliate of a notice from a Multiemployer Plan
regarding the imposition of withdrawal liability, copies of each such notice;
(i) Promptly upon, and in any event within fifteen (15) Business Days after, the
Co-Borrowers or any ERISA Affiliate fails to make a required installment under
subsection (m) of Section 412 of the Code or any other payment required under
Section 412 of the Internal Revenue Code on or before the due date for such
installment or payment, a notification of such failure provided that such
installment payment is an amount which is material; and Within thirty (30) days
prior to the establishment of any Benefit Plan, Multiemployer Plan, Pension
Plan, Plan or Single Employer Plan, written notice of such establishment
including, without limitation, the pertinent details of such Benefit Plan,
Multiemployer Plan, Pension Plan, Plan and/or Single Employer Plan. (xii) Notice
of Other Material Defaults. Promptly upon becoming aware of any material default
by the Co-Borrowers under any Contractual Obligation to which they or by which
they or their Properties may be bound (the result of which could reasonably be
expected to have a Material Adverse Effect), the Co-Borrowers shall give the
Lender written notice thereof, together with a written statement of an
Authorized Officer of the Co-Borrowers setting forth the details thereof and any
action with respect thereto taken or contemplated to be taken by the
Co-Borrowers. 42 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg05i011.gif]

 


(xiii) Notice of Material Claims. The Co-Borrowers shall promptly notify the
Lender of all written claims, complaints, orders, citations or notices, whether
formal or informal, received by the Co-Borrowers from a Governmental Authority
or other Person relating to any Law, including, without limitation, any
Environmental Law or health and safety law, which could reasonably be expected
to result in a Material Adverse Effect. Such notices shall include, among other
information, the name of the party who filed the claim, the potential amount of
the claim, and the nature of the claim. Section 5.03 Environmental Notices. The
Co-Borrowers shall notify the Lender, in writing, promptly, and in any event
within five (5) days after obtaining knowledge, of any: (i) notice or claim to
the effect that the any of the Co-Borrowers are or may be liable to any Person
as a result of the Release or threatened Release of any Environmental Concern
Material into the Environment; (ii) notice that any of the Co-Borrowers are
under investigation by any Governmental Authority evaluating whether any
Remedial Action is needed to respond to the Release or threatened Release of any
Environmental Concern Material into the Environment; (iii) notice that any
Property of any of the Co-Borrowers is subject to an Environmental Lien which
could reasonably be expected to result in a Material Adverse Effect; (iv) notice
of violation to any of the Co-Borrowers or awareness by any of the Co-Borrowers
of a condition which might reasonably result in a notice of violation of any
environmental, health or safety Requirements of Law, which could result in a
Material Adverse Effect; (v) commencement or threat of any judicial or
administrative proceeding alleging a violation of any environmental, health or
safety Requirements of Law; (vi) new or proposed changes to any existing
environmental, health or safety Requirements of Law that could reasonably be
expected to result in a Material Adverse Effect on the operations of any of the
Co-Borrowers; or (vii) any proposed acquisition of stock, assets, real estate,
or leasing of property, or any other action by any of the Co-Borrowers that
could reasonably be expected to subject any such Co-Borrower to environmental,
health or safety Liabilities and Costs that could result in a Material Adverse
Effect. Section 5.04 Notice of Name Changes and Location Changes. The
Co-Borrowers shall (i) immediately notify the Lender if any Co-Borrower is known
by or conducting business under any names other than the name described in
Section 4.01(xxxii) hereof, (ii) notify the Lender within fifteen (15) days if
any Co-Borrower is conducting any of its business or operations at or out of
offices or locations other than those described in Section 4.01(xxxi) hereof,
and (iii) notify the Lender at least fifteen (15) days prior to the date upon
which any Co-Borrower intends to change the location of its chief executive
offices, principal place of business, or a location of the Collateral from those
locations set forth on Schedule 4.01(xxxi) attached hereto. Section 5.05 Tax
Shelter Provisions. Promptly after the Co-Borrowers determine that they intend
to treat the Loan Facility or related transactions as being a “reportable
transaction” as provided in Section 7.13 below, the Co-Borrowers shall provide
to the Lender (i) a written notice of such intention and (ii) a duly completed
copy of IRS Form 8886 or any successor form. ARTICLE VI AFFIRMATIVE COVENANTS
The Co-Borrowers hereby covenant and agrees that, on and after the Closing Date
and until payment in full of all of the Obligations, unless the Lender shall
give its prior express written consent to the effect otherwise, then:
Section 6.01 Corporate Existence, etc. Each of the Co-Borrowers shall do or
cause to be done all things necessary (i) to maintain its status as a
corporation duly organized, validly existing and in 43 [SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg05i012.gif]

 


good standing under the laws of its jurisdiction of formation, (ii) to maintain
its status as a corporation duly qualified and in good standing under the laws
of the states in which it is currently qualified to do business (or, with
respect to Lifeboat, to cause to become, in accordance with the terms,
conditions, and provisions of Section 6.14 attached hereto and made a part
hereof, a corporation duly qualified and in good standing under the laws of the
State of New Jersey), and (iii) to preserve and to keep in full force and effect
its rights and franchises unless the failure to maintain such rights and
franchises would not result in a Material Adverse Effect. The Co-Borrowers shall
promptly provide the Lender with a complete up-to-date list of all Subsidiaries
of the Co-Borrowers following the formation of any subsidiary. Section 6.02
Corporate Powers, etc. Each of the Co-Borrowers shall do or cause to be done all
things necessary to qualify and remain qualified to conduct business in each
jurisdiction in which the nature of its business or the ownership of its
properties or both requires it to be so qualified, except for any such
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect. Each of the Co-Borrowers shall do or cause to be done all things
necessary to transact business in its own names and shall invoice all accounts
in its own name. Section 6.03 Compliance with Laws, etc. Each of the
Co-Borrowers shall (i) comply with all Requirements of Law, and all restrictive
covenants affecting it or its business, properties, assets or operations and
(ii) to obtain as needed all Permits necessary for its operations and maintain
such Permits in good standing, except to the extent non-compliance with this
Section 6.03 would not result in a Material Adverse Effect and provided that
Lifeboat’s compliance with the terms, conditions, and provisions of Section 6.14
of this Agreement shall be deemed to satisfy the requirements of this
Section 6.03 with respect to the subject matter expressly set forth and
described in Section 6.14 of this Agreement. Section 6.04 Payment or Taxes and
Claims; Other Debts. Each of the Co-Borrowers shall pay or cause to be paid
(i) all taxes, assessments and other governmental charges imposed upon it or on
any of its properties or assets or in respect of any of its franchises,
business, income or property before any penalty or interest accrues thereon, and
(ii) all Claims (including, without limitation, claims for labor, services,
materials and supplies) for sums material in the aggregate to such Co-Borrower
which have become due and payable and which by Law have or may become a Lien
(other than a Customary Permitted Lien) upon its Property, prior to time when
any penalty or fine shall be incurred with respect thereto; provided, however,
that no such taxes, assessments and governmental charges referred to in clause
(i) above or Claims referred to in clause (ii) above need be paid if being
contested in good faith by appropriate proceedings promptly instituted and
conducted in a commercially reasonable manner and if adequate reserves shall
have been set aside therefor in accordance with Generally Accepted Accounting
Principles. Each of the Co-Borrowers shall pay or cause to be paid all other
Debts of such Co-Borrower when and as they become due in accordance with
customary business practices. Section 6.05 Maintenance of Properties; insurance.
Each of the Co-Borrowers shall maintain or cause to be maintained in good
repair, working order and condition, excepting ordinary wear and tear, all of
its Properties material to its operations and will make or cause to be made all
appropriate repairs, renewals and replacements thereof, consistent with past
practice. Each of the Co-Borrowers shall maintain or cause to be maintained with
financially sound and reputable insurers reasonably acceptable to the Lender,
the insurance policies and programs listed on Schedule 6.05 attached hereto or
substantially similar programs or policies and amounts or other programs,
policies and amounts reasonably acceptable to the Lender. Not later than thirty
(30) days later than the renewal, replacement or material modification of any
policy or program, the Co-Borrowers shall deliver or cause to be delivered to
the Lender a certificate of insurance, showing the Lender as “additional
insured” and “lender loss payee”, setting forth for each such policy or program:
(i) the amount of such policy, (ii) the risks insured against by such 44 [SECOND
AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg05i013.gif]

 


policy, (iii) the name of the insurer and each insured party under such policy,
and (iv) the policy number of such policy. Section 6.06 Inspection of Property;
Books and Records; Disclosure. The Co-Borrowers shall permit the Lender or any
authorized representative(s) designated by the Lender to visit, audit or to
otherwise inspect any of the Co-Borrowers’ Properties, including its financial
and accounting records, and to make copies and take extracts therefrom, and to
discuss the Co-Borrowers’ affairs, finances and accounts with the Lender’s
officers, representatives, or independent certified public accountants, upon
reasonable notice and during normal business hours. Except in cases of emergency
and except at any time while an Event of Default exists, such inspections shall
be conducted only upon reasonable prior notice to the Co-Borrowers and shall be
conducted in a manner so as to minimize the disruption of the Co-Borrowers’
business. All information furnished to the Lender shall be received and
maintained by the Lender in strict confidence and in accordance with applicable
Law, and the Lender shall not disseminate said information to any Person, except
where required by and in accordance with applicable Law (in which case the
Lender may disclose only that portion of such information as is legally
required) or where contemplated by the Loan Documents. The Lender agrees that it
shall not take any action or omit to take any action which would cause or result
in the violation of Law (including without limitation, any export control law)
by the Co-Borrowers. Section 6.07 Litigation, Claims, etc. The Co-Borrowers
shall provide the Lender with (i) promptly after the close of each Fiscal
Quarter, a litigation status report, in a form reasonably satisfactory to the
Lender, with respect to any new litigation (whether at law or in equity) which
is asserted against any of the Co-Borrowers involving potential claims in excess
of $25,000.00 which is not fully covered by appropriate insurance and which is
not being defended by the applicable insurance company; (ii) notice of any suit
at law or in equity or claim brought or asserted against any of the
Co-Borrowers, promptly after learning thereof with respect to any suit or claim
involving money or property valued in excess of $25,000.00 or any such suits or
claims which in the aggregate involve money or property valued in excess of
$25,000.00, in either case, which is not fully covered by appropriate insurance
and which is not being defended by the applicable insurance company; and
(iii) prompt notice of any investigation or proceeding before or by any
Governmental Authority, the effect of which is reasonably likely to result in a
Material Adverse Effect. Section 6.08 Labor Disputes. Each of the Co-Borrowers
shall notify the Lender in writing, promptly, but in any event within two
(2) Business Days after learning thereof, of (i) any material labor dispute to
which the Co-Borrowers and/or any Affiliate, is reasonably likely to become a
party, and any strikes or walkouts relating to any of their Properties and
(ii) the expiration of any labor contract to which they are a party or by which
they are bound. Section 6.09 Maintenance of Licenses, Permits, etc. Each of the
Co-Borrowers shall (i) maintain in full force and effect all licenses, permits,
governmental approvals, franchises, authorizations or other rights necessary for
the operation of its business, except where the failure to obtain any of the
foregoing would not result in or is not reasonably likely to result in a
Material Adverse Effect and (ii) to notify the Lender in writing, promptly after
learning thereof, of the suspension, cancellation, revocation or discontinuance
of or of any pending or threatened action or proceeding seeking to suspend,
cancel, revoke or discontinue any Permit where the result thereof could
reasonably be expected to result in a Material Adverse Effect and provided that
Lifeboat’s compliance with the terms, conditions, and provisions of Section 6.14
of this Agreement shall be deemed to satisfy the requirements of this
Section 6.09 with respect to the subject matter expressly set forth and
described in Section 6.14 of this Agreement. 45 [SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg05i014.gif]

 


Section 6.10 Use of Proceeds. The Co-Borrowers shall not use the proceeds of any
Loans made hereunder, directly or indirectly, for any unlawful purpose, in any
manner inconsistent with Section 2.01(iv) hereof, as applicable, or inconsistent
with any other provision of any other Loan Document. Section 6.11 Continuation
of or Change in Business. Each of the Co-Borrowers shall continue to engage in
its business substantially as conducted and operated during the present and
preceding Fiscal Year, and none of the Co-Borrowers shall engage in any other
business without the prior express written consent of the Lender, which consent
shall not be unreasonably withheld, delayed, or conditioned. Section 6.12 Bank
of Account. The Co-Borrowers shall maintain their primary disbursement account,
operating accounts, and cash management relationship with the Lender.
Section 6.13 Addition of Future Co-Borrowers. Upon request of the Lender, each
Co- Borrower shall promptly (i) cause its domestic Subsidiaries and/or
Affiliates formed or acquired after the Closing Date to be joined as a
co-borrower in connection with the Loan Facility and shall cause each such
Subsidiary and/or Affiliate to execute such documentation as may be reasonably
required by the Lender to cause any such Subsidiary and/or Affiliate to be
joined as a co-borrower in connection with the Loan Facility and to secure its
obligations in connection with the Loan Facility and (ii) execute a pledge of
sixty-five percent (65%) of the Equity Interests in and to its respective
foreign Subsidiaries formed or acquired after the Closing Date, and shall
execute such documentation as may be reasonably required by the Lender to
perfect such pledge. Section 6.14 Post-Closing Undertakings. The Co-Borrowers
hereby agree that they shall, on or prior to January 114 , 2018. deliver to the
Lender the following, all of which shall be acceptable to the Lender in its
reasonable discretion: (i) a Short Form Standing Certificate issued by the
Office of the New Jersey Department of the Treasury, Division of Revenue and
Enterprise Services with respect to Lifeboat and (ii) evidence of the
dissolution of Programmersparadise.com Inc., a Delaware corporation. ARTICLE VII
NEGATIVE COVENANTS The Co-Borrowers hereby covenant and agree that, on and after
the Closing Date and until payment in full of all of the Obligations, unless the
Lender shall give its prior written consent to the effect otherwise, then:
Section 7.01 Debt. The Co-Borrowers shall not create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to, any Debt, except
for: (i) the Obligations; (ii) accounts payable owing to trade creditors arising
from current liabilities for goods and services purchased in the normal course
of the Co-Borrowers’ respective businesses; (iii) the permitted existing Debt as
described on Schedule 7.0I(iiij attached hereto, and any extensions, renewals,
replacements and refinancing thereof not exceeding the principal amount
outstanding on the date of such extension, renewal, replacement or refinancing,
provided that the terms are no less advantageous to the Co-Borrowers than the
original obligation; 46 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN
AGREEMENT]

GRAPHIC [g273521kg05i015.gif]

 


(iv) any Debt in connection with purchase money liens permitted by Section 7.02(
ii)(e) hereof; and (v) any Debt in respect of loans, advances, or guarantees
permitted by Section 7.03 hereof. Section 7.02 Sale ()I’ Assets; Additional
Liens. (i) Sales. The Co-Borrowers shall not sell, assign, transfer, lease,
convey, abandon or otherwise dispose of, voluntarily or involuntarily, any
Properties, whether now owned or hereafter acquired, or any income or profits
therefrom, without the prior express written consent of the Lender except: (a)
The Co-Borrowers may sell Inventory and its other Properties in the ordinary
course of its business; and (b) The Co-Borrowers may dispose of Properties which
are obsolete or no longer useful in the business of the Co-Borrowers; provided
that such disposition shall not result in a Material Adverse Effect and the
Co-Borrowers shall promptly report any disposition of Properties, singularly or
in aggregate, to the Lender, where net cash proceeds are equal to or greater
than $50,000.00; and (c) The Co-Borrowers may sell, assign, and transfer
“Interests” (as such term is defined under the KeyBank Assignment Agreement) to
KEY in strict accordance with the terms, conditions, and provisions of the
KeyBank Assignment Agreement and any other documents executed in connection
therewith, and any such Interests shall be free and clear of the Lender’s lien
pursuant to the terms, conditions, and provisions of the Security Agreement and
the other Loan Documents. In connection with the sale, assignment, and/or
transfer of Interests to KEY in accordance with the terms, conditions, and
provisions of the KeyBank Assignment Agreement, the Co-Borrowers shall promptly
provide to the Lender true, correct, and complete copies of any documents to be
delivered to KEY in connection with the Interests which are to be sold,
assigned, or transferred to KEY in accordance with the terms, conditions, and
provisions of the KeyBank Assignment Agreement; and (d) The Co-Borrowers may
sell, assign, and transfer extended payment receivables to any other Person
acceptable to the Lender in its reasonable discretion in strict accordance with
the terms, conditions, and provisions of a written assignment agreement and such
other documentation as may be acceptable to the Lender in its reasonable
discretion; provided that no Co- Borrower may enter into any such arrangement
without having obtained the prior express written consent of the Lender, which
consent shall not be unreasonably withheld, conditioned, or delayed, and any
such transferred extended payment receivables shall be free and clear of the
Lender’s lien pursuant to the terms, conditions, and provisions of the Security
Agreement and the other Loan Documents. (ii) Additional Liens. The Co-Borrowers
shall not directly or indirectly create, incur, assume or permit to exist any
Lien on or with respect to any Properties without the prior express written
consent of the Lender except: (a) Liens securing the Obligations; (b) any
interest or title of a lessor or secured by a lessor’s interest under any lease
permitted by this Loan Agreement; 47 [SECOND AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg05i016.gif]

 


(d) Customary Permitted Liens; and (e) purchase money Liens securing Debt
(including the interest of a lessee under a Capitalized Lease). Section 7.03
Loans, Advances and Investments. Without the prior express written consent of
the Lender, the Co-Borrowers shall not make or suffer to exist or remain
outstanding, any loans, advances and/or investments, including, without
limitation, any loan or advance to purchase, acquire or own (beneficially or of
record) any stock, bonds, notes or securities of, or any partnership interest
(whether general or limited) in, or any other interest in, or make any capital
contribution to or other investment in, any other Person, or agree, become or
remain liable (contingent or otherwise) to do any of the foregoing, except: (I)
Loans and investments existing on the date hereof and listed in Schedule 7.03
attached hereto; and (ii) Accounts Receivable owing to the Co-Borrowers in the
ordinary course of business and loans and advances extended by the Co-Borrowers
to subcontractors or suppliers under usual and customary terms in the ordinary
course of business; and (iii) Investments in Cash and Cash Equivalents; and (iv)
Investments made or entered into in the ordinary course of the Co-Borrowers’
respective business; provided that an Event of Default shall not exist or shall
result from the making of any such investment. Section 7.04 Restriction on
Fundamental Changes. (i) No Co-Borrower shall (a) enter into any merger,
acquisition or consolidation except for mergers, acquisitions, and/or
consolidations in the ordinary course of said Co-Borrower’s business of entities
engaged in substantially the same type of business as such Co-Borrower and, with
respect to mergers or consolidations, where the applicable Co-Borrower is the
surviving entity and provided that, in any event, the Co-Borrowers are otherwise
in compliance with the terms, conditions, and provisions of this Loan Agreement
and the other Loan Documents, (b) liquidate, windup or dissolve (or suffer any
liquidation or dissolution), or (c) convey, lease, sell, transfer or otherwise
dispose of, in one transaction or series of transactions, all or any of its
business, Properties or assets, whether now or hereafter acquired, without the
prior express written consent of the Lender, except as permitted by
Section 7.02(i) hereof. (ii) Following the occurrence and continuance of an
Event of Default, none of the Co-Borrowers may (a) acquire by purchase or
otherwise all or substantially all of the business property or assets of, or
stock or other evidence of legal or beneficial ownership of any Person or
(b) create any Subsidiary. (iii) Without the Lender’s prior express written
consent, no Co-Borrower shall (a) change their respective corporate structure or
(b) alter the nature or character of their respective businesses as presently
conducted. 48 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg05i017.gif]

 


Section 7.05 ERISA. The Co-Borrowers shall not, and shall not permit any ERISA
Affiliate to, do any of the following to the extent that such act or failure to
act would result in the aggregate, after taking into account any other such acts
or failure to act, in an obligation to pay a sum of money that is material to
the business of the Co-Borrowers: (i) Engage, or permit an ERISA Affiliate to
engage, in any prohibited transaction described in Section 406 of ERISA or
Section 4975 of the Code for which a class exemption is not available or a
private exemption has not been obtained from the DOL; (ii) Permit to exist any
accumulated funding deficiency (as defined in Section 302 of ERISA and
Section 412 of the Code), whether or not waived; (iii) Fail, or permit an ERISA
Affiliate to fail, to pay timely required contributions or annual installments
due with respect to any waived funding deficiency to any Plan; (iv) Terminate,
or permit an ERISA Affiliate to terminate, any Benefit Plan which would result
in any liability of the Co-Borrowers or any ERISA Affiliate under Title IV of
ERISA; or (v) Fail, or permit any ERISA Affiliate to fail, to pay any required
installment under section (m) of Section 412 of the Code or any other payment
required under Section 412 of the Code on or before the due date for such
installment or other payment. Section 7.06 Amendment of Corporate Documents. The
Co-Borrowers shall not amend, modify or supplement its certificate of
incorporation and/or its bylaws unless the Co-Borrowers shall provide to the
Lender fully executed (and/or adopted, as applicable) written copies of any such
amendment, modification, or supplement within ten (10) Business Days of its full
execution (and/or adoption, as applicable). Section 7.07 Margin Regulations. The
Co-Borrowers shall not permit any portion of the proceeds of any Loans extended
under this Loan Agreement to be used in any manner which might cause the
extension of credit or the application of such proceeds to violate Regulation U
or Regulation X or any other regulation of the Federal Reserve Board or to
violate the Securities Exchange Act or the Securities Act, in each case as in
effect on the date or dates of such Borrowing, such use of proceeds, such
creation or such issuance. Section 7.08 Cancellation of Debt. The Co-Borrowers
shall not cancel any Claim or Debt, except for adequate consideration (as
determined in the applicable Co-Borrower’s commercially reasonable discretion)
and in the ordinary course of its business. Section 7.09 Environmental
Liabilities. The Co-Borrowers shall not become subject to any Liabilities and
Costs which the Lender reasonably deems has or is likely to have a Material
Adverse Effect arising out of or related to (i) the Release or threatened
Release at any location of any Environmental Concern Material into the
Environment, or any Remedial Action in response thereto, or (ii) any violation
of any Environmental Law, or any health or safety Requirement of Law.
Section 7.10 Guaranties. No Co-Borrower shall assume, guaranty, endorse or
otherwise be or become directly or contingently responsible or liable, for
obligations or liabilities of any Person, without the prior express written
consent of the Lender, except for: (i) guaranties existing on the Closing Date
as described on Schedule 7.10(1) attached hereto; and 49 [SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg05i018.gif]

 


(ii) guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business.
Section 7.11 operating and Capitalized Leases. The Co-Borrowers shall not during
any Fiscal Year become liable in any way, whether directly or by assignment, for
the obligations of a lessee under any Operating Leases or Capitalized Leases
unless, immediately after giving effect to the incurrence of liability with
respect to such Operating Lease or Capitalized Lease, as applicable, the
aggregate amount of all basic rental payments, other base payments, or accruals
for such Fiscal Year under all Operating Leases and Capitalized Leases shall not
exceed $1,500,000.00 in the aggregate, without taking into account any customary
reimbursement for taxes, insurance or maintenance expenses. Section 7.12
Anti-Terrorism Laws. The Co-Borrowers and agents shall not (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including the making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, (ii) deal in, or otherwise engage
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order No. 13224; or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in the
Executive Order No. 13224, the USA Patriot Act or any other Anti-Terrorism Law.
The Co-Borrowers shall deliver to the Lender any certification or other evidence
requested from time to time by the Lender, in its sole and absolute discretion,
confirming the Co-Borrowers’ compliance with this Section 7.13. Section 7.13 Tax
Shelter Regulations. The Co-Borrowers shall not treat the Loan Facility and/or
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). In the event the Co-Borrowers determine
to take any action inconsistent with such intention, the Co-Borrowers shall
promptly (i) notify the Lender thereof and (ii) deliver to the Lender a duly
completed copy of IRS Form 8886 or any successor form, and no such action shall
constitute an Event of Default hereunder. If the Co-Borrowers so notify the
Lender, the Co-Borrowers hereby acknowledge that the Lender may treat the Loan
Facility as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1, and the Lender shall maintain the lists and other records
required by such Treasury Regulation. Section 7.14 Transactions with
Shareholders, Subsidiaries and Affiliates. Other than with respect to (i) the
repurchase of the issued and outstanding capital stock of Wayside from the
stockholders of Wayside or (ii) the declaration and payment of dividends to the
stockholders of any of the Co- Borrowers, the Co-Borrowers shall not enter into
or permit to exist, directly or indirectly, any transaction (including, without
limitation, the purchase, sale, lease or exchange of any Property or the
rendering of any service) with any shareholder, director, member, officer,
Subsidiary and/or Affiliate of the Co- Borrowers on terms that are less
favorable to the Co-Borrowers than those that might be obtained in an arm’s
length transaction at the time from unrelated Persons who are not such a
shareholder, director, member, officer, Subsidiary and/or Affiliate. Nothing
contained in this Section 7.14 shall prohibit any transaction which is otherwise
expressly permitted by Section 7.03 hereof. Section 7.15 Fiscal Years. No
Co-Borrower shall change its Fiscal Year without the prior express written
consent of the Lender, which consent shall not be unreasonably withheld.
Section 7.16 KeyBank Assignment Agreement, etc. The Co-Borrowers shall not
amend, modify, extend, renew, substitute, supplement, or terminate the KeyBank
Assignment Agreement or any document executed in connection therewith without
the prior express written consent of the Lender, which shall not be unreasonably
withheld, conditioned, or delayed. 50 [SECOND AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg05i019.gif]

 


 

ARTICLE VIII FINANCIAL COVENANTS The Co-Borrowers hereby covenant and agree that
on and after the Closing Date and until payment in full of all the Obligations,
unless the Lender shall give its prior express written consent to the effect
otherwise, then: Section 8.01 Minimum Debt Service Coverage Ratio. The
Co-Borrowers shall maintain at all times during the term of the Loan Facility
(which covenant shall be tested at the end of the periods covered by the
quarterly and the annual financial statements which are to be provided to the
Lender pursuant to Section 5.02 of this Loan Agreement), a minimum Debt Service
Coverage Ratio of not less than 2.00 —to- 1.0. Section 8.02 Maximum Leverage
Ratio. The Co-Borrowers shall maintain at all times during the term of the Loan
Facility (which covenant shall be tested at the end of the periods covered by
the quarterly and the annual financial statements which are to be provided to
the Lender pursuant to Section 5.02 of this Loan Agreement), a maximum Leverage
Ratio of at least 2.50 —to- 1.0. Section 8.03 Minimum Collateral Coverage Ratio.
The Co-Borrowers shall maintain at all times during the term of the Loan
Facility (which covenant shall be tested at the end of the periods covered by
the quarterly and the annual financial statements which are to be provided to
the Lender pursuant to Section 5.02 of this Loan Agreement), a minimum
Collateral Coverage Ratio of not less than 1.50 —to- 1.0. ARTICLE IX EVENTS OF
DEFAULT; RIGHTS AND REMEDIES Section 9.01 Events of Default. The occurrence of
any of the following events with the passing of any applicable notice and cure
periods shall constitute an “Event of Default” under this Loan Agreement
(hereinafter referred to as an “Event of Default”): (i) Any representation,
warranty, certificate or financial statement made or submitted by any of the
Co-Borrowers or any other Person in or in connection with any of the Loan
Documents furnished in connection with the Loan Facility, shall prove to have
been false, incorrect or misleading in any substantial and material respect on
the date as of which made; (ii) The Co-Borrowers shall have failed to make any
payment of any installment of interest on the Note or under this Loan Agreement
on their respective due dates; (iii) The Co-Borrowers shall have failed to make
any payment of principal on the Note or under this Loan Agreement on their
respective due dates; (iv) Any of the Co-Borrowers shall have failed to duly
observe or perform any covenant, condition or agreement with respect to the
payment of moneys on their part which is to be observed or performed pursuant to
the terms of the Loan Documents, other than the payment of principal and
interest which shall be governed by clauses ( ii) and (iii) above, and such
default shall have remained uncured for a period of ten (10) Business Days; 51
[SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg07i001.gif]

 


(v) Any of the Co-Borrowers shall have failed to duly observe or perform any
covenant, condition or agreement on the part of any such Co-Borrowers to be
observed or performed pursuant to the terms of the Loan Documents other than the
payment of moneys which shall be governed by clauses (ii). (iii) and ( iv)
above, and such default shall have remained uncured for a period of thirty (30)
days after written notice thereof to the Co-Borrowers by the Lender; provided,
however, that if any such Co-Borrower is diligently proceeding to cure such
default and said default by its nature and character cannot be cured within said
thirty (30) day period, then any such Co-Borrower shall have an additional
thirty (30) days within which to cure such default; (vi) Any of the Co-Borrowers
shall have failed (a) to duly observe or perform any of the financial covenants
set forth in Article VIII of this Loan Agreement as of any date of determination
and/or (b) to comply with the terms, conditions, and provisions of Section 6.14
hereof; (vii) Any of the Co-Borrowers shall have applied for or consented to the
appointment of a custodian, receiver, or liquidation of all or substantially all
of their respective assets; a custodian shall have been appointed with or
without consent of any of the Co-Borrowers; any of the Co-Borrowers shall
generally not be paying their respective Debts as they become due; any of the
Co-Borrowers shall have made a general assignment for the benefit of their
respective creditors; any of the Co-Borrowers shall have filed a voluntary
petition in bankruptcy, or a petition or an answer seeking reorganization or an
arrangement with their respective creditors, or shall have taken advantage of
any insolvency law, or shall have filed an answer admitting the material
allegations of a petition in bankruptcy, reorganization or insolvency
proceeding; a petition in bankruptcy shall have been filed against any of the
Co-Borrowers and shall not have been dismissed for a period of sixty (60)
consecutive days, or an Order for Relief shall have been entered against any of
the Co-Borrowers under the Bankruptcy Code; or an order, judgment or decree
shall have been entered without the application, approval or consent of any of
the Co-Borrowers by any court of competent jurisdiction appointing a receiver,
trustee, custodian or liquidator of any of the Co-Borrowers of a substantial
part of their respective assets and such order, judgment or decree shall have
continued unstayed and in effect for any period of sixty (60) consecutive days;
(viii) A writ of execution or attachment or any similar process shall be issued
or levied against all or any part of or interest in any of the Properties of any
of the Co-Borrowers or any judgment involving monetary damages shall be entered
against any of the Co-Borrowers which shall become a lien on any such
Co-Borrower’s Properties or any portion thereof or interest therein and such
execution, attachment or similar process is not released, bonded, satisfied,
vacated or stayed within thirty (30) days after its entry or levy; (ix) Seizure
or foreclosure of any of the Properties of any of the Co-Borrowers pursuant to
process of law or by respect of legal self-help unless said seizure or
foreclosure is stayed or bonded within thirty (30) days after the occurrence of
same; (x) The voluntary permanent closing of business or ceasing of operations
of the any of the Co-Borrowers (it being hereby acknowledged that Programmer’s
Paradise does not, as of the Closing Date, have current operations and, if
Programmer’s Paradise resumes operations subsequent to the Closing Date and then
ceases operations, it shall constitute an Event of Default hereunder); (xi)
Default by any of the Co-Borrowers in any material respect of any of the terms,
conditions or provisions of any agreement (excluding the Loan Documents)
covering the payment of the Obligations or otherwise for borrowed money from the
Lender, any Affiliate or Subsidiary of the Lender, and/or any other creditor; 52
[SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg07i002.gif]

 


(xii) The occurrence of any event or circumstance which has or could reasonably
be expected to have a Material Adverse Effect; (xiii) The occurrence of a
Reportable Event with respect to any of the Co-Borrowers; (xiv) Other than
repurchases of the issued and outstanding capital stock of Wayside from the
stockholders of Wayside and/or equity incentive awards issued to the officers,
directors, employees, and consultants of the Co-Borrowers, the sale, transfer,
or other disposition of any of the authorized, issued and outstanding voting
capital stock of any of the Co-Borrowers to any Person other than in connection
with the sale of such stock on a nationally-recognized stock exchange, without
the prior express written consent of the Lender; and (xv) The occurrence of any
default, and the expiration of any applicable grace or cure period, under any
surety or other bond required to be posted and maintained by any of the
Co-Borrowers in connection with the operation of its business or the failure of
the Co-Borrowers to maintain any of the minimum bonding requirements of any
Governmental Authority having jurisdiction over any such Co- Borrower’s
business. Section 9.02 Rights and Remedies. (i) Acceleration. Upon the
occurrence and during the continuance of any Event of Default described in the
foregoing Section 9.01(vii) hereof, the Loan Facility shall automatically and
immediately terminate and the unpaid principal amount of and any and all accrued
interest and due fees on the Loans shall automatically become immediately due
and payable, with all additional interest from time to time accrued thereon and
without presentment, demand, or protest or other requirements of any kind
(including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and of acceleration), all
of which are hereby expressly waived by the Co-Borrowers, and the obligation of
the Lender to make any additional Loans hereunder shall thereupon terminate.
Upon the occurrence and during the continuance of any other Event of Default
described in Section 9.0] above, the Lender may by written notice to the
Co-Borrowers, (a) declare that the Loan Facility is terminated, whereupon the
obligation of the Lender to make any Loans hereunder shall immediately
terminate, and/or (b) declare the unpaid principal amount of and any and all
accrued and unpaid interest on the Loans to be, and the same shall thereupon be,
immediately due and payable with all additional interest from time to time
accrued thereon and without presentment, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and of acceleration), all of which are hereby expressly waived by the
Co-Borrowers. (ii) Rights Under Loan Documents. Upon the occurrence and during
the continuance of any Event of Default, the Lender may (a) take any lawful
action against the Co-Borrower to collect the payments then due and thereafter
to become due under the Loan Documents and (b) exercise any and all rights
granted to the Lender under and/or pursuant to the Loan Documents, including,
without limitation, the Collateral Documents. (iii) Other Rights. Upon the
occurrence and during the continuance of any Event of Default, the Lender may
take any other action which may be available to the Lender, whether at law or in
equity. Section 9.03 Application or Proceeds. All payments and proceeds received
by the Lender under Section 9.02 of this Loan Agreement shall be applied as
determined by the Lender, in its sole and absolute discretion. In the event
sufficient funds are not available to fund all payments to be made in 53 [SECOND
AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg07i003.gif]

 


respect of the Obligations owing by the Co-Borrowers, the Co-Borrowers shall
remain and be jointly and severally liable for any such deficiency. Section 9.04
No Notices. In order to entitle the Lender to exercise any remedy available to
it under Section 9.02 of this Loan Agreement, it shall not be necessary for the
Lender to give any notice, other than such notice as may be required expressly
in this Loan Agreement or by applicable law. Section 9.05 Agreement to Pay
Attorneys’ Fees and Expenses. Upon the occurrence and during the continuance of
an Event of Default, as a result of which the Lender shall require and employ
attorneys or incur other expenses for the collection of payments due or to
become due or the enforcement or performance or observance of any obligation or
agreement on the part of the Co-Borrowers contained herein, the Co-Borrowers
shall, on demand, pay to the Lender, the reasonable fees of such attorneys and
such other reasonable expenses so incurred by them, including, without
limitation, post-judgment collection costs and expenses. Section 9.06 No
Additional Waiver Implied by One Waiver. In the event any agreement contained in
this Loan Agreement should be breached by any party and thereafter waived by the
other parties, such waiver shall be limited to the particular breach so waived
and shall not be deemed to waive any other breach hereunder. Section 9.07
Failure to Exercise Rights. Nothing herein contained shall impose upon the
Lender any obligation to enforce any terms, covenants or conditions contained in
this Loan Agreement and the other Loan Documents. Failure of the Lender, in any
one or more instances, to insist upon strict performance by the Co-Borrowers of
any terms, covenants or conditions of this Loan Agreement and the other Loan
Documents, shall not be considered or taken as a waiver or relinquishment by the
Lender of its right to insist upon and to enforce in the future, by injunction
or other appropriate legal or equitable remedy, strict compliance by the
Co-Borrowers with all the terms, covenants and conditions of this Loan Agreement
and the other Loan Documents. The consent of the Lender to any act or omission
by the Co- Borrowers shall not be construed to be a consent to any other or
subsequent act or omission or to waive the requirement for the Lender’s consent
to be obtained in any future or other instance. Section 9.08 WAIVER OF JURY
TRIAL. THE CO-BORROWERS AND THE LENDER MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY (i) WAIVE ANY AND ALL RIGHTS THAT THEY MAY NOW OR HEREAFTER
HAVE UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF TO A
TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF THE LENDER RELATING TO THE ADMINISTRATION OF THE LOAN
FACILITY OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND (ii) AGREE THAT NEITHER THE
CO-BORROWERS NOR THE LENDER WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS
PROHIBITED BY APPLICABLE LAW, EACH OF THE CO-BORROWERS AND THE LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF
THE CO-BORROWERS AND THE LENDER HEREBY CERTIFIES THAT NO 54 [SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg07i004.gif]

 


REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE OTHER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE
LENDER TO MAKE THE LOAN FACILITIES AVAILABLE TO THE CO-BORROWERS AND TO ACCEPT
THE LOAN DOCUMENTS. IT IS INTENDED THAT SAID WAIVERS SHALL APPLY TO ANY AND ALL
DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY ACTION OR PROCEEDING. THE
CO-BORROWERS AND THE LENDER RECOGNIZE THAT ANY DISPUTE ARISING IN CONNECTION
WITH THE LOAN FACILITY IS LIKELY TO BE COMPLEX AND CONSEQUENTLY THEY WISH TO
STREAMLINE AND MINIMIZE THE COST OF THE DISPUTE RESOLUTION PROCESS BY AGREEING
TO WAIVE THEIR RIGHTS TO A JURY TRIAL. Section 9.09 Remedies Cumulative. No
remedy herein conferred upon or reserved to the Lender is intended to be
exclusive of any other remedy or remedies; but each and every such remedy shall
be cumulative, and shall be in addition to every other remedy given hereunder,
or now or hereafter existing at law or in equity or by statute. No express or
implied waiver by the Lender of any Event of Default hereunder shall in any way
be, or construed to be, a waiver of any future or subsequent Event of Default.
No delay or omission to exercise any right or power accruing upon any Event of
Default continuing as aforesaid, shall impair any such right or power or shall
be construed to be a waiver of any such Event of Default, or acquiescence
therein; and every such right and power may be exercised from time to time and
as often as may be deemed expedient. ARTICLE X MISCELLANEOUS Section 10.01
Expenses. The Co-Borrowers shall pay on demand all reasonable expenses of the
Lender in connection with the preparation, administration, default, collection,
waiver or amendment of loan terms, or in connection with the Lender’s exercise,
preservation or enforcement of any of their respective rights, remedies or
options hereunder, including, without limitation, reasonable fees of outside
legal counsel or the reasonable allocated costs of in-house legal counsel,
accounting, consulting, brokerage or other similar professional fees or
expenses, and any reasonable fees or expenses associated with travel or other
costs relating to any appraisals or examinations conducted in connection with
the Loan Facilities or any Collateral therefor, and the amount of all such
expenses shall, until paid, bear interest at the rate applicable to principal
hereunder (including any Default Rate) and be an obligation secured by any
Collateral. Section 10.02 Indemnity. Each of the Co-Borrowers hereby further
covenants and agrees to defend, protect, indemnify, and hold harmless the
Indemnified Parties from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including, without
limitation, the reasonable fees and disbursements of counsel for the Indemnified
Parties in connection with any investigative, administrative or judicial
proceeding, whether or not the Indemnified Parties shall be designated a party
thereto), imposed on, incurred by, or asserted against the Indemnified Parties
(whether direct, indirect or consequential and whether based on any Federal or
state Laws or other statutory regulations, including, without limitation,
securities and commercial laws and regulations, under common law or at equitable
cause, or on contract or otherwise, including any liability and costs under
Federal, state or local environmental, health or safety laws, regulations, or
common law principles, arising from or in connection with the past, present or
future environmental condition of any Property or the Release or 55 [SECOND
AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg07i005.gif]

 


threatened Release of any Environmental Concern Material into the Environment
from any Property and whether arising from the simple negligence of any of the
Indemnified Parties) in any manner relating to or arising out of this Loan
Agreement or the other Loan Documents, or any act, event or transaction related
or attendant thereto, the making of and participation in the Loan Facility and
the management of the Loans or the use or intended use of the proceeds of the
Loan Facility hereunder (hereinafter collectively referred to as the
“Indemnified Matters”); provided, however, that none of the Co-Borrowers shall
have any obligation to an Indemnified Party hereunder with respect to
(a) Indemnified Matters for which such Indemnified Party has been compensated
(including through insurance recovery) pursuant to, or for which an exemption is
provided in, this Loan Agreement, (b) Indemnified Matters caused by or resulting
from the willful misconduct or gross negligence of that Indemnified Party, as
determined by a court of competent jurisdiction, (c) Indemnified Matters caused
by or resulting from the Lender’s violation or breach of its responsibilities,
obligations or other duties under the Loan Documents, as determined by a court
of competent jurisdiction or (d) Indemnified Matters caused by or resulting from
any action, suit or proceeding brought by any of the Co-Borrowers (in a direct
action and not in any derivative action) against the Lender in which the Lender
is found to be liable to any of the Co-Borrowers as determined by a court of
competent jurisdiction. To the extent that the undertaking to indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, the Co-Borrowers shall contribute
the maximum portion which they are permitted to pay and satisfy under applicable
Law, to the payment and satisfaction of all Indemnified Matters incurred by the
Indemnified Parties. The obligations of the Co-Borrowers pursuant to this
Section 10.02 shall survive the repayment and termination of the Loan
Facilities. Section 10.03 Amendments and Waivers. No amendment or modification
of any provision of this Loan Agreement shall be effective without the written
agreement of the Lender and the Co- Borrowers, and no termination or waiver of
any provision of this Loan Agreement, or consent to any departure by the
Co-Borrowers therefrom, shall in any event be effective without the written
concurrence of the Lender, which the Lender shall have the right to grant or
withhold at its sole discretion (subject to, in any event, the terms,
conditions, and provisions of the Loan Documents). Section 10.04 Independence or
Covenants. All covenants hereunder shall be given independent effect so that if
a particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of an Event of
Default or Potential Event of Default if such action is taken or condition
exists. Section 10.05 Notices. Unless otherwise specifically provided therein,
any notice or other communication herein required or permitted to be given shall
be in writing and may be personally served, or sent by confirmed telecopy
transmission, nationally recognized overnight courier service or United States
mail and shall be deemed to have been given when delivered in person or by said
courier service, or upon receipt of a confirmed telecopy transmission during
normal business hours or three (3) Business Days after deposit in the United
States mail (registered or certified, with postage prepaid and properly
addressed). Notices to the Lender pursuant to Article II hereof shall not be
effective until received by the Lender. For the purposes hereof, the addresses
of the parties hereto (until notice of a change thereof is delivered as provided
in this Section 10.05) shall be as set forth below each party’s name on the
signature pages hereof, or, as to each party, at such other address as may be
designated by such party in a written notice to the other party, agreements,
representations and warranties made herein shall survive the execution and
delivery of this Loan Agreement and the other Loan Documents and the making and
repayment of the Loans hereunder. A failure to send the requisite copies does
not invalidate an otherwise properly sent notice to the Co-Borrowers and/or the
Lender. 56 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg07i006.gif]

 


Section 10.06 Survival of Warranties and Agreements. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Loan Agreement and the other Loan Documents, all in accordance
with Section 4.02 hereof. Section 10.07 Marshaling; Recourse to Security;
Payments Set Aside. The Lender shall not be under any obligation to marshal any
assets in favor of the Co-Borrowers or any other Person or against or in payment
of any or all of the Obligations. Recourse to the Collateral shall not be
required at any time. To the extent that the Co-Borrowers make a payment or
payments to the Lender, or the Lender enforces its rights and remedies under the
Loan Documents or exercises its right of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, right and remedies therefor (to the extent
permissible and practicable under the law and the circumstances), shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff and not occurred. Section 10.08
Severatillity. In case any provision in or obligation under this Loan Agreement
or the other Loan Documents shall be held to be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations under the Loan Agreement or the other
Loan Documents, shall not in any way be affected or impaired thereby. The
invalidating, illegality or unenforceability of a particular provision in a
particular jurisdiction shall not render such provision invalid, illegal or
unenforceable in any other jurisdiction. Section 10.09 Governing Law. This Loan
Agreement and the rights and obligations of the parties hereunder shall be
construed, interpreted, enforced and governed by the laws of the State of New
Jersey, excluding the laws applicable to conflicts and choice of laws.
Section 10.10 Successors and Assigns. This Loan Agreement and the other Loan
Documents shall be binding upon the parties hereto and their respective
successors and assigns. The Co-Borrowers’ Obligations hereunder, may not be
assigned to any Person without the prior express written consent of the Lender.
The Lender may assign, transfer, sell, participate or convey all or any part of
the Loan Facility to any Person without the consent of the Co-Borrowers. The
Lender agrees to promptly notify the Co- Borrowers in writing of any sale or
participation by the Lender of all or any part of the Loan Facility.
Section 10.11 CONSENT TO JURISDICTION AND SERVICE OF PROCESS. ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY OF THE CO-BORROWERS WITH RESPECT TO THIS LOAN
AGREEMENT AND THE NOTE MAY BE BROUGHT IN ANY STATE COURT OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEW JERSEY, AND BY EXECUTION AND DELIVERY
OF THIS LOAN AGREEMENT, EACH OF THE CO-BORROWERS ACCEPTS, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
FINAL JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS LOAN AGREEMENT AND THE
NOTE FROM WHICH NO APPEAL HAS BEEN TAKEN OR IS AVAILABLE. TO THE MAXIMUM EXTENT
PERMITTED UNDER LAW, THE CO- BORROWERS IRREVOCABLY CONSENT TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO ITS NOTICE ADDRESS SPECIFIED ON THE SIGNATURE PAGES HEREOF, SUCH SERVICE TO
BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH MAILING. THE 57 [SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg07i007.gif]

 


CO-BORROWERS AND THE LENDER IRREVOCABLY WAIVE ANY OBJECTION (INCLUDING WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENT) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY JURISDICTION SET FORTH ABOVE. NOTHING HEREIN SHALL AFFECT THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. Section 10.12
Counterparts; Effectiveness; Inconsistencies. This Loan Agreement and any
amendments, waivers, consents, or supplements may be executed in counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
This Loan Agreement and each of the other Loan Documents shall be construed to
the extent reasonable to be consistent one with the other, but to the extent
that the terms and conditions of this Loan Agreement are actually inconsistent
with the terms and conditions of any other Loan Documents, this Loan Agreement
shall govern. Section 10.13 Construction. The parties acknowledge that each
party and its counsel have reviewed and revised this Loan Agreement and that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Loan Agreement or any amendments or exhibits hereto. Section 10.14
Entire Agreement/Integration Clause. This Loan Agreement, taken together with
all of the other Loan Documents and all certificates and other documents
delivered by the Co- Borrowers or any other Person to the Lender in connection
with the Loan Facility, is intended by the parties as the final, complete and
exclusive statement of the transactions evidenced by this Loan Agreement and the
other Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Loan Agreement and the other Loan Documents, and no party is relying on any
promise, agreement or understanding not set forth in this Loan Agreement or in
the other Loan Documents. Section 10.15 Lender’s Right to Pledge and/or Assign
Loan Documents to Federal Reserve Banks. The Lender may at any time pledge or
assign all or any portion of its rights under the Loan Documents, including any
portion of the Note, to any of the twelve (12) Federal Reserve Banks organized
under Section 4 of the Federal Reserve Act, 12 U.S.C. §341. No such pledge or
assignment or enforcement thereof shall release the Lender from its obligations
under any of the Loan Documents. Section 10.16 Right to Sell a Portion of the
Loans to a Third Party; Right to Sell a Portion of the Loans to a Prospective
Participant. (i) The Lender shall have the unrestricted right at any time and
from time to time, and without the consent of or notice to the Co-Borrowers, to
grant to one or more lenders or other financial institutions participating
interests in such Lender’s obligation to lend hereunder and to any and all of
the Loans held by the Lender hereunder or under the other Loan Documents. In the
event of any such grant by the Lender of a participating interest to any such
participating lender or financial institution, whether or not upon notice to the
Co-Borrowers, the Lender shall remain responsible for the performance of its
obligations hereunder, and the Co-Borrowers shall continue to deal directly with
the Lender in connection with the Lender’s rights and obligations hereunder and
under the other Loan Documents. The Lender may furnish any information
concerning the Co-Borrowers and any collateral in its possession from time to
time to prospective participating lenders or other financial institutions;
provided that the Lender shall require any such prospective participating lender
or financial institution to agree in writing to maintain the confidentiality of
such information pursuant to the terms, conditions, and provisions of this Loan
Agreement. 58 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg07i008.gif]

 


(ii) The Lender shall further have the unrestricted right at any time or from
time to time, and without the consent of or notice to the Co-Borrowers, to
assign all or any portion of its respective rights and obligations hereunder to
one or more lenders or other financial institutions (hereinafter each referred
to as an “Assignee”), and the Co-Borrowers hereby further agrees that it shall
execute, or cause to be executed, such documents, including without limitation,
amendments to this Loan Agreement and to any other documents, instruments and
agreements executed in connection herewith as the Lender shall deem reasonably
necessary to effect the foregoing. In addition, at the request of the Lender and
any such Assignee, the Co-Borrowers shall issue one or more new promissory
notes, as applicable, to any such Assignee and, if the Lender has retained any
of its rights and obligations hereunder following such assignment, to the
Lender, which new promissory notes shall be issued in replacement of, but not in
discharge of, the liability evidenced by the promissory note held by the Lender
prior to such assignment and shall reflect the amount of the respective Loans
held by such Assignee and the Lender after giving effect to such assignment.
Upon the execution and delivery of appropriate assignment documentation,
amendments and any other documentation required by the Lender in connection with
such assignment, and the payment by Assignee of the purchase price agreed to by
the Lender, and such Assignee, such Assignee shall be a party to this Loan
Agreement and shall have all of the rights and obligations of the Lender
hereunder (and under any and all other guaranties, documents, instruments and
agreements executed in connection herewith) to the extent that such rights and
obligations have been assigned by the Lender pursuant to the assignment
documentation between the Lender and such Assignee, and the Lender shall be
released from its obligations hereunder and thereunder to a corresponding
extent. The Lender may furnish any information concerning the Co-Borrowers in
its possession from time to time to prospective Assignees; provided that the
Lender shall require any such prospective Assignees to agree in writing to
maintain the confidentiality of such information pursuant to the terms,
conditions, and provisions of this Loan Agreement. Section 10.17 Replacement of
Lost Promissory Note or Collateral Documents. Upon receipt of a sworn affidavit
of an authorized officer of the Lender as to the loss, theft, destruction or
mutilation of the Note and/or the Collateral Documents which is not of public
record, and, in the case of such loss, theft, destruction or mutilation, upon
cancellation of such Note and/or Collateral Documents, the Co-Borrowers shall
issue for the benefit of the Lender, in lieu thereof; a replacement Note and/or
Collateral Document in the same principal amount thereof and otherwise of like
tenor. In the event that any original Note and/or Collateral Document is found
subsequent to the execution and delivery of any replacement Note and/or
Collateral Document pursuant to the terms, conditions and provisions of this
Section 10.17, the Co-Borrowers and the Lender hereby agree that such original
Note and/or Collateral Document shall be destroyed and that such replacement
Note and/or Collateral Document shall remain as the document which governs and
controls; provided that no such destruction of the original Note and/or
Collateral Document shall in any way impact, lessen, cancel or otherwise affect
the validity of the replacement of such Note and/or Collateral Document.
Section 10.18 Rialit of Setoff (Conditional). The Co-Borrowers hereby grant to
the Lender, a continuing lien, security interest and right of setoff as security
for all Obligations owed to the Lender, whether now existing or hereafter
arising, upon and against all Collateral now or hereafter in the possession,
custody, safekeeping or control of the Lender or any entity under the control of
Citibank, N.A. and its successors and assigns, or in transit to any of them. At
any time after the occurrence and during the continuance of an Event of Default,
without demand or notice (any such notice being hereby expressly waived by each
of the Co-Borrowers), the Lender may setoff the same or any part thereof and
apply the same to any Obligation of the Co-Borrowers even though unmatured and
regardless of the adequacy of any other Collateral securing the Loan Facility.
ANY AND ALL RIGHTS TO REQUIRE THE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN FACILITIES, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS, 59
[SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg07i009.gif]

 


COLLATERAL OR OTHER PROPERTY OF THE CO-BORROWERS, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY IRREVOCABLY WAIVED. Section 10.19 Status of
Parties. The relationship between the Lender and the Co-Borrowers is solely that
of lender and borrowers. The Lender has no fiduciary or other special
relationship with or duty to the Co-Borrowers and none is created by the Loan
Documents. Nothing contained in the Loan Documents, and no action taken or
omitted pursuant to the Loan Documents, is intended or shall be construed to
create any partnership, joint venture, association, or special relationship
between the Co- Borrowers and the Lender or in any way make the Lender a
co-principal with the Co-Borrowers. In no event shall the Lender’s rights and
interests under the Loan Documents be construed to give the Lender the right to
control, or be deemed to indicate that the Lender is in control of, the
business, properties, management or operations of the Co-Borrowers.
Section 10.20 JOINT AND SEVERAL OBLIGATIONS; MAXIMUM LIABILITY. THE CO-BORROWERS
HEREBY COVENANT AND AGREE THAT: (i) they are jointly and severally liable for
all of the Obligations and each Co- Borrower expressly understands, agrees, and
acknowledges that (a) the Co-Borrowers are affiliates by common direct or
indirect ownership, (b) each Co-Borrower desires to have the availability of one
common credit facility instead of separate credit facilities, (c) each
Co-Borrower has requested that the Lender extend such a common credit facility
on the terms provided in this Loan Agreement and in the other Loan Documents,
(d) the Lender will be lending against, and relying on a lien upon, all of the
Collateral even though all of the proceeds of the Loan may not be advanced
directly to a particular Co- Borrower, (e) each Co-Borrower will nonetheless
benefit by the advance of all of the proceeds of the Loan Facility by the Lender
and the availability of a single credit facility of a size greater than each
could independently warrant, and (f) no Co-Borrower would be able to obtain the
credit provided by the Lender hereunder without the financial support provided
by the other Co-Borrowers; and (ii) each of the Co-Borrower’s obligations
hereunder shall be unconditional irrespective of: (a) the validity or
enforceability of the Obligations of any other Co-Borrower under this Loan
Agreement or any of the other Loan Documents; (b) the absence of any attempt to
collect the Obligations from any other Co-Borrower, or any other security
therefor, or the absence of any other action to enforce same; (c) the waiver,
consent, extension, forbearance, or granting of any indulgence by the Lender
with respect to any of the terms, conditions, or provisions of this Loan
Agreement or any of the other Loan Documents as against any other Co-Borrower;
(d) the failure by the Lender to take any steps to perfect and maintain its
security interest in, or to preserve its rights to, any Collateral for the
Obligations with respect to any other Co-Borrower; (e) the Lender’s election in
any proceeding instituted under the Bankruptcy Code of the application of
Section 111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a
security interest by any other Co-Borrower, as debtor-in-possession under
Section 364 of the Bankruptcy Code; (g) the disallowance of all or any portion
of the Lender’s claim(s) for the repayment of the Obligations from any other
Co-Borrower under Section 502 of the Bankruptcy Code; or (h) any other
circumstances that might constitute a legal or equitable discharge or defense of
any other Co-Borrower (other than the actual indefeasible payment in full in
cash of the Obligations); and (iii) with respect to any Co-Borrower’s
Obligations arising as a result of the joint and several liability of the
Co-Borrowers for the Loan under the Note with respect to all advances or other
extensions of credit made to any of the other Co-Borrowers hereunder, each of
the Co-Borrowers hereby waives, until the Obligations shall have been
indefeasibly repaid in full and this Loan Agreement and the other Loan Documents
shall have been cancelled and terminated, any right to enforce any right of
subrogation or any remedy that the Lender now has or may hereafter have against
any other Co-Borrower or any endorser of all or any portion of the Obligations,
and any benefit of, and right to participate in, any 60 [SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg07i010.gif]

 


security or collateral given to the Lender to secure the repayment of the
Obligations or any other liability or obligation of any Co-Borrower to the
Lender. Upon the occurrence and during the continuance of any Event of Default,
the Lender may proceed directly and immediately, without notice, against any Co-
Borrower to collect and recover the full amount, or any portion of, the
Obligations without first proceeding against any other Co-Borrower or any other
Person or against any security or collateral for the Obligations, each
Co-Borrower hereby agreeing that the Lender shall be under no obligation to
marshal any assets in favor of any Co-Borrower or against or in payment of any
or all of the Obligations; and (iv) it is intended by the Co-Borrowers and the
Lender that the terms, conditions, and provisions of this Loan Agreement are
severable, and that the joint and several nature of the liability of each
Co-Borrower for the Obligations not constitute a fraudulent conveyance under the
Uniform Fraudulent Transfer Act, as in effect from time to time (hereinafter
referred to as the “UFTA”), the Uniform Fraudulent Conveyance Act, as in effect
from time to time (hereinafter referred to as the “UFCA”), or Section 548 of the
Bankruptcy Code, or as a fraudulent conveyance or fraudulent transfer under the
applicable provisions of any other state or Federal bankruptcy, insolvency,
fraudulent transfer or conveyance, liquidation, conservatorship, moratorium,
rearrangement, receivership, reorganization, debtor relief, or other law
affecting the rights of creditors generally (hereinafter collectively referred
to as “Debtor Relief Laws”) and that, in any action or proceeding involving any
Debtor Relief Laws: (a) if any clause or provision of this Loan Agreement shall
be held invalid or unenforceable in whole or in part in any jurisdiction, then
such invalidity or unenforceability shall affect only such clause or provision,
or part thereof, in such jurisdiction and shall not in any manner affect such
clause or provision in any other jurisdiction, or any other clause or provision
in this Loan Agreement in any jurisdiction; and (b) if all or any portion of
(1) the Obligations or (2) any security interest in any Collateral granted by
any Co-Borrower in favor or for the benefit of the Lender in connection with the
Obligations is held or determined to be void, invalid, or unenforceable against
any Co-Borrower as a fraudulent conveyance or fraudulent transfer on account of
or as a result of the amount of such Co- Borrower’s aggregate liability under
the Loan, then, notwithstanding any other term, condition, or provision of this
Loan Agreement or any other Loan Document to the contrary, the aggregate amount
of such liability shall be, without any further action by the Lender, the
Co-Borrowers, or any other Person, automatically limited and reduced to the
highest amount which is valid and enforceable against such Co- Borrower as
determined in such action or proceeding to not constitute such a fraudulent
conveyance or fraudulent transfer, which amount (without limiting the generality
of the foregoing) may be an amount which is not greater than the greatest of:
(A) the fair consideration actually received by such Co-Borrower under the terms
of and as a result of the Loan, including, without limiting the generality of
the foregoing, and to the extent not inconsistent with applicable Federal and
state law affecting the enforceability of notes generally, distributions or
advances made to one or more of the Co- Borrowers with the proceeds of the
credit extended hereunder in exchange for its execution and delivery of this
Loan Agreement and the other Loan Documents; or (B) the excess of (x) the amount
of the fair saleable value of the assets of such Co-Borrower as of the date of
this Loan Agreement as determined in accordance with applicable Federal and
state law governing determinations of the insolvency of debtors as in effect on
the date thereof over (y) the amount of all liabilities of such Co-Borrower as
of the date of this Loan Agreement, also as determined on the basis of
applicable Federal and state law governing the insolvency of debtors as in
effect on the date thereof; or 61 [SECOND AMENDED AND RESTATED REVOLVING CREDIT
LOAN AGREEMENT]

GRAPHIC [g273521kg07i011.gif]

 


(C) the maximum amount of liability under the Loan which could be asserted
against such Co-Borrower hereunder without (x) rendering such Co-Borrower
“insolvent” within the meaning of Section 101(31) of the Bankruptcy Code,
Section 2 of the UFTA, or Section 2 of the UFCA, (y) leaving such Co-Borrower
with unreasonably small capital or assets, within the meaning of Section 548 of
the Federal Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or
(z) leaving such Co-Borrower unable to pay its debts as they become due within
the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA. (v) if (a) any court of competent jurisdiction holds that
the Co-Borrowers are guarantors and not jointly and severally liable for the
Loan or (b) bankruptcy or reorganization proceedings at any time are instituted
by or against any Co-Borrower under any Debtor Relief Laws, each Co-Borrower
hereby: (1) until indefeasible payment in full in cash of the Obligations,
hereby expressly and irrevocably waives, to the fullest extent possible, on
behalf of such Co-Borrower, any and all rights at law or in equity to
subrogation, to reimbursement, to exoneration, to contribution, to
indemnification, to set off or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, to a holder or transferee
against a maker, or to the holder of a claim against any Person, and that such
Co-Borrower may have or hereafter acquire against any Person in connection with
or as a result of such Co-Borrower’s execution, delivery, and/or performance of
this Loan Agreement or any of the other Loan Documents to which such Co-Borrower
is a party or otherwise; (2) expressly and irrevocably waives any “claim” (as
such term is defined in the Bankruptcy Code) of any kind against any other
Co-Borrower, and further agrees that it shall not have or assert any such rights
against any Person (including any surety), either directly or as an attempted
set off to any action commenced against such Co-Borrower by the Lender or any
other Person; and (3) acknowledges and agrees (A) that this waiver is intended
to benefit the Lender and shall not limit or otherwise affect such Co-Borrower’s
liability hereunder or the enforceability of this Loan Agreement or any of the
other Loan Documents, and (B) that the Lender and their successors and assigns
are intended beneficiaries of this waiver, and the agreements set forth in this
Section 10.20 and their rights under this Section 10.20 shall survive payment in
full of the Obligations; and (vi) in the event the obligations of any
Co-Borrower in connection with the Loan or any of the other Loan Documents are
held or determined to be void, invalid, or unenforceable, in whole or in part,
such holding or determination shall not impair or affect (a) the validity and
enforceability of this Loan Agreement or any of the other Loan Documents or the
Obligations against any other Co-Borrower or obligor, which validity and
enforceability shall continue in full force and effect in accordance with the
terms hereof; or (b) the validity and enforceability of any clause or provision
not so held to be void, invalid or unenforceable as against the Co-Borrowers;
and (vii) to the extent that any payment to, or realization by, the Lender on
the Obligations exceeds the limitations of this Section 10.20 and is otherwise
subject to avoidance and recovery in any such proceeding, the amount subject to
avoidance shall in all events be limited to the amount by which such actual
payment or realization exceeds such limitation, and this Loan Agreement and the
other Loan Documents as limited shall in all events remain in full force and
effect and be fully enforceable against each Co-Borrower. This Section 10.20 is
intended solely to reserve the rights of the Lender hereunder against each
Co-Borrower, in such proceeding to the maximum extent permitted by applicable
Debtor Relief Laws and/or other applicable laws and none of the Co-Borrowers,
any guarantor of the Obligations, or any other Person shall have any right,
claim, or defense under this Section 10.20 that would not otherwise be available
under applicable Debtor Relief Laws and/or other applicable laws in such
proceeding. 62 [SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg07i012.gif]

 


Section 10.21 Credit Support Document. This Loan Agreement is intended to act
(i) as a “Credit Support Document” (as such term is defined in the Hedging
Agreement), with respect to the Co- Borrowers and is hereby made a part of the
“Schedule” (as such term is defined in the Hedging Agreement) of the Hedging
Agreement, which such Hedging Agreement includes the Schedules thereto and all
“Confirmations” (as such term is defined in the Hedging Agreement) exchanged
between the parties confirming transactions thereunder, and (ii) as a “transfer”
under a swap agreement made by or to a swap participant, in connection with a
swap agreement, within the meaning of Section 546(g) of the Bankruptcy Code.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 63 [SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT]

GRAPHIC [g273521kg07i013.gif]

 


IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
executed and delivered by their proper and duly authorized corporate officers as
appropriate all on the day and year first hereinabove written. CO-BORROWERS:
WAYSIDE TECHNOLOGY GROUP, INC., a Delaware corporation BY: Michael Vesey Chief
Financial Officer LIFEBOAT DISTRIBUTION, INC., a Delaware corporation BY:
Michael Vesey Chief Financial Officer TECHXTEND, INC., a Delaware corporation
BY: Michael Vesey Chief Financial Officer PROGRAMMER'S PARADISE, INC., a
Delaware corporation BY: Michael Vesey Chief Financial Officer ISP INTERNATIONAL
SOFTWARE PARTNERS INC., a Delaware corporation BY: Michael Vesey Chief Financial
Officer Co-Borrowers' Notice Address: Wayside Technology Group, Inc. 4
Industrial Way, 3rd Floor Eatontown, New Jersey 07724 Attention: Mr. Michael
Vesey Chief Financial Officer Telecopy No.: (732) 389-1207] With a copy to:
McCarter & English, LLP Two Tower Center Boulevard, 24th Floor East Brunswick,
New Jersey 08816 Attention: David J. Sorin, Esq. Telecopy No.: (732) 352-7751

GRAPHIC [g273521kg07i014.gif]

 


LENDER: Lender's Notice Address: Citibank, N.A. 99 Wood Avenue South, 2nd Floor
Iselin, New Jersey 08830 Attention: Mr. Craig Heal Senior Vice President
Telecopy No.: (732) 650-3622 With a copy to: Reed Smith LLP Princeton Forrestal
Village 136 Main Street, Suite 250 Princeton, New Jersey 08540 Attention:
Nicholas J. Valvanis, Esq. Telecopy No.: (609) 951-0824 CITIBANK, N.A. BY: Craig
Heal Senior Vice President

GRAPHIC [g273521kg07i015.gif]

 


SCHEDULE 1.01(E) ATTACHED TO AND MADE A PART OF THAT CERTAIN SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT BY AND AMONG WAYSIDE TECHNOLOGY
GROUP,INC., LTFEBOAT DISTRIBUTION, INC., TECHXTEND,INC., PROGRAMMER'S
PARADISE,INC., AND ISP INTERNATIONAL SOFTWARE PARTNERS, INC., AS THE
CO-BORROWERS, AND CITIBANK, N.A., AS THE LENDER, DATED NOVEMBER 15, 2017
Eurodollar Affiliates None

GRAPHIC [g273521kg07i016.gif]

 


SCHEDULE 1.01(P) ATTACHED TO AND MADE A PART OF THAT CERTAIN SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT BY AND AMONG WAYSIDE TECHNOLOGY
GROUP,INC., LIFEBOAT DISTRIBUTION, INC., TECHXTEND, INC., PROGRAMMER'S PARADISE,
INC., AND ISP INTERNATIONAL SOFTWARE PARTNERS, INC., AS THE CO-BORROWERS, AND
CITIBANK, N.A., AS THE LENDER, DATED NOVEMBER 15, 2017 Permitted Encumbrances
None

GRAPHIC [g273521kg07i017.gif]

 


SCHEDULE 4.01(i) ATTACHED TO AND MADE A PART OF THAT CERTAIN SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT BY AND AMONG WAYSIDE TECHNOLOGY
GROUP,INC., LIFEBOAT DISTRIBUTION, INC., TECHXTEND, INC., PROGRAMMER' S
PARADISE, INC., AND ISP INTERNATIONAL SOFTWARE PARTNERS,INC., AS THE
CO-BORROWERS, AND CITIBANK, N.A., AS THE LENDER, DATED NOVEMBER 15 ,2017
Organization: Corporate Powers 1. Lifeboat Distribution, Inc. is unable to
obtain a certificate of good standing from the State of New Jersey, but is in
the process of obtaining a tax clearance certificate from the State of New
Jersey which will permit it to obtain a certificate of good standing from the
State of New Jersey. 2. None of the Co-Borrowers are qualified to do business as
a foreign corporation in the States of Arizona, Florida, and Texas.

GRAPHIC [g273521kg07i018.gif]

 


SCHEDULE 4.01(vii) ATTACHED TO AND MADE A PART OF THAT CERTAIN SECOND AMENDED
AND RESTATED REVOLVING CREDIT LOAN AGREEMENT BY AND AMONG WAYSIDE TECHNOLOGY
GROUP,INC., LIFEBOAT DISTRIBUTION, NC., TECHXTEND, INC., PROGRAMMER'S PARADISE,
INC., AND ISP INTERNATIONAL SOFTWARE PARTNERS, INC., AS THE CO-BORROWERS, AND
CITIBANK, N.A., AS THE LENDER, DATED NOVEMBER 15 ,2017 Pending Actions, Suits,
Proceedings, Governmental Investigations or Arbitrations None

GRAPHIC [g273521kg07i019.gif]

 


SCHEDULE 4.01(ix) ATTACHED TO AND MADE A PART OF THAT CERTAIN SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT BY AND AMONG WAYSIDE TECHNOLOGY
GROUP, INC., LIFEBOAT DISTRIBUTION, INC., TECHXTEND, INC., PROGRAMMER’S
PARADISE, INC., AND ISP INTERNATIONAL SOFTWARE PARTNERS, INC., AS THE
CO-BORROWERS, AND CITIBANK, N.A., AS THE LENDER, DATED NOVEMBER 15, 2017 Payment
of Taxes In October 2017, Lifeboat Distribution, Inc. filed its past due annual
reports with the State of New Jersey.

GRAPHIC [g273521kg07i020.gif]

 


SCHEDULE 4.01(xv) ATTACHED TO AND MADE A PART OF THAT CERTAIN SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT BY AND AMONG WAYSIDE TECHNOLOGY
GROUP, INC., LIFEBOAT DISTRIBUTION, INC., TECHXTEND, INC., PROGRAMMER’S
PARADISE, INC., AND ISP INTERNATIONAL SOFTWARE PARTNERS, INC., AS THE
CO-BORROWERS, AND CITIBANK, N.A., AS THE LENDER, DATED NOVEMBER 15, 2017
Patents, Trademarks, Permits, Etc. See attached

GRAPHIC [g273521kg07i021.gif]

 


U.S. Trademark Applications Filing Date Serial No. 5/5/2017 87/438,267
PROG0780US TECHXTEND and Design File No. Mark U.S. Trademark Registrations File
No. Mark Issue Date Reg. No. PROG0750US DOING IT DIFFERENTLY 7/18/2017 5,247,866
PROG0690US FOLLOW THE WIRE 9/5/2017 5,282,177 PROG0270US LIFEBOAT 12/29/1998
2,214,071 PROG0720US LIFEBOAT Stylized (Color) 11/29/2016 5,091,252 PROG0590US
LIFEBOAT DISTRIBUTION and Design 3/27/2007 3,222,088 PROG0700US LIFEBOAT
DISTRIBUTION Stylized (Color) 12/13/2016 5,100,454 PROG0710US LIFEBOAT
DISTRIBUTION Stylized (Monochrome) 12/13/2016 5,100,455 PROG0730US LIFEBOAT
Stylized (Monochrome) 11/29/2016 5,091,253 PROG0003US Man on Island Design
12/12/1989 1,571,423 PROG0002US PROGRAMMER’S PARADISE 12/26/1989 1,574,038
PROG0490US RIDING THE CREST 9/18/2001 2,490,460 PROG0580US TECHXTEND 6/24/2008
3,455,456 PROG0680US TECHXTEND and Design 2/18/2014 4,484,752 PROG0600US WAYSIDE
TECHNOLOGY GROUP 2/26/2008 3,390,077 PROG0620US WAYSIDE TECHNOLOGY GROUP and
design 12/16/2008 3,548,356 PROG0740US WE LOVE WHAT WE DO 5/30/2017 5,213,012
Foreign Trademark Applications File No. Mark State Filing Date Serial No.
PROG0780CA TECHXTEND and Design Canada 5/17/2017 1,838,048 PROG0760JP LIFEBOAT
(in Katakana) Japan 3/30/2017 2017-43296 Foreign Trademark Registrations File
No. Mark State Issue Date Reg. No. PROG0550CA HARDWAREPARADISE.CA Canada
11/1/2005 TMA651,990 PROG0270CA LIFEBOAT Canada 10/23/2000 TMA535,396 PROG0660EC
LIFEBOAT DISTRIBUTION European 7/5/2010 8,814,171 Union PROG0590CA LIFEBOAT
DISTRIBUTION and Design Canada 10/2/2007 TMA697,963

GRAPHIC [g273521kg07i022.gif]

 


PROG0030IL Man on Island Design Israel 9/29/1997 115,100 PROG0002CA PROGRAMMER’S
PARADISE Canada 11/28/1996 TMA466,530 PROG0020IL PROGRAMMER’S PARADISE Israel
9/29/1997 115,099 PROG0580CA TECHXTEND Canada 3/3/2009 TMA735,570 PROG0680CA
TECHXTEND and Design Canada 4/23/2015 TMA901,806 PROG0610CA TECHXTEND (stylized)
Canada 6/3/2009 TMA741,380 PROG0600CA WAYSIDE TECHNOLOGY GROUP Canada 4/27/2009
TMA738,853 PROG0620CA WAYSIDE TECHNOLOGY GROUP and design Canada 4/28/2009
TMA738,934

GRAPHIC [g273521kg07i023.gif]

 


SCHEDULE 4.0l(xvii) ATTACHED TO AND MADE A PART OF THAT CERTAIN SECOND AMENDED
AND RESTATED REVOLVING CREDIT LOAN AGREEMENT BY AND AMONG WAYSIDE TECHNOLOGY
GROUP, INC., LIFEBOAT DISTRIBUTION, INC., TECHXTEND, INC., PROGRAMMER’S
PARADISE, INC., AND ISP INTERNATIONAL SOFTWARE PARTNERS, INC., AS THE
CO-BORROWERS, AND CITIBANK, N.A., AS THE LENDER, DATED NOVEMBER IS 15, 2017
ERISA Wayside Technology Group, Inc. 401(k) Plan

GRAPHIC [g273521kg07i024.gif]

 


SCHEDULE 4.01(xxi) ATTACHED TO AND MADE A PART OF THAT CERTAIN SECOND AMENDED
AND RESTATED REVOLVING CREDIT LOAN AGREEMENT BY AND AMONG WAYSIDE TECHNOLOGY
GROUP, INC., LIFEBOAT DISTRIBUTION, INC., TECHXTEND, INC., PROGRAMMER’S
PARADISE, INC., AND ISP INTERNATIONAL SOFTWARE PARTNERS, INC., AS THE
CO-BORROWERS, AND CITIBANK, NA., AS THE LENDER, DATED NOVEMBER 15, 2017
Existing Insurance Policies, Programs and Claims See attached.

GRAPHIC [g273521kg07i025.gif]

 


 

(1) Coverage (2) Limit (3) Policy # (4) Policy Period (5) Premium Package
Transportation Insurance Company — C.N.A Loc #1 - 284 Old Deal Road, I
Eatontown, NJ Business Personal Property $3,010,000 Business Income! Extra
Expense$100,000 Loc #2 - 116 & 118 Westwind Terrace/6402 E. Superstition Springs
Blvd. Mesa, AZ Business Personal Property $100,000 Business Income/ Extra
Expense $100,000 Loc# 4 — 4 Industrial Way, Eatontown. NJ 07724 Business
Personal Property $3,100,000 Business Income/ Extra Expense $3,000,000
6014041044 06/2312017-18 $23,212 Page 1

GRAPHIC [g273521kg09i001.gif]

 


(1) Coverage (2) Limit (3) Policy # (4) Policy Period (5) Premium General
Liability Coverage Transportation Insurance Company — CAA Each Occurrence:
$1,000,000 General Aggregate: $2,000.000 Products and Completed Operations:
$2,000,000 Personal and Advertising Injury: $1,000,000 Damage to Premises Rented
to You: $1,000,000 Fire Legal: $1,000.000 Medical Expense: $15,000 Additional
Coverages Employee Benefits Limit Per Occ/Claim $1,000.000 Limit Aggregate
$2,000,000 Ded. per Occ/Claim $1,000 6014041044 06/23/2017-18 Included Business
Auto Transportation Insurance Company — C.N.A Liability Limb $1,000,000
Uninsured Liability $1,000,000 2014 Maserati ZAM45VLA5E0078930 6014041027
06/23/2017-18 $3.376 Workers Compensation Transportation Insurance Company — CNA
Bodily Injury by Accident: $1,000,000 Bodily Injury by Disease- policy limit
$1,000,000 Bodily Injury by Disease — each employee: $1,000,000 WC614041030
06/23/2017-18 $25,364 Umbrella Coverage Each Occurrence: $10,000,000 6014041013
06/23/2017-18 $7,070 Transportation Insurance Company — Annual Aggregate:
$10,000,000 C.N.A Crisis Management Expense: $300,000 Key Employment Replacement
Expense: $100,000 Self-Insured Retention: $10.000 Page 2

GRAPHIC [g273521kg09i002.gif]

 


(1) (2) Coverage Limit (3) Policy # (4) Policy Period (5) Premium Commercial
Foreign Coverages Continental Insurance Company Loc #: 1 - 3330 Ridgeway Drive.
Unit 10, Mississauga Toronto ON M5C2W5 Business Personal Property: $350,000
Business Income: $50,000 Flood Sublimit: $100,000 Earthquake Sublimit: $100,000
Loc#: 2 – Lifeboat Distribution Europe Hoogoorddreef 9, 1101 BA, Amsterdam,
Netherlands Business Personal Property: $50,000 Business Income: $50,000
PST613775569 06/23/2017-18 $4,294 General Liability Coverage (Foreign)
Continental Insurance Company Each Occurrence: $1,000,000 General Aggregate:
$2,000,000 Products and Completed Operations: $2,000,000 Personal and
Advertising Injury: $1,000,000 Damage to Premises Rented By You: $1,000,000 Fire
Legal: $1,000,000 Medical Expense: $10,000 Additional Coverages: Medical
Expenses - Any One Accident $50,000 Employee Benefits Liability: $1,000,000
PST613775569 06/2312017-18 Included Errors & Omissions Coverage Navigators
Specialty Insurance Company Aggregate: $1,000,000 Each Claim: $1,000,000
Deductible: $5,000 COVERAGE FOR LIFEBOAT ENTITY ONLY NY15MPL0510981C
06123/2017-18 53.218 Page 3

GRAPHIC [g273521kg09i003.gif]

 


(1) (2) Coverage Limit (31 (4) Policy # Policy Period (5) Premium Errors &
Omissions Coverage Axis Insurance Company Aggregate: $5,000,000 Each Claim:
$1,000,000 Deductible: $5,000 COVERAGE FOR techXtend ENTITY ONLY MCN000242421701
4/15/17-18 $2,176 Directors & Officers Liability Coverage National Union Fire
Ins Co Pittsburgh Aggregate Limit: $10.000,00 Securities Retention: $250,000
Employment Practices/ All other Losses Retention: $100,000 Continuity Date-
Coverage D: 07/18/98 015653096 06123/2017-18 $68,790 Fiduciary Liability
Coverage National Union Fire Ins Co Pittsburgh Limit-Each Loss: $1,000,000
015653095 06/23/2017-18 $4,024 (r)Crime Coverage Zurich American Insurance
Company Aggregate $2,000,000 Employee Theft $2,000,000 Money Orders &
Counterfeit Currency $2,000,000 Credit Card Forgery $2,000,000 Investigative
Expenses $25,000 Electronic Data or Computer Programs Restoration Cost $100,000
Social Engineering $500,000 FID913397008 06/23/2017-18 $5,013 Cyber Liability
Coverage National Union Fire Ins Co Pittsburgh Each Limit-Each Loss $1,000,000
Security and Privacy Liability $1,000,000 Reputation Guard $50,000 Regulatory
Action Sublimit $1,000,000 Network Interruption $1,000,000 Cyber Extortion
$1,000,000 015714327 06/23/2017-18 516,952 Excess Side A D&O Coverage Lloyds of
London Aggregate $5,000.000 FINMW1701397 9/8/17 — 6/23/18 $14,203 plus taxes
Page 4

GRAPHIC [g273521kg09i004.gif]

 


 

SCHEDULE 4.01(xxxi) ATTACHED TO AND MADE A PART OF THAT CERTAIN SECOND AMENDED
AND RESTATED REVOLVING CREDIT LOAN AGREEMENT BY AND AMONG WAYSIDE TECHNOLOGY
GROUP, INC., LIFEBOAT DISTRIBUTION, INC., TECHXTEND, INC., PROGRAMMER’S
PARADISE, INC., AND ISP INTERNATIONAL SOFTWARE PARTNERS, INC., AS THE
CO-BORROWERS, AND CITIBANK, N.A., AS THE LENDER, DATED NOVEMBER 15 , 2017
Locations of Collateral 1. 4 Industrial Way, 3rd Floor, Eatontown, New Jersey
07724 2. 284 Old Deal Road, Eatontown, New Jersey 07724 3. 6402 East
Superstition Springs Boulevard, Suite 116/118, Mesa, Arizona 85206

GRAPHIC [g273521kg11i001.gif]

 


SCHEDULE 6.05 ATTACHED TO AND MADE A PART OF THAT CERTAIN SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT BY AND AMONG WAYSIDE TECHNOLOGY
GROUP, INC., LIFEBOAT DISTRIBUTION, INC., TECHXTEND, INC., PROGRAMMER’S
PARADISE, INC., AND ISP INTERNATIONAL SOFTWARE PARTNERS, INC., AS THE
CO-BORROWERS, AND CITIBANK, N.A., AS THE LENDER, DATED NOVEMBER 15, 2017
Insurance Policies and Programs See Schedule 4.01(xxi).

GRAPHIC [g273521kg11i002.gif]

 


SCHEDULE 7.01(iii) ATTACHED TO AND MADE A PART OF THAT CERTAIN SECOND AMENDED
AND RESTATED REVOLVING CREDIT LOAN AGREEMENT BY AND AMONG WAYSIDE TECHNOLOGY
GROUP, INC., LIFEBOAT DISTRIBUTION, INC., TECHXTEND, INC., PROGRAMMER’S
PARADISE, INC., AND ISP INTERNATIONAL SOFTWARE PARTNERS, INC., AS THE
CO-BORROWERS, AND CITIBANK, N.A., AS THE LENDER, DATED NOVEMBER 15 , 2017
Permitted Existing Debt None

GRAPHIC [g273521kg11i003.gif]

 


SCHEDULE 7.03 ATTACHED TO AND MADE A PART OF THAT CERTAIN SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT BY AND AMONG WAYSIDE TECHNOLOGY
GROUP, INC., LIFEBOAT DISTRIBUTION, INC., TECHXTEND, INC., PROGRAMMER’S
PARADISE, INC., AND ISP INTERNATIONAL SOFTWARE PARTNERS, INC., AS THE
CO-BORROWERS, AND CITIBANK, N.A., AS THE LENDER, DATED NOVEMBER 15 , 2017
Existing Loans and Investments I. Wayside holds approximately 14% of the
outstanding capital stock of Lunchnet Netherland BV (“Lunchnet”). 2. In
January 2017, M&R Holding BV, the majority shareholder of Lunchet, issued a
promissory note to Wayside in the initial principal amount of $110,000 (the
“Lunchnet Nile”). The Lunchnet Note is repayable over a three year term and
accrues interest at a rate of 5%.

GRAPHIC [g273521kg11i004.gif]

 


SCHEDULE 7.10(i) ATTACHED TO AND MADE A PART OF THAT CERTAIN SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT BY AND AMONG WAYSIDE TECHNOLOGY
GROUP, INC., LIFEBOAT DISTRIBUTION, INC., TECHXTEND, INC., PROGRAMMER’S
PARADISE, INC., AND ISP INTERNATIONAL SOFTWARE PARTNERS, INC., AS THE
CO-BORROWERS, AND CITIBANK, N.A., AS THE LENDER, DATED NOVEMBER 15 , 2017 List
of Existing Guaranties None

GRAPHIC [g273521kg11i005.gif]

 


EXHIBIT “A” ATTACHED TO AND MADE A PART OF THAT CERTAIN SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT BY AND AMONG WAYSIDE TECHNOLOGY
GROUP, INC., LIFEBOAT DISTRIBUTION, INC., TECHXTEND, INC., PROGRAMMER’S
PARADISE, INC., AND ISP INTERNATIONAL SOFTWARE PARTNERS, INC., AS THE
CO-BORROWERS, AND CITIBANK, N.A., AS THE LENDER, DATED NOVEMBER 15 , 2017
KeyBank Assignment Agreement See attached.

GRAPHIC [g273521kg11i006.gif]

 


MASTER ASSIGNMENT AGREEMENT This Master Assignment Agreement (as amended and
supplemented from time to time, together with all Exhibits and any Riders
attached hereto, the “Agreement”) is made to be effective as of September 5,
2017 (“Effective Date”) by and among KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NATIONAL ASSOCIATION (“KEF”), a national banking association, KEY
GOVERNMENT FINANCE, INC. (“KGF”), a Colorado corporation, and WAYSIDE TECHNOLOGY
GROUP, INC. (“Vendor”), a Delaware corporation. Unless otherwise expressly
designated, the term “KEY” shall mean KEF and KGF collectively. Vendor may enter
into tax leases, installment purchases, loans or other types of financings
(“Financings”) with state and local government entities, 501(c)(3) nonprofit
entities and commercial entities (each a “Customer”) pursuant to which Vendor
will finance the acquisition in the United States of equipment and other
personal property (“Equipment”), licenses to use software and related
proprietary information and related documentation (“Software Licenses”) and
certain related maintenance and other related services purchased from third
parties (the “Services”). The Equipment, Software Licenses and Services are
collectively called “Products”. If Vendor wishes to have a Financing subject to
this Agreement, Vendor will document and originate Financings in its own name at
its sole risk and expense on the approved documents, the form of which are
attached hereto as Exhibit 3. After execution, delivery and commencement of a
Financing, Vendor may wish from time to time to sell, assign and transfer to KEY
all right, title and interest of Vendor in and to the Interests (as defined in
Section 1(b) below and set forth in a Specification of Interests) pursuant to
the terms and conditions of a Specification of Interests (“Specification”), in
the form of Exhibit 1 attached hereto. Financings (a) in which the underlying
user of the Product(s) is the federal government or an agency or instrumentality
of the federal government or (b) involving a three party structure with a
conduit issuer shall not be assigned under this Agreement. In consideration of
the mutual covenants set forth herein, the parties agree as follows. 1.
Conveyance; Consideration; Interests. (a) In exchange for KEY’s payment of the
consideration set forth in the applicable Specification (“Consideration”),
without the need for a bill of sale unless expressly required in a
Specification, effective as of the transfer date set forth in the Specification
(“Transfer Date”), Vendor hereby sells, assigns, and transfers to KEY, on a
non-recourse basis except as otherwise provided herein, all of Vendor’s right,
title and interest in and to the Interests but none of Vendor’s obligations in
and under the Interests other than the obligation not to disturb the Customer’s
quiet enjoyment. KEY hereby accepts such sale, assignment, and transfer and KEY
shall be entitled to exercise all right, title and interest in and to the
Interests including, without limitation, billing, collecting and servicing the
account. Except as provided herein, KEY acknowledges and agrees that it shall
have no recourse against the Vendor (and Vendor shall have no liability to KEY)
if any Customer fails to make any payments under the Financing Documents, and
Vendor acknowledges that it may not prohibit an assignment, pledge, sale,
transfer or exchange of Key’s rights in the Interests (in compliance with the
terms of this Agreement). Nothing herein or otherwise arising shall obligate KEY
to purchase any Financings. If KEY has approved a Customer credit application,
the approval shall be effective for 90 days unless the approval provides
otherwise and shall be subject to no material adverse change in the business,
status, operations, financial condition or prospects of the Vendor or Obligor
(“MAC”). An “Obligor” means the Customer and any guarantor with respect to a
Financing. (b) The term “Interests” shall mean all of Vendor’s right, title and
interest in and to the Financing and all Products financed thereby as described
in the Specification, together with all proceeds (cash and noncash) thereof
arising from and after the Transfer Date including, without limitation, (i) the
Financing Documents (as defined below) together with the right to receive any
and all sums due and to become due thereunder or recoverable in connection
therewith including, without limitation, insurance proceeds, condemnation
proceeds, any residual or reversionary interest in the Equipment or Software
Licenses, and the right to initiate and conclude claims and proceedings in
connection therewith; (ii) the Equipment and Software Licenses described in such
Financing Documents; (iii) any guaranty or other credit enhancement executed in
connection with the Financing Documents to the extent it relates to the
Interests (each a “Credit Enhancement”) including, without limitation, the right
to receive sums recoverable in connection therewith; and (iv) certain agreements
including,

GRAPHIC [g273521kg11i007.gif]

 


without limitation, bills of sale with the Product vendors, together with all
manufacturers’, suppliers’ and, if applicable, Vendor’s warranties with respect
to Equipment and Software Licenses (each a “Supplier Agreement”). The term
“Financing Documents” shall include the Financing, any Credit Enhancement and
such additional documentation executed or delivered in connection with the
Financing described in the Specification. The term “Transaction Documents” shall
mean the Financing Documents and related Supplier Agreements. (c) The parties
intend for each assignment of Interests to be a complete sale to KEY, except as
otherwise provided herein on a non-recourse basis, of 100% of the Interests
subject thereto and not a loan or extension of credit by KEY to Vendor. If any
assignment is found by a court of competent authority to be other than a sale,
in order to secure the obligations of Vendor to KEY, (i) Vendor hereby grants to
KEY a continuing first priority security interest in all right, title and
interest of Vendor in and to the Interests, (ii) the Specification shall be
deemed to be a security agreement, and (iii) KEY shall have the rights and
remedies of a secured party under the Uniform Commercial Code (“UCC”) and other
applicable law. KEY shall be entitled to file UCC financing statements naming
Vendor as debtor/assignor and KEY as secured party/assignee with respect to the
Interests, and Vendor shall cooperate with KEY in perfecting and foreclosing
this security interest against Vendor and competing creditors including, without
limitation, in obtaining any required signatures, lien searches, waivers and
subordination agreements. (d) KEY may at all reasonable times, after giving
Vendor 10 days prior written notice, inspect and audit such of Vendor’s books
and records as are directly relevant to the Interests,; provided that Vendor
shall not be obligated under this Section 1.1(d) to provide any information the
disclosure of which would adversely affect the attorney- client privilege
between Vendor and its counsel. All confidential information provided pursuant
to this Agreement shall be subject to the confidentiality agreement dated
July 5, 2017 between the parties. 2. Delivery of Documents. (a) For each
Specification, Vendor shall deliver to KEY on or before the Transfer Date, the
Specification, the Transaction Documents set forth in the Specification
including, but not limited to, the following: (i) The executed chattel paper
original of the Financing; (ii) Certified true, correct and complete copies of
the other Financing Documents including, without limitation, a certificate of
delivery and acceptance, and all other Transaction Documents set forth in the
Specification; (iii) If requested by KEY, a copy Vendor’s or the supplier’s
invoice correctly showing all applicable Products and the cost thereof and a
bill of sale; (iv) A Notice of Assignment (“Notice”) duly executed by Vendor in
the forms similar to the samples attached hereto as Exhibit 2; (v) Satisfactory
evidence that UCC-1 financing statements have been timely and property filed
against the Customer; (vi) A UCC-3 financing statement executed by Vendor as
secured party or a notation on the UCC-1 financing statement in either case
naming KEY as assignee, assigning to KEY all financing statements filed in favor
of Vendor with respect to the to Financing; (vii) Such documents and instruments
as are reasonably required to assign to KEY any warranties under the Supplier
Agreements solely to the extent applicable to the Equipment; and (viii) Such
other documents and instruments as are reasonably required by KEY. (b) If KEY
receives a certified copy of an original document and is required to produce the
original of any such document to exercise any rights or remedies or to protect
its interests, Vendor shall, within 5 business days of a written request by KEY,
provide KEY with the original of such document. 3. Representations, Warranties
and Covenants of Vendor as to the Transaction Documents. (a) With respect to
each Specification that Vendor executes and presents to KEY, Vendor represents,
warrants and covenants, effective on the date on which Vendor executes such
Specification and on the Transfer Date, as follows: (i) Each of the Transaction
Documents to which the Vendor is a party has been duly and validly authorized,
executed and delivered by Vendor, is in full force and effect, and constitutes
legal, valid and binding obligations of Vendor enforceable against Vendor in
accordance with their terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies (“Enforceability Exception”).

GRAPHIC [g273521kg11i008.gif]

 


(ii) Vendor Is not in default of its obligations under the Financing Documents
and Vendor has no knowledge that any default or event that, with or without the
giving of notice or lapse of time or both, would become a default, has occurred
under the Financing Documents. (iii) The information set forth in the
Specification is true, correct and complete, the Transaction Documents described
in such Specification are all of the documents executed or delivered to or by
Vendor in connection with the Financing; there are no side letters or agreements
and the Transaction Documents constitute the entire agreement of the parties
thereto. (iv) Vendor has not encumbered, assigned or pledged the Interests. (v)
As to the parties to the Transaction Documents other than the Vendor, the
Transaction Documents (A) have been duly and validly authorized, executed and
delivered by such parties thereto; (B) are in full force and effect with respect
to such parties and (C) constitute legal, valid and binding obligations of such
parties, subject to in the cases of subclause (B) and (C), the Enforceability
Exception; provided that if Vendor obtains an incumbency certificate on the
certificate with the Customer, this representation shall only be made to the
knowledge of Vendor. (vi) The Customer has executed only 1 original of the
Financing Documents and that sole original of the Financing Documents was
delivered to Vendor. (vii) Except as set forth in the Specification, no security
deposit or prepayment of scheduled periodic payments has been paid to Vendor in
connection with the Financing Documents; Vendor has not granted and will not
grant to any Obligor any allowance, credit memo or adjustment and Vendor has not
entered and will not enter into any settlement, modification or amendment of the
Financing Documents or any agreement incorporated therein or relating thereto.
(viii) The purchase price for the Products has been paid in full or will be paid
in full according to regular credit terms with the supplier , and all required
taxes and fees have been paid in full or are being billed to the Customer or, if
the Products are located in a state in which the sale of a financing transaction
triggers an obligation to pay all taxes and fees at the time of the sale, the
state taxes and fees were not paid in full upon acquisition of the Products, but
are instead being billed to and paid by the Customer. (ix) Vendor has no
knowledge of any fact or circumstance that would give rise to a right to a
refund, set off, reduction, deduction, claim, counterclaim, defense or other
right a Customer or other Obligor may have against Vendor or KEY or any other
party with respect to the Financing Documents. (x) Vendor has no knowledge that
any of the Equipment or any Software Licenses (A) has not been delivered to and
accepted by Customer or is not in good working order and suitable for Customer’s
stated purpose in all material respects; (B) with respect to the Equipment, is
not in Customer’s possession and, as to Software Licenses, available for
Customer’s use at the location specified in the Financing Documents; (C) with
respect to any Software license, is not available for Customer’s stated use and
(D) has suffered any casualty loss. (xi) Each Financing which incorporates the
terms of a master agreement is separate and severable from each other schedule
executed pursuant to the same master agreement and KEY may take enforcement
action independently of the owners or pledgees of schedules not assigned to KEY
and independently of the owners of equipment not covered .by the Specification.
(xii) No Obligor is affiliated with or related to Vendor. (xiii) Vendor has no
knowledge that any Obligor has suffered a MAC including, without limitation,
made any assignment for the benefit of creditors, has ceased to do business as a
going concern, has filed or had filed against it a petition under the United
States Bankruptcy Code or for appointment of a receiver, or has died, dissolved
or been disenfranchised. (xiv) Vendor either has title to the Equipment or a
first priority perfected security interest In the Equipment, as applicable, free
and clear of all claims, liens, charges and encumbrances (“liens”) and Vendor
has title to or the right to license all other Interests, all of which are free
and clear of all Liens (other than the interest of the Customer under the
Financing Documents). (xv) Vendor has conveyed to KEY all Vendor’s right, title
and interest in the Interests free and clear of all Liens and Vendor has not
knowingly taken any action, or to the Vendors knowledge, failed to take any
action and has no knowledge of any existing fact, event, condition or
circumstance that would prohibit or prevent KEY from holding the Interests and
enjoying the benefits thereof. (xvi) To the extent Vendor Is a supplier or
licensor of the Products, the Products conform and will continue to conform to
Vendor’s standard printed warranty as defined in the terms and conditions of
sale and any warranty actually made to the Customer by Vendor; to the Vendor’s
knowledge, conform and will continue to conform to applicable law and, to the
Vendor’s knowledge, are and will continue to be free from material defects in
material, workmanship and design.

GRAPHIC [g273521kg11i009.gif]

 


(xvii) Vendor has complied and will continue to comply with and perform its
obligations to the Customer in connection with the Financing Documents, all
written specifications given connection with the Financing Documents and
applicable law. (xviii) To the extent, and only if the Vendor is obligated to
provide any Services to the Customer, during the term of each Financing,
(A) Vendor has and will provide Services at the times required in accordance
with its standard procedures for preventive and remedial maintenance and support
services, the terms of the Transaction Documents and any other agreements with
the Customer, good commercial practice in its industry and applicable law; or
(B) Vendor shall have caused or will cause Services to be provided by its duly
authorized representatives in compliance with the standards set forth above and
Vendor shall be responsible for the performance of any such Services. (xix) To
the extent Vendor is a supplier or licensor of the Products, the Products and
other Interests are, to the knowledge of Vendor, free and clear of any claim
that any part thereof infringes a United States patent, registered design,
trademark or copyright. (xx) Except as expressly provided otherwise in a
Specification, after the Transfer Date of the Specification, as between KEY and
Vendor, KEY shall be responsible for billing, collecting and receiving all
amounts payable under the Financing Documents relative to the Interests. (xxi)
It is acknowledged and agreed that Vendor does not provide any Services and that
all Services are purchased from a third party service provider on a
non-refundable and non-cancelable basis. If a Customer defaults under or
terminates the Financing for any reason under which such Services have been
financed by KEY but not yet provided , Vendor shall rebate to KEY the unearned
portion of the Consideration for such Services together with Vendor’s
calculation of the rebate which shall be satisfactory to KEY, if and only to the
extent that Vendor receives any such amounts from the third party service
provider. For purposes of clarity, Vendor shall not be obligated to seek any
refunds, rebates or credits from such third party service provider and it shall
not be a breach of this Agreement, if it does not provide a rebate to KEY as
described in this Section 3(a)(xxi) because Vendor has not received any amounts
from such third party service provider. (xxii) So long as KEY does not incur new
obligations on behalf of the Vendor and to enable KEY to realize the benefits
associated with the Interests sold under a Specification, Vendor authorizes KEY
and irrevocably appoints KEY as Vendor’s attorney-in-fact, with full power of
substitution, to (A) bill, collect and service the Financings in Vendor’s name
including, without limitation, making filings, registrations, amendments,
releases, terminations, insurance claims and other claims under the Financings,
and (B) endorse, without recourse, and collect in Vendor’s name all checks,
drafts, other payment orders and instruments representing or included in the
Interests or representing any payment relating to any Interests whether or not
payable in Vendor’s name. Nevertheless, KEY may at any time in its sole
discretion act in KEY’s own name and for KEY’s own account. 4. Representations,
Warranties and Covenants of Vendor as to Authority. (a) Vendor hereby warrants
and represents that, effective on the date on which Vendor executes this
Agreement, on the date on which Vendor executes each Specification and on each
Transfer Date as follows: (i) Vendor is duly organized and validly existing with
the power to execute and deliver this Agreement and each Specification and to
consummate the contemplated transactions. (ii) The execution and performance of
this Agreement, the Specification and the Transaction Documents to which the
Vendor is a party are in the ordinary course of Vendor’s business and within the
scope of its existing organizational authority. (iii) Vendor has received no
notice of any action, suit or proceeding which might reasonably be expected to
impair or brings into question the validity or enforceability of this Agreement,
the Specification or any of the Transaction Documents to which the Vendor is a
party. (iv) No approval or consent from any governmental authority is required
for the execution, delivery or performance by Vendor of this Agreement, the
Specification or any of the Transaction Documents to which the Vendor is a party
or, if such approval is required, it has been obtained. (v) The execution,
delivery and performance by Vendor of this Agreement, the Specification and the
Transaction Documents to which the Vendor is a party do not: (A) contravene any
provision of law; (B) conflict with the provisions of any agreement or
instrument to which Vendor is a party or by which it is bound; (C) result in the
creation of any Liens upon the Equipment, the Software Licenses or the
Transaction Documents to which the Vendor is a party; or (D) constitute a
violation of the charter or by-laws or other organizational documents of Vendor.
(vi) This Agreement, the Specification and each Transaction Document to which
Vendor is a party constitutes the legal, valid and binding obligation of Vendor
enforceable against Vendor in accordance with their terms, except as limited by
the Enforceability Exception.

GRAPHIC [g273521kg11i010.gif]

 


(vii) For purposes of Article 9 of the UCC, Vendor’s exact legal name,
organizational identification number, state of organization are as specified in
the introductory paragraph of this Agreement or in the Vendor’s signature block
below. (b) With respect to each Customer, Vendor further represents, warrants
and covenants to KEY that (i) Vendor has obtained all required consents to
access and furnish to KEY credit information on the Obligor; (ii) Vendor has
obtained all necessary consents authorizing KEY to fully investigate the Obligor
and to search out, obtain and share personal credit bureau reports and other
consumer and credit information from all sources, public and private, during the
continuation of the Obligor’s business dealings with KEY; (HI) each individual
identified as an Obligor is a voluntary participant in the transaction and has
given all required consents as described in this Section 4(b) and (iv) Vendor
has been in compliance with all applicable laws and regulations with respect to
the actions described in this Section 4(b) including, but not limited to, the
Equal Credit Opportunity Act. (c) Vendor’s representations and warranties shall
survive the assignment of the Interests to KEY and termination of this Agreement
as to any Interests assigned on or before the termination. 5. Vendor Indemnity.
(a) Except as provided in a Specification and except to the extent Vendor
breaches any representation, warranty or covenant herein or in a Specification,
each assignment evidenced by a Specification is without recourse to Vendor. (b)
Notwithstanding any other provision of this Agreement, Vendor will, at its own
expense, indemnify and defend KEY from and against, and will hold KEY harmless
from any third party claims and suits for any loss, cost, damage or expense,
including, without limitation, settlement payments, court costs and reasonable
attorneys’ fees (“Claims”), whether such Claims arise under a contract, tort or
strict liability theory or otherwise, resulting or arising from (I) the
installation, design, manufacture, warranty, possession, operation, use,
maintenance, repair or malfunction of the Products sold or assigned hereunder
but only to the extent Vendor is a manufacturer, supplier or licensor, (ii) any
terms or conditions contained in Financing Documents which are in error,
incomplete, illegal, unenforceable, or were not approved by KEY in advance, (Hi)
any undisclosed side agreements between Vendor and a Customer concerning the
Products or the Financing, and (iv) any Customer claims of express or implied
agency between Vendor and KEY arising out of Vendor’s representations,
documentation, acts or failures to act. Vendor shall keep KEY informed of all
related developments during the pendency of any action. No settlement by Vendor
shall be made of any Claim without provision for the unconditional release of
KEY from any Claim. Without affecting any of Vendor’s liabilities or obligations
hereunder or under any Specification, KEY may agree with any Customer as to any
modification, alteration, release, compromise, extension, waiver, consent or
other similar or dissimilar indulgence of or with respect to any Financing,
provided that KEY may not settle any Claim or impose any liability or obligation
on the Vendor without the Vendor’s written consent. 6. Warranties and
Representations of KEY as to Authorization. Effective the date on which KEY
executes this Agreement, on the date on which KEY executes a Specification and
on each Transfer Date, KEY hereby warrants and represents as follows: (a) It is
duly organized and validly existing with the power to execute and deliver and to
perform all of its obligations under this Agreement, the Specification and each
other agreement executed and delivered to Vendor in connection herewith. (b) Its
execution of this Agreement, the Specification and each other agreement executed
and delivered to Vendor in connection herewith and therewith and its
consummation of the transactions contemplated hereunder and thereunder are in
the ordinary course of KEY’s business and within the scope of its existing
organizational authority. (c) It has received no written notice of any action,
suit or proceeding against it which might impair or bring into question the
validity of this Agreement or the Specification or any other agreement executed
and delivered to Vendor in connection herewith and therewith. (d) No approval
of, or consent from, any governmental authority is required for the execution,
delivery or performance by it of this Agreement or the Specification or any
other agreement executed and delivered in connection herewith or therewith or,
if such consent is required, it has been obtained.

GRAPHIC [g273521kg11i011.gif]

 


(e) The execution, delivery and performance by it of this Agreement and the
Specification and any other agreement executed and delivered to Vendor in
connection herewith or therewith do not (i) contravene any provision of law
applicable to It; (ii) conflict with the provisions of any agreement or
instrument to which it is a party or by which it is bound; or (iii) constitute a
violation of its charter or by-laws or other organizational documents. (f) This
Agreement and the Specification and any other agreement executed and delivered
to Vendor in connection herewith or therewith constitute the legal, valid and
binding obligation of KEY enforceable against KEY in accordance with their terms
except as limited by the Enforceability Exception. (g) It understands the
Interest are being offered and sold without registration under any securities
laws and it is acquiring the Interest solely for its own account and not with a
view to resale. (h) It is an “Accredited Investor” as defined in Rule 501 of
Regulation D of the Securities Exchange Act of 1933; it has independently and
without reliance upon Vendor conducted its own credit evaluation, reviewed such
information as it has deemed adequate and appropriate and made its own analysis
of the Transaction Documents; it has not relied upon any investigation or
analysis conducted by, advice or communication from, or any warranty or
representation by, Vendor or any agent or employee of Vendor, express or
implied, concerning the Financing, including, without limitation, the financial
condition of any Obligor or any of the Equipment or the value thereof, or the
tax or economic benefits of an investment in the Interests; it has had (or
acknowledges by its execution of any Specification, that it will prior thereto
have had) access to all financial and other information it deems necessary to
evaluate the merits and risks of an investment in the Interests including the
opportunity to ask questions, receive answers and obtain additional information
from Vendor and the Obligors necessary to verify the accuracy of information
provided. (i) It acknowledges that Vendor takes no responsibility for and makes
no representation or warranty regarding any financial information regarding any
Obligor furnished to KEY by Vendor. (j) It or its authorized representatives
acting on its behalf have such knowledge and experience in business and
financial matters necessary to evaluate the merits and risks of a purchase of
the Interests; it is experienced in making investments in loan and lease
transactions similar to the Interests and it is financially able to undertake
the risks involved in such transactions. (k) It is not acquiring the Interests
with the assets of any “employee benefit plan” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended, or any “plan”
within the meaning of Section 4975(e)(1) of the Internal Revenue Code. KEY’s
representations and warranties contained in subsections (a) through (f) of this
Section 6 shall survive the assignment of the Interests to KEY and a termination
of this Agreement as to any Interests assigned on or before the termination. 7.
Covenants of Vendor and KEY. (a) Each party shall hold in trust and promptly
remit to the other party payments incorrectly received by such party and to
which the other party is entitled, and shall promptly remit to the other party
all notices incorrectly received by such party. (b) No party shall take any
action that may reasonably be anticipated to impair the rights of the other
party (or its permitted assignee or successor); provided, however, that the
foregoing covenant shall not require either party to obtain the consent of the
other prior to exercising any of its rights and remedies under any Transaction
Document then owned by such party unless such action would have a material
adverse effect on the rights and remedies of the other party. (c) Vendor will
not, without KEY’s prior written consent, solicit or accept collection of any
sums due under any of the Financing Documents, repossess or consent to the
return of the Equipment or Software Licenses, modify, amend or terminate any
Financing Document constituting an Interest or any master agreement as it
applies to any Financing Document constituting an Interest or waive any of KEY’s
rights thereunder.

GRAPHIC [g273521kg11i012.gif]

 


(d) From and after the Transfer Date for each Specification; KEY shall pay when
due all sales, use, property or other taxes (to the extent attributable to or
assessed with respect to the period from and after the applicable Transfer Date)
unless the Customer is responsible therefor. (e) Upon request by KEY, Vendor
shall use its reasonable efforts to (i) assist KEY in the resolution of disputes
involving the transfer of the Interests from Vendor to KEY and (ii) obtain
possession of the Equipment upon the expiration or early termination of a
Financing, and refurbish and remarket the Equipment under terms and conditions
agreed to by the parties. 8: Governing Law, Waiver of Jury Trial and Attorneys’
Fees and Costs. This Agreement and each Specification shall be governed by and
construed in accordance with the laws of New York, except for conflict of law
rules or where pre-empted by federal banking law. No convention of the United
Nations, including the Convention on Contracts for the International Sale of
Goods, shall apply. EACH PARTY KNOWINGLY AND VOLUNTARILY EXPRESSLY WAIVES ALL
RIGHT AND CLAIM TO A TRIAL BY JURY IN ANY DISPUTE RELATING TO THIS AGREEMENT OR
THE RELATIONSHIP OF THE PARTIES. In any legal action to enforce or construe any
provision of this Agreement, the non-prevailing party shall pay the prevailing
party the reasonable costs and expenses (including reasonable attorneys’ fees)
incurred by such prevailing party. The term “prevailing party” as used herein
will be interpreted on a claim-by-claim basis (including counterclaims) and
shall mean a party who brings or defends an action, suit, or judicial or
administrative proceeding involving an alleged breach or default under this
Agreement or a Specification to construe any provision of this Agreement or a
Specification and, if the plaintiff, obtains substantially the relief sought
(whether by award or judgment) with respect to such claim or counterclaim, or,
if the defendant, the plaintiff fails to substantially obtain the relief sought.
If no party can be considered the prevailing party, the judge will have the
discretion to equitably apportion the costs and expenses. 9. Miscellaneous. (a)
No party shall sell, convey, assign, transfer, pledge, or otherwise dispose of
all or any portion of its rights or interests, or delegate its duties under,
this Agreement or a Specification by operation of law or otherwise without the
prior written consent of the other party; provided, however, all or a portion of
KEY’s rights in a Specification may be assigned by KEY to any third-party in
connection with a further assignment by KEY of all or part of its interests any
Financing Documents and the related Interests. Any assignee shall be entitled to
the rights and benefits of KEY hereunder. In connection with any such
prospective assignment, KEY shall have the right to disclose and share with such
prospective assignees the financial and other information regarding the Vendor,
this Agreement and the applicable Specification so long as such disclosure
complies with the confidentiality agreement dated July 5, 2017 between the
parties hereto. This Agreement and the applicable Specification inure to the
benefit of, and are binding upon, the successors and assigns of the parties
hereto. (b) Notices required under this Agreement and any Specification shall be
given in writing by hand delivery, nationally recognized overnight courier,
certified mail postage prepaid return receipt requested, or facsimile and
directed to the address or number (i) specified in this Agreement or (ii) in
writing from time to time by the applicable party. Notice shall be effective
from upon receipt when delivered by hand, upon receipt or refusal when delivered
by certified mail, the next business day after delivery to the courier when sent
by overnight courier and upon receipt when sent by facsimile. (c) This Agreement
shall have an initial term of 3 years from the Effective Date. If no party
notifies the others of its intention to terminate this Agreement with written
notice given at least 90 days prior to the end of such initial term or any
renewal term, the term of this Agreement shall be automatically renewed for
successive 1 year renewal terms. The rights, duties and obligations of the
parties with respect to Interests purchased by KEY prior to the expiration of
the term or any earlier termination thereof shall survive such ‘expiration or
termination. (d) No party has, directly or indirectly, employed any broker,
finder, financial advisor or intermediary (each a “Broker”) in connection with
the transactions contemplated by this Agreement. If a party has engaged a Broker
in violation of the covenant, the party who entered into such agreement or
arrangement shall be solely responsible for any fees or expenses due in
connection therewith. (e) This Agreement and each Specification constitutes the
entire agreement between the parties with respect to the subject matter hereof
and thereof and shall not be amended or altered in any manner except by a
document in writing executed by both parties. If any provision is held to be
invalid or unenforceable, the validity and enforceability of the remaining
provisions shall not in any way be affected or impaired.

GRAPHIC [g273521kg11i013.gif]

 


(f) Section titles are for convenience of reference only and shall not be of any
legal effect. (g) Vendor and KEY shall perform all acts and execute and deliver
any and all further documents as may be reasonably necessary or reasonably
desirable to carry out the intent and provisions of this Agreement and each
Specification. (h) Each of Vendor and KEY shall bear and be responsible for its
own costs and expenses incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement, each Specification and any other
agreements, documents, certificates and instruments relating hereto, and no
party shall have any right of reimbursement or indemnity for such costs and
expenses as against the other parties. (i) This Agreement, any Specification and
any of the other documents to be delivered pursuant to this Agreement or a
Specification may be executed in any number of counterparts, all of which when
taken together shall constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.
(j) All rights and remedies of the parties under this Agreement shall be
cumulative and non-exclusive of any rights or remedies which the parties may
have under any other agreement or at law or in equity. No failure or delay in
the exercise of any right, remedy, power or privilege hereunder, shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof. The failure of a party to exercise any right provided for herein or in
a Specification shall not be deemed a waiver of any right hereunder. All waivers
must be in writing. 10. Additional Terms and Conditions. Additional terms and
conditions to this Agreement are set forth in the following Riders attached
hereto and incorporated herein. If there is a conflict between the terms and
conditions of this Agreement and the terms and conditions in any Rider, the
terms and conditions of the Rider shall prevail. If there is a conflict between
the terms and conditions of this Agreement, a Rider and the terms and conditions
of any Specification, the terms and conditions of the Specification shall
prevail.

GRAPHIC [g273521kg11i014.gif]

 


The parties hereto have caused this Agreement to be executed by their duly
authorized representatives. KEY EQUIPMENT FINANCE, KEY GOVERNMENT FINANCE, INC.
WAYSIDE TECHNOLOGY GROUP, INC. A DIVISION OF KEYBANK NATIONAL ASSOCIATION  By:
By: By:  Title: MICHAEL O’HERN Title: MICHAEL O’HERN Title: CFO Senior Vice
President Senior Vice President Date: 7/5/17 Date: 2/3/17 Date: 8-31-17 
Address: Address: Address:  Key Equipment Finance  4 Industrial Way West,
Suite 300  1000 South McCaslin Blvd. 1000 South McCaslin Blvd. Superior,
Colorado 80027 Superior, Colorado 80027 Eatontown, NJ 07724 Attention: SVP,
Originations Attention: Director of Operations Attention: Fax: 720-304-1470 Fax:
720-304-1479 Fax:

GRAPHIC [g273521kg11i015.gif]

 


EXHIBITS TO MASTER ASSIGNMENT AGREEMENT Exhibit 1 Form of Specification of
Interests Schedule A to Specification of Interests Exhibit 2A Form of Notice and
Acknowledgment of Assignment (no Guarantor) Exhibit 2B Form of Notice and
Acknowledgment of Assignment (including Guarantor) Exhibit 2C Form of Notice of
Assignment (no Guarantor) Exhibit 2D Form of Notice of Assignment (including
Guarantor) Exhibit 3 Approved Financing Forms

GRAPHIC [g273521kg11i016.gif]

 


 

EXHIBIT I TO MASTER ASSIGNMENT AGREEMENT FORM OF SPECIFICATION OF INTERESTS This
specification is executed pursuant to the (as Master Assignment Agreement with
an Effective Date of [Date] amended and supplemented from time to time, together
with any Riders attached thereto, the "Agreement"), by- and between the
undersigned Vendor and KEF or KGF. Capitalized terms used herein but not
otherwise defined shall have the meanings assigned to them in the Agreement,
This Specification is dated and effective as of the Transfer Date set forth
below and incorporates the terms and conditions of the Agreement. 1. Transfer
Date: , 20 2. Customer 3. Date of Financing: 20 4. Schedule No(s), if any: 5.
Remaining scheduled periodic payments due under Financing Document [No. ] ( )
monthly/quarterly payments, in advance/arrears, each in the amount of $ ,
commencing on . Security Deposit $ 6. Credit Enhancement: dated as of , 20 , by
7. The Products. See the Product Schedule attached hereto and made a part
hereof. 8. Total invoice Cost $ 9. Consideration: $ 10. The list of Financing
Documents set forth in attached Schedule A and incorporated herein by this
reference contains all of the documents executed or delivered to or by Vendor
.connection with the Financing. 11. A Notice is required for each Financing and
is being delivered to KEY in connection with this Specification. Specify KGF or
KEF By: Title: Date: [VENDOR] By: Title: Date: Attachment: Schedule A

GRAPHIC [g273521kg13i001.gif]

 


SCHEDULE A TO SPECIFICATION OF INTERESTS This Schedule A is attached to and made
a part of Specification of interests dated _,20-. The Financing Documents (as
defined in Section 1 of the Agreement) are as follows: 1. Master Agreement dated
and Schedule No.: OR Financing No, dated 2. Certificate of Acceptance 3. lf the
Customer is claiming a tax exempt status, copies of any applicable valid tax
exemption certificates 4. Terms and Conditions of Sale 5. lf the interest
payable on the Financing is intended to be exempt from federal income taxation,
a Form 8038, Form-G, or Form-GC, as applicable, and a validity and tax opinion
of counsel acceptable to KGF. 6. CONTINUE THE NUMBERED LIST WITH ALL TRANSACTION
DOCUMENTS (AS DEFINED IN SECTION 1 OF THE AGREEMENT) EXECUTED AND/OR DELIVERED
IN CONNECTION WITH THE UNDERLYING FINANCING

GRAPHIC [g273521kg13i002.gif]

 


EXHIBIT 2A TO MASTER ASSIGNMENT AGREEMENT FORM OF NOTICE AND ACKNOWLEDGMENT OF
ASSIGNMENT (No Guarantor) [VENDOR] LETTERHEAD DATE NAME OF CUSTOMER ADDRESS OF
CUSTOMER Re: That certain dated as of [and Schedule No. thereto dated as of and
related documents (collectively, “Financing Documents” by and between [Vendor]
(“Vendor”) and (“Customer”). Vendor hereby gives Customer notice, and Customer
hereby acknowledges receipt of notice, that Vendor has assigned or will be
assigning to ("KEY"), whose offices are at 1000 South McCaslin Blvd., Superior,
Colorado 80027, all right, title, interest but none of the obligations (other
than the obligation not to disturb the Customer's quiet enjoyment) of Vendor in
and to the Financing Documents. From and after the date of this Notice and
Acknowledgment, all payments of scheduled periodic payments and other sums now
or hereafter becoming due pursuant to the Financing Documents or with respect to
the equipment, software licenses and services provided by third parties subject
thereunder (collectively, the "Product") shall be paid directly to KEY as KEY
shall direct. In recognition of KEY's reliance upon this Notice and
Acknowledgment, Customer certifies, confirms and agrees as follows: 1. Each of
the Financing Documents has been duly authorized, executed and delivered by
Customer; constitutes the legal, valid and binding obligation of Customer and is
enforceable against Customer in accordance with its terms except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally, and by applicable laws
and judicial decisions which may affect the remedies provided therein; is in
full force and effect on the date of execution of this Notice and Acknowledgment
by such party; is free from any refund, set off, reduction, deduction, claim,
counterclaim, defense or other right a Customer may have against Vendor, KEY,
KEY's affiliates or any other party with respect to the Financing; and no
default or event which, with the passage of time or the giving of notice, or
both, would constitute a default under the Financing Documents has occurred. 2.
There are no modifications, amendments or supplements to the Financing
Documents; no future modification, termination, amendment or supplement to the
Financing Documents shall be effective without KEY's prior written approval; and
no settlement of amounts due under the Financing Documents shall be effective
without KEY's prior written consent. 3. The Product has been delivered to and
accepted by Customer and is in good working order and suitable for Customer's
purposes in all respects. The Product is in Customer's possession and is located
at the location specified in the Financing Documents. 4. There has been no
prepayment of scheduled periodic payments or other sums payable under the
Financing Documents and no casualty has occurred with respect to the Product.
The Financing Documents

GRAPHIC [g273521kg13i003.gif]

 


are current in all respects, including, but not limited to, the payment of any
applicable sales, use and personal property taxes. As of , 20 , remaining
scheduled periodic payments due under the Financing Documents are as follows: (
) monthly/quarterly payments, in advance/arrears, each in the amount of $ . 5.
Customer acknowledges and agrees that (a) Vendor shall have no interest or
authority of any nature regarding the Product or the Financing Documents other
than to satisfy its obligations with respect thereto, (b) unless otherwise
instructed in writing by KEY, Customer will deal exclusively with respect to the
Financing Documents with KEY and the Vendor, and Customer will deliver all
payments and copies of all notices and other communications given or made by
Customer to KEY at the address listed above. (c) if the Financing Documents
consist of a schedule incorporating the terms of a master agreement, then such
Financing Document is separate and severable from each other schedule to the
same master agreement, and KEY may take enforcement action independently of the
owners or pledgees of such other schedules and independently of the owners or
pledgees of equipment not covered by the Financing Documents, and (d) Customer
will execute such other instruments and take such actions as KEY reasonably may
require to further confirm KEY's rights under the Financing Documents and
ownership of the Product. 6. Customer has not received notice of a prior sale,
transfer, assignment, hypothecation or pledge of the Financing Documents or the
scheduled periodic payments reserved thereunder or the Product. 7. Customer will
keep the Financing Documents and the Product free and clear of all liens and
encumbrances (other than the interest of Vendor, KEY or parties claiming by,
through or under them). 8. All representations and duties of Vendor intended to
induce Customer to enter into the Financing Documents, whether required by the
Financing Documents or otherwise, have been fulfilled. 9. Customer has executed
only 1 original set of the Financing Documents and of its incorporated master
agreement, if any, (which was delivered to Vendor), and has no original in its
possession. 10. At the request of KEY, Customer will deliver to KEY evidence
satisfactory to KEY that KEY is an additional insured and loss payee under the
insurance required to be maintained by the Financing Documents.

GRAPHIC [g273521kg13i004.gif]

 


Please execute where indicated below and return to the address specified above
[Vendor] By: Name: Title: Accepted and agreed to on this day of , 20 . Customer
By: Name: Title:

GRAPHIC [g273521kg13i005.gif]

 


EXHIBIT 2B TO MASTER ASSIGNMENT AGREEMENT FORM OF NOTICE AND ACKNOWLEDGMENT OF
ASSIGNMENT (Including Guarantor) [VENDOR] LETTERHEAD DATE NAME OF CUSTOMER
ADDRESS OF CUSTOMER NAME OF GUARANTOR ADDRESS OF GUARANTOR Re: That certain
dated as of , [and Schedule No. thereto dated as of: and related documentation
(collectively, "Financing' Documents") by and between [Vendor] ("Vendor") and
("Customer") and that certain related guaranty ("Guaranty") given by
("Guarantor"). Vendor hereby notifies Customer and Guarantor, and Customer and
Guarantor hereby acknowledge receipt of notice, that Vendor has assigned or will
be assigning to ("KEY"), whose offices are at 1000 South McCaslin Blvd.,
Superior, Colorado 80027, all right, title, interest but none of the obligations
(other than the obligation not to disturb the Customer's quiet enjoyment) of
Vendor in and to (i) the Financing Documents, and (ii) solely to the extent
related to the Financing Documents, the Guaranty, From and after the date of
this Notice and Acknowledgment, all payments of scheduled periodic payments and
other sums now or hereafter becoming due pursuant to the Financing Documents or
with respect to the equipment, software licenses and services provided by third
parties subject thereunder (collectively, the "Product") shall be paid directly
to KEY as KEY shall direct and Guarantor agrees to make payment of any and all
monies due or to become due Vendor under the Guaranty (solely to the extent
related to the Financing Documents) to KEY as directed in writing by KEY. In
recognition of KEY's reliance upon this Notice and Acknowledgment, Customer and
Guarantor certify, confirm and agree as follows: 1. The Financing Documents and
the Guaranty have been duly authorized, executed and delivered by Customer or
Guarantor, as applicable; constitute the legal, valid and binding obligation of
Customer or Guarantor, as applicable, are enforceable against such party in
accordance with the terms thereof except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally, and by applicable laws and judicial decisions
which may affect the remedies provided therein; are in full force and effect on
the date of execution of this Notice by such party; are free from any refund,
set off, reduction, deduction, claim, counterclaim, defense or other right a
Customer may have against Vendor, KEY, KEY's affiliates or any other party with
respect to the Financing; and no default or event which, with the passage of
time or the giving of notice, or both, would constitute a default under the
Financing Documents or the Guaranty has occurred. 2. There are no modifications,
amendments or supplements to the Guaranty or to the Financing Documents; no
future modification, termination, amendment or supplement to the Guaranty or to
the Financing Documents shall be effective without KEY's prior written consent;
and no settlement of amounts due under the Guaranty or the Financing Documents
shall be effective without KEY's prior written consent.

GRAPHIC [g273521kg13i006.gif]

 


3. The Product has been delivered to and accepted by Customer and is in good
working order and suitable for Customer's purposes in all respects. The Product
is in Customer's possession and is located at the location specified in the
Financing Documents. 4. There has been no prepayment of scheduled periodic
payments or other sums payable under the Financing Documents and no casualty has
occurred with respect to the Product. The Financing Documents are current in all
respects, including, but not limited to, the payment of any applicable sales,
use and personal property taxes. As of , 20, remaining scheduled periodic
payments due under the Financing Documents are as follows: ( ) monthly/quarterly
payments, in advance/arrears, each in the amount of $ . 5. Customer and
Guarantor acknowledge and agree that (a) Vendor shall have no interest or
authority of any nature regarding the Product or the Financing Documents other
than to satisfy its obligations with respect thereto, (b) unless otherwise
instructed in writing by KEY, Customer will deal exclusively with respect to the
Financing Documents with KEY and the Vendor, and Customer and Guarantor will
deliver all payments and copies of all notices and other communications given or
made by Customer and Guarantor to KEY at the address listed above, (c) if the
Financing Documents consist of a schedule incorporating the terms of a master
agreement, then such Financing Document is separate and severable from each
other schedule to the same master agreement, and KEY may take enforcement action
independently of the owners or pledgees of such other schedules and
independently of the owners or pledgees of Product not covered by the Financing
Document, and (d) Customer and Guarantor will execute such other instruments and
take such actions as KEY reasonably may require to further confirm KEY's rights
under the Financing Documents and any Credit Enhancement and KEY's ownership of
the Product. 6. Neither Customer nor Guarantor has received notice of a prior
sale, transfer, assignment, hypothecation or pledge of the Financing Documents
or the scheduled periodic payments reserved thereunder or the Product. 7.
Customer will keep .the Financing Documents and the Product free and clear of
all liens and encumbrances (other than the interest of Vendor, KEY or parties
claiming by, through or under them). 8. All representations and duties of Vendor
intended to induce Customer to enter into the Financing Documents, whether
required by the Financing Documents or otherwise, have been fulfilled. Any
representations or duties of Customer or Vendor intended to induce the Guarantor
to enter into the Guaranty, whether required by Financing or otherwise, have
been fulfilled. 9. Customer has executed only 1 original set of the Financing
Documents and of its incorporated master agreement, if any, (which was delivered
to Vendor), and currently neither the Customer nor the Guarantor has an original
in its possession. 10. At the request of KEY, Customer will deliver to KEY
evidence satisfactory to KEY that KEY is an additional insured and loss payee
under the insurance required to be maintained by the Financing Documents. 11.
Guarantor acknowledges and agrees that the Guaranty remains in full force and
effect notwithstanding the assignment to KEY. Guarantor also acknowledges and
agrees that: (a) the term "Obligations" as used in the Guaranty includes all of
Customer's present and future obligations and liabilities to KEY under the
Financing Documents and (b) the Guaranty may be enforced by KEY against
Guarantor with respect to all present and future obligations and liabilities of
Customer to KEY under the Financing Documents as if the Guaranty was addressed
directly to, and issued for the benefit of, KEY.

GRAPHIC [g273521kg13i007.gif]

 


Please execute where indicated below and return to the address specified above.
[Vendor] By: Name: Title; Accepted and agreed to on this day of , 20 Customer
By: Name: Title: Accepted and agreed to on this day of , 20 Guarantor By: Name:
Title:

GRAPHIC [g273521kg13i008.gif]

 


EXHIBIT 2C TO MASTER ASSIGNMENT AGREEMENT FORM OF NOTICE OF ASSIGNMENT [VENDOR]
LETTERHEAD DATE NAME OF CUSTOMER ADDRESS OF CUSTOMER Re: That certain dated as
of , [and Schedule No. thereto dated as of and related documentation
(collectively, "Financing Documents") by and between [Vendor] ("Vendor) and
("Customer). Vendor hereby gives Customer notice that Vendor has assigned or
will be assigning to ("KEY"), whose offices are at 1000 South McCaslin
Boulevard, Superior, Colorado 80027, all right, title, interest but none of the
obligations of Vendor in and to the Financing Documents and the equipment and
other personal property subject thereto. From and after the date of this notice,
all payments of scheduled periodic payments and other sums now or hereafter
becoming due pursuant to the Financing Documents or with respect to the
equipment, software licenses and services provided by third parties subject
thereunder shall be paid directly to KEY. Vendor has not assigned any of its
obligations (other than the obligation not to disturb the Customer's quiet
enjoyment) under the Financing Document and remains liable for the performance
thereof. You are instructed make all payments now due or to become due directly
to KEY, at the address set forth above or to such other address as KEY may
direct. Please contact at with any questions. Sincerely, [Vendor] By: Name:
Title:

GRAPHIC [g273521kg13i009.gif]

 


EXHIBIT 2D TO MASTER ASSIGNMENT AGREEMENT FORM OF NOTICE OF ASSIGNMENT [VENDOR]
LETTERHEAD DATE NAME OF CUSTOMER ADDRESS OF CUSTOMER NAME OF GUARANTOR ADDRESS
OF GUARANTOR Re: That certain dated as of , [and Schedule No. thereto dated as
of and related documentation (collectively, “Financing Documents”) by and
between [Vendor] (“Vendor”) and (“Customer”) and that certain related guaranty
(“Guaranty”) given by (“Guarantor”). Vendor hereby gives Customer and Guarantor
notice that Vendor has assigned or will be assigning to (“KEY”), whose offices
are at 1000 South McCaslin Boulevard, Superior, Colorado 80027, all right,
title, interest but none of the obligations of Vendor in and to the Financing
Documents and with respect to the equipment and other personal property subject
thereto. From and after the date of this notice, all payments of scheduled
periodic payments and other sums now or hereafter becoming due pursuant to the
Financing Documents or with respect to the equipment, software licenses and
services provided by third parties subject thereunder or with respect to the
Guaranty shall be paid directly to KEY. Vendor has not assigned any of its
obligations (other than the obligation not to disturb the Customer’s quiet
enjoyment) under the Financing Document and remains liable for the performance
thereof You are instructed make all payments now due or to become due directly
to KEY, at the address set forth above or to such other address as KEY may
direct, Please contact at with any questions. Sincerely, [Vendor] By: Name:
Title:

GRAPHIC [g273521kg13i010.gif]

 


EXHIBIT 3 TO MASTER ASSIGNMENT AGREEMENT APPROVED FINANCING FORMS

GRAPHIC [g273521kg13i011.gif]

 


TRADEMARK LICENSE RIDER (Vendor as Licensor) to MASTER ASSIGNMENT AGREEMENT
DATED among KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NATIONAL ASSOCIATION,
KEY GOVERNMENT FINANCE, INC. and WAYSIDE TECHNOLOGY GROUP, INC. Capitalized
terms used and not defined herein shall have the meanings given to them in the
above named Agreement. The Agreement, as amended by this Rider, is ratified and
affirmed and remains in full force and effect. To enable KEY to include the name
and logo of Vendor on Financing Documents prepared by KEY in support of the
Agreement, Vendor grants to KEY the rights set forth herein subject to the terms
and conditions of this Rider. 1. Grant of Non-Exclusive License. Vendor hereby
grants to KEY a nonexclusive, royalty-free, nontransferable, non-sublicensable,
license to use the name “ ” and service marks, trademarks, trade names and logos
of Vendor set forth in Section 10 below (each a “Permitted Mark” and,
collectively, the “Permitted Marks”) under the terms and conditions set forth in
this Rider. Vendor reserves all rights not expressly granted herein. 2. Use of
the Permitted Marks. KEY shall use the Permitted Marks only in connection with
affixing the name and logo of Vendor on Financing Documents prepared by KEY as
agent for Vendor in support of the Agreement and for no other purpose, KEY shall
comply with the rules and quality standards established by Vendor for use of the
Permitted Marks, provided that KEY is provided such rules and standards in
writing. 3. Ownership of the Permitted Marks. Vendor owns the Permitted Marks
and all associated goodwill, and KEY’s use will Inure to the benefit of Vendor.
KEY shall not adopt, use, or register any corporate name, trade name, domain
name, trademark, service mark, or certification mark, or other designation
similar to, or containing in whole or in part, the Permitted Marks. Vendor shall
have the sole right to and in its sole discretion may commence, prosecute or
defend, and control any action concerning the Permitted Marks. 4. Assignment of
License. The license to use the Permitted Marks set forth herein may not be
assigned, transferred, or sublicensed by KEY without the written consent of
Vendor. Any unauthorized transfer of the Permitted Marks shall be null and void.
5. KEY Indemnity. KEY will, at its own expense, indemnify and defend Vendor from
and against and will hold Vendor harmless from any Claims resulting from,
arising out of or related to KEY’s use of the Vendor Permitted Marks in breach
of this Rider provided such Claims are not caused by the breach by Vendor of
this Rider. 6. Vendor Indemnity. Vendor will, at its own expense, indemnify and
defend KEY from arid against and will hold KEY harmless from any Claims
resulting from, arising out of or related to any claims of trademark or other
infringement relating to the Vendor Permitted Marks provided such Claims are not
caused by KEY’s breach of this Rider, 7. Limitation of Damages. EXCEPT AS PART
OF A THIRD PARTY DAMAGE CLAIM FOR WHICH ONE OF THE PARTIES IS OBLIGATED TO
INDEMNIFY THE OTHER, FRAUD OR INTENTIONAL MISCONDUCT, NONE OF THE PARTIES SHALL
BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, PUNITIVE OR SPECIAL
DAMAGES (INCLUDING LOSS OF BUSINESS PROFITS) ARISING FROM OR RELATED TO THE
GRANT OF THE LICENSE AND THE USE OF THE PERMITTED MARKS, REGARDLESS OF WHETHER
SUCH LIABILITY IS BASED ON BREACH OF CONTRACT, TORT, STRICT LIABILITY, BREACH OF
WARRANTIES, INFRINGEMENT OF INTELLECTUAL PROPERTY, FAILURE OF ESSENTIAL PURPOSE
OR OTHERWISE, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN NO EVENT
(OTHER THAN CLAIMS OF FRAUD OR INTENTIONAL MISCONDUCT) SHALL A PARTY BE LIABLE
FOR ANY DAMAGES FOR THE OTHER’S USE OF THE PERMITTED MARKS IN VIOLATION OF THE
TERMS AND CONDITIONS OF THIS SECTION. 8. Duration of the License. The license to
use the Permitted Marks shall terminate upon the earlier of (a) the termination
of the Agreement or (b) the termination of this Rider by one party giving the
other 60 days’ prior written notice. Upon termination of the license, KEY shall
immediately cease and desist from all use of the Permitted Marks.

GRAPHIC [g273521kg13i012.gif]

 


9. Injunctive Relief. The parties agree that a material breach of the license to
use the Permitted Marks is likely to cause irreparable harm such that, upon an
adequate showing of such breach and without further proof of irreparable harm
other than this acknowledgement, the non-breaching party shall be entitled to
seek preliminary injunctive relief. 10. Permitted Marks. TECHXTEND WAYSIDE
TECHNOLOGY GROUP LIFEBOAT DISTRIBUTION The parties hereto have caused this Rider
to be executed by their duly authorized representatives. KEY EQUIPMENT FINANCE,
A DIVISION OF KEY GOVERNMENT FINANCE, INC. KEYBANK NATIONAL ASSOCIATION WAYSIDE
TECHNOLOGY GROUP, Inc. By: By: By: Title: Title: Title: Date: Date: Date: 8-3-17

GRAPHIC [g273521kg13i013.gif]

 


EXHIBIT “B” ATTACHED TO AND MADE A PART OF THAT CERTAIN SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT BY AND AMONG WAYSIDE TECHNOLOGY GROUP,
INC., LIFEBOAT DISTRIBUTION, INC., TECHXTEND, INC., PROGRAMMER’S PARADISE, INC.,
AND ISP INTERNATIONAL SOFTWARE PARTNERS, INC., AS THE CO-BORROWERS, AND
CITIBANK, N.A., AS THE LENDER, DATED NOVEMBER 15, 2017 Form of Notice of
Borrowing To: Citibank, N.A. (hereinafter referred to as the “Lender”) in its
capacity as the Lender under that certain Second Amended and Restated Revolving
Credit Loan Agreement dated November 15 , 2017 (hereinafter, as it may be from
time to time amended, modified, extended, renewed, substituted, and/or
supplemented, referred to as the “Loan Agreement”) entered into by and among
Wayside Technology Group, Inc., Lifeboat Distribution, Inc., Techxtend, Inc.,
Programmer’s Paradise, Inc., and ISP International Software Partners, Inc.
(hereinafter collectively referred to as the “Co-Borrower”) and the Lender.
Defined terms used but not expressly defined herein shall have the same meanings
when used herein as set forth in the Loan Agreement. Pursuant to Section
2.01(ii) of the Loan Agreement, this Notice of Borrowing in respect of a Loan
(hereinafter referred to as the “Notice”) represents the request of the
Co-Borrowers to borrow a Loan on , 20 (hereinafter referred to as the
“Borrowing, Date”) from the Lender in principal amount of $ with respect to such
Loan. Proceeds of such Loan to be deposited on the Borrowing Date in the account
maintained by the Co-Borrowers with the Lender, Account No. , in immediately
available funds [and immediately thereafter such proceeds shall be
wire-transferred to an account maintained with Account Number: The Co-Borrowers
hereby certify that (i) the representations and warranties of the Borrower set
forth in Sections 4.01 and Section 4.02 of the Loan Agreement and in any other
Loan Document (except (a) representations and warranties which expressly speak
only as of a different date and (b) representations and warranties that are
subject to change as permitted or contemplated by the Loan Documents, and as
qualified by the schedules attached thereto and made a part thereof) are true
and correct in all material respects as of the Borrowing Date; (ii) no Event of
Default or Potential Event of Default has occurred and is continuing under the
Loan Agreement or any other Loan Document or will result from this proposed
Borrowing; and (iii) the Co-Borrowers shall have performed in all material
respects all agreements contained in, and shall satisfy all conditions under,
Section 3.02 of the Loan Agreement with respect to the requested Loan and the
other Loan Documents which are required to be performed by the Co-Borrowers on
or prior to such Borrowing Date. The Co-Borrowers hereby represent and warrant
and agree that the proceeds of the Loan requested by this Notice shall be used
for the purposes permitted under Section 2.01(iv) of the Loan Agreement.

GRAPHIC [g273521kg13i014.gif]

 


CO-BORROWERS: Dated: , 20 WAYSIDE TECHNOLOGY GROUP, INC., a Delaware corporation
By: Michael Vesey Chief Financial Officer LIFEBOAT DISTRIBUTION, INC., a
Delaware corporation By: Michael Vesey Chief Financial Officer TECHXTEND, INC.,
a Delaware corporation By: Michael Vesey Chief Financial Officer PROGRAMMER’S
PARADISE, INC., a Delaware corporation By: Michael Vesey Chief Financial Officer
ISP INTERNATIONAL SOFTWARE PARTNERS, INC., a Delaware corporation By: Michael
Vesey Chief Financial Officer

GRAPHIC [g273521kg13i015.gif]

 